                Case 19-11689-JTD            Doc 15       Filed 07/30/19       Page 1 of 112



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                        Chapter 11

THG Holdings LLC, et al.,                                    Case No. 19-11689 (JTD)

                          Debtors.1                          Joint Administration Requested


                 DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS
        (I) AUTHORIZING SECURED POST-PETITION FINANCING PURSUANT TO
              11 U.S.C. § 364, (II) AUTHORIZING USE OF CASH COLLATERAL
        PURSUANT TO 11 U.S.C. § 363, (III) GRANTING ADEQUATE PROTECTION
           PURSUANT TO 11 U.S.C. §§ 361, 363 AND 364, AND (IV) SCHEDULING A
               FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(C)

         The above-captioned debtors and debtors in possession (the “Debtors”) in the above-

captioned cases hereby move (the “Motion”), pursuant to sections 105, 361, 362, 363, 364(c)(1),

364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”), Rules 2002, 4001, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), for entry of an interim order (proposed form attached hereto as

Exhibit C, the “Interim Order”) and a final order (the “Final Order”), inter alia,

         (a) authorizing the Debtors to obtain secured postpetition financing on a
             superpriority basis (the “DIP Facility”) pursuant to the terms and
             conditions of that certain Debtor-in-Possession Financing Term Sheet,




1
         The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
         THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
         Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
         True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’
         mailing address is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.



12987183.7
             Case 19-11689-JTD            Doc 15        Filed 07/30/19     Page 2 of 112



           dated as of July 30, 2019 (the “Term Sheet”), attached hereto as
           Exhibit B, in the aggregate principal amount of up to $7,847,000;2

       (b) authorizing the Debtors to execute any other documents, agreements,
           and instruments delivered pursuant thereto or executed or filed in
           connection therewith, all as may be reasonably requested by the DIP
           Agent (as the same may be amended, restated, supplemented, or
           otherwise modified from time to time, and collectively with the Term
           Sheet, the “DIP Loan Documents”);

       (c) granting to the DIP Agent, for itself and for the benefit of the DIP
           Lenders, first priority security interests in and liens on all of the DIP
           Collateral (as defined below) to secure the DIP Facility and all
           obligations owing and outstanding thereunder and under the DIP Loan
           Documents, as applicable, the Interim Order and the Final Order, as
           applicable (collectively, and including all “Obligations” as described
           in the Term Sheet, the “DIP Obligations”), subject only to prior
           payment of the Carve Out (as defined below);

       (d) granting allowed superpriority administrative expense claims to the
           DIP Agent and the DIP Lenders;

       (e) authorizing the Debtors to use cash collateral, as defined in section 363
           of the Bankruptcy Code, in or on which the DIP Agent, the Prepetition
           Secured Parties, or the Prepetition Second Lien Lenders (as defined
           below) have a lien, security interest, or other interest (including,
           without limitation, any adequate protection liens or security interests)
           whether existing on the Petition Date, arising pursuant to the Interim
           Order, or otherwise (the “Cash Collateral”);

       (f) authorizing the Debtors to grant adequate protection to the Prepetition
           Secured Parties and the Prepetition Second Lien Lenders (as defined
           below); and

       (g) scheduling a hearing (the “Final Hearing”), pursuant to Bankruptcy
           Rule 4001(c)(2), to consider entry of the Final Order ((a) through (g)
           collectively, the “Requested Relief”).

       The Debtors rely upon and incorporate by reference the Declaration of Christian

Richards in Support of First Day Relief (the “Richards Declaration”) and Declaration of Clifford

A. Zucker in Support of First Day Relief (the “Zucker Declaration,” and together with the

2
       The “DIP Lenders” shall mean the Prepetition Secured Parties (as defined below) (from and after the
       consummation of the DIP Facility). The Prepetition First Lien Administrative Agent (as defined below)
       shall serve as the “DIP Agent” for and on behalf of the DIP Lenders.



                                                    2
              Case 19-11689-JTD         Doc 15       Filed 07/30/19   Page 3 of 112



Richards Declaration, the “First Day Declarations”), which was filed with the Court concurrently

herewith. In further support of the Motion, the Debtors, by and through their undersigned

proposed co-counsel, respectfully state as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware dated as of February 29, 2012. This is a core proceeding under 28

U.S.C. § 157(b). Venue of these cases and the Motion is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

       2.      The Debtors consent pursuant to Local Rule 9013-1(f) to the entry of a final order

by the Court in connection with this Motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       3.      The statutory bases for the relief sought herein are sections 105, 361, 362, 363,

364 and 507 of the Bankruptcy Code, as supplemented by Bankruptcy Rules 2002, 4001 and

9014 and Local Rule 4001-2.

                                        BACKGROUND

       4.      On July 30, 2019 (the “Petition Date”), the Debtors each commenced a voluntary

case under chapter 11 of the Bankruptcy Code in this Court. The Debtors have requested joint

administration of their chapter 11 cases for procedural purposes. No trustee, examiner, or

official committee has been appointed in these cases. The Debtors are operating their business as

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.




                                                 3
              Case 19-11689-JTD          Doc 15       Filed 07/30/19   Page 4 of 112



       5.      Additional detail regarding the Debtors, their business, the events leading to

commencement of these cases, and the facts and circumstances supporting the relief requested

herein is set forth in the First Day Declarations and is incorporated herein by reference.

               SUMMARY OF THE DEBTORS’ PRE-PETITION SECURED
                     INDEBTEDNESS AND CERTAIN NOTES

       6.      As of the Petition Date, the substantial majority of the Debtors’ liabilities

consisted of funded indebtedness. None of the Debtors’ funded indebtedness or equity is or was

publicly offered for sale or publicly traded. As of the Petition Date, the debt obligations of the

Debtors totaled in excess of $174 million including long-term debt of approximately $150

million, a revolving line of credit of $2.5 million and an accounts payable balance of

approximately $14 million. The Debtors’ capital structure comprises the following principal

components:

               (i)     First Lien Debt

       7.      The Debtors, as borrowers, are party to that certain Credit Agreement dated as of

January 26, 2017 (as amended, restated, supplemented, and otherwise modified from time to

time, the “Prepetition First Lien Credit Agreement”), by and among True Health Diagnostics

LLC, as a borrower, True Health Group LLC and its subsidiaries from time to time party thereto,

the various financial institutions from time to time party thereto, as lenders, and Monroe Capital

Management Advisors, LLC, as administrative agent (together with its permitted sub-agents,

delegates, attorneys-in-fact, successors and assigns, including Monroe Capital LLC, the

“Prepetition First Lien Administrative Agent”) (and together with such lenders, the “Prepetition

Secured Parties”). Pursuant to the Prepetition First Lien Credit Agreement, the Debtors obtained

a senior secured financing facility as follows: (a) a revolving loan facility in an aggregate amount

not to exceed $15,000,000 (the “Revolver”) and (b) a term loan facility in an aggregate principal



                                                  4
              Case 19-11689-JTD         Doc 15        Filed 07/30/19   Page 5 of 112



amount not to exceed $110,000,000 (the “Term Loan” and, with the Revolver, the “Prepetition

Credit Facilities”).

        8.      As security for the Debtors’ repayment obligations under the Prepetition First

Lien Credit Agreement, the Debtors granted the Prepetition First Lien Administrative Agent for

the benefit of the Prepetition Secured Parties, first priority liens upon and senior security

interests in (the “Prepetition Senior Liens”) substantially all of the Debtors’ property and assets

(collectively, the “Prepetition Senior Collateral”) as more particularly set forth in certain security

documents and instruments, including but not limited to the (a) Guaranty and Collateral

Agreement, dated as of January 26, 2017, by and among True Health Diagnostics LLC, and each

other person signatory such agreement as a grantor, in favor of the Prepetition First Lien

Administrative Agent; (b) Trademark Security Agreement, dated as of January 26, 2017, by True

Health IP LLC, in favor of the Prepetition First Lien Administrative Agent; (c) Patent Security

Agreement, dated as of January 26, 2017, by True Health IP LLC, in favor of the Prepetition

First Lien Administrative Agent; (d) Copyright Security Agreement, dated as of January 26,

2017, by True Health IP LLC, in favor of the Prepetition First Lien Administrative Agent; (e)

Limited Guaranty and Pledge Agreement, dated as of May 18, 2018, by THG Holdings LLC in

favor of the Prepetition First Lien Administrative Agent; and (f) each Control Agreement (as

defined in the Prepetition First Lien Credit Agreement). On May 18, 2018, the Prepetition

Secured Parties agreed to subordinate, subject to the conditions set forth in the Intercreditor

Agreement (as defined below), $34,092,378.29 of the debt under the Prepetition Credit Facilities

to be pari passu with Prepetition Second Lien Debt (as defined below).




                                                  5
              Case 19-11689-JTD           Doc 15         Filed 07/30/19    Page 6 of 112



       9.      As of the Petition Date, the principal amounts outstanding under the Revolver and

Term Loan are $2,786,744.81 and $118,805,633.48, respectively.3                      Moreover, there is

approximately $24,471.51 and $1,043,407.24 in accrued and unpaid interest under the Revolver

and Term Loan, respectively.4

               (ii)     Second Lien Debt

       10.     Additionally, True Health Diagnostics LLC and True Health Group LLC are

borrowers, and Outreach Management Solutions LLC, Health Core Financial LLC, True Health

Clinical LLC, and True Health IP LLC are guarantors to that certain Amended and Restated

Second Lien Promissory Note, dated as of November 21, 2018 (the “Prepetition Second Lien

Promissory Note”), with the lenders party thereto (the “Prepetition Second Lien Lenders”), and

Riverside Strategic Capital Funds I, L.P., as agent (the “Prepetition Second Lien Administrative

Agent” and, together with the Prepetition Second Lien Lenders, the “Prepetition Second Lien

Parties”). The Prepetition Second Lien Promissory Note initially comprised of a loans in the

original principal amount of $18,800,000. As described above, on May 18, 2018, the Prepetition

Secured Parties agreed to subordinate, subject to certain conditions set forth in the Intercreditor

Agreement (as defined below), $34,092,378.29 to be pari passu with the Prepetition Second Lien

Promissory Note. Between May 18, 2018 and the Petition Date, affiliates of the Prepetition

Second Lien Administrative Agent funded an additional $15,530,000 to support the Debtors’

operations.



3
       Such amounts include payment-in-kind interest of $286,744.81 and $10,580,633.48 with respect to the
       Revolver and Term Loan, respectively, which pursuant to the Prepetition First Lien Credit Agreement is
       converted to principal.
4
       Such amount does not include premiums, costs, expenses, fees (including attorneys’ fees), indemnities,
       reimbursement obligations and other charges and obligations owed by the Debtors due and payable under
       the Prepetition Credit Facility.



                                                     6
              Case 19-11689-JTD         Doc 15       Filed 07/30/19   Page 7 of 112



       11.     As security for the repayment obligations under the Prepetition Second Lien

Promissory Note, the borrowers and guarantors thereto granted the Prepetition Second Lien

Administrative Agent, for the benefit of itself and the Prepetition Second Lien Lenders, certain

second priority liens (the “Prepetition Second Liens” and together with the Prepetition Senior

Liens, the “Prepetition Liens”) on certain collateral (the “Prepetition Second Lien Collateral” and

together with the Prepetition Senior Collateral, the “Prepetition Collateral”).

               (iii)   Intercreditor Agreement

       12.     The Debtors are party to that certain Intercreditor and Subordination Agreement,

dated as of May 18, 2018, (as amended, restated, supplemented, or otherwise modified from time

to time, the “Intercreditor Agreement”) by and among the Debtors, True Health Group LLC,

each of the entities listed as a guarantor thereto, Riverside Strategic Capital Fund I, L.P., and the

other Subordinated Creditors (as defined in the Intercreditor Agreement), and Monroe Capital

Management Advisors, LLC. The Intercreditor Agreement was the result of efforts to restructure

or sell the Debtors’ business in fall 2017. It is pursuant to the Intercreditor Agreement that the

Prepetition Secured Parties agreed to subordinate, subject to certain conditions set forth therein,

$34,092,378.29 to be pari passu with the Prepetition Second Lien Promissory Note.

               (iv)    Other Trade and Miscellaneous Unsecured Debt

       13.     The Debtors estimate that as of the Petition Date claims of other trade and

miscellaneous unsecured creditors totaled approximately $14 million.

          THE DEBTORS’ URGENT NEED FOR POSTPETITION FINANCING

       14.     As a consequence of the factors described herein, and in the First Day

Declarations, the Debtors have insufficient cash to continue to finance their operations, maintain

business relationships with their vendors, suppliers, and customers, and to pay their employees.

In order to complete their orderly sale process and maximize the value of their assets for the


                                                 7
              Case 19-11689-JTD        Doc 15        Filed 07/30/19   Page 8 of 112



benefit of their creditors and estates, the Debtors have an immediate need for the financing

described in the Term Sheet and proposed Interim Order. In the absence of the DIP Facility and

the use of Cash Collateral, the orderly sale of the Debtors’ business and assets would not be

possible, and would cause serious and irreparable harm to the Debtors and their estates.

       15.     Other than the DIP Facility, there are no superior financing alternatives available

to the Debtors under the circumstances. The Debtors are unable to obtain sufficient financing on

more favorable terms than those set forth in the DIP Loan Documents, based on the totality of

the circumstances. After considering all alternatives, the Debtors have concluded, in the exercise

of their sound business judgment, that the DIP Facility represents the best financing available to

them at this time.

       16.     Indeed, virtually all of the Debtors’ assets are encumbered by liens and security

interests granted to the Prepetition Secured Parties and the Prepetition Second Lien Parties

(together, the “Prepetition Lenders”). Thus, even if alternative debtor in possession financing

were available on favorable terms and conditions and could be consummated in a time frame

required to address the Debtors’ immediate liquidity needs, obtaining such financing would

likely result in a difficult and protracted priming contest with the DIP Lenders, the results of

which could not be predicted with certainty. Any uncertainty occasioned by protracted financing

litigation would be extremely damaging to the Debtors, jeopardizing these cases.           Absent

immediate availability of new credit, the Debtors will be forced to cease operations and the

going-concern value of their business will be lost.

       17.     Accordingly, the Debtors require the availability of working capital from the DIP

Facility and the use of Cash Collateral. The DIP Facility will provide more than just the ability

for the Debtors to operate their business; the facility will instill a sense of confidence in the




                                                 8
                Case 19-11689-JTD             Doc 15         Filed 07/30/19      Page 9 of 112



  Debtors’ employees, customers, vendors, and other important stakeholders.                          The Debtors

  critically need the support of these stakeholders at this time, as the loss of their support could

  severely impair the Debtors’ ability to maximize the value of their estates.

         18.        In sum, without the immediate access to the DIP Facility, the Debtors could suffer

  a cash shortage that would immediately and irreparably harm their estates and creditors.

  Furthermore, the Debtors will lack sufficient liquidity to meet expenses necessary for the

  continued operation of their business before the Final Hearing on this Motion can be held, and,

  therefore, it is essential that the Debtors obtain the proposed interim financing from the DIP

  Lenders. The Debtors’ ability to preserve the value of the Debtors’ estates for the benefit of their

  creditors depends upon the interim and final relief requested in the Motion.

        SUMMARY OF THE DEBTORS’ PROPOSED POST-PETITION FINANCING

         19.        Pursuant to Bankruptcy Rule 4001(b) - (d), and Local Rule 4001-2(a), the

  following is a concise summary highlighting the proposed material terms of the Post-Petition

  Financing, as specified in the Term Sheet and Interim Order: 5

Material Provision                           Summary Description of Material Provision
DIP Credit                   Borrower: True Health Diagnostics LLC.
Agreement Parties
                             Guarantors: The remaining Debtors.
Fed. R. Bankr. P.
4001(c)(1)(B)                Lenders: Certain of the Pre-Petition Secured Parties.

Term Sheet, at 1-2           Administrative Agent: Monroe Capital Management Advisors, LLC.




  5
         The summaries and descriptions of the terms and conditions of the DIP Facility and the proposed Interim
         Order set forth in this Motion are intended solely for informational purposes to provide the Court and
         parties in interest with an overview of significant terms thereof and should only be relied upon as such.
         The summaries and descriptions are qualified in their entirety by the Interim Order. In the event there is a
         conflict between this Motion and the Interim Order, the Interim Order, as applicable, shall control in all
         respects. All defined terms in this summary and description shall have the meanings proscribed to them in
         the Interim Order or the Term Sheet, as applicable.



                                                         9
                Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 10 of 112




Material Provision                   Summary Description of Material Provision
Amount                  The DIP Facility consists of a new money senior secured, superpriority,
                        priming delayed draw term loan in a principal amount not to exceed
Fed. R. Bankr. P.       $7,847,000.
4001(c)(1)(B)

Term Sheet, at 1

Use of Proceeds         The DIP Facility shall be used to fund amounts set forth in the post-petition
                        budget (which shall be subject to approval by the DIP Agent and DIP
Fed. R. Bankr. P.       Lenders, the “Budget”), including: (a) the payment of all accrued and
4001(c)(1)(B)           budgeted administrative expenses prior to the Maturity Date (defined below),
                        (b) upon consummation of a sale of all or substantially all of the Debtors’
Interim Order, ¶ 23,    assets for a cash price greater than the DIP Loan amount, a post-sale budget
Term Sheet, at 2        in the amount of $200,000 to conduct an orderly wind down of the Debtors’
                        estates, and (c) customary transaction fees and expenses (including accrued
                        and unpaid expenses of DIP Agent and DIP Lenders) (collectively, the
                        “Permitted Uses”); provided, however, except for the post-sale wind down
                        budget of $200,000 described in (b) above, in no event will the DIP Lenders
                        be obligated to advance more than the amounts set forth in the “Funding”
                        line item of the Budget through the Maturity Date.

Conditions of           Certain customary conditions precedent to extensions of credit, including,
Closing and             among other things, (i) entry into the Definitive Documentation; (ii) entry of
Borrowing               the Interim Order as acceptable to the DIP Lenders; and (iii) entry of the
                        Final Order within twenty-two (22) days of the Petition Date. Additionally,
Fed. R. Bankr. P.       no later than twenty-two (22) days following the petition date, the Debtors
4001(c)(1)(B)           must obtain an order of the Court or a stipulation among the Debtors and
                        CMS, each in form and substance acceptable to the DIP Agent and DIP
Term Sheet, at 5-6      Lenders, directing CMS to continue payment of, or to resume post-petition
                        reimbursements arising under the Debtors’ pre-petition Medicare
                        participation agreement(s) without deduction, offset or withholding of any
                        kind or amount. Further, within thirty (30) days of the petition date, the
                        Debtors must have obtained approval of the Court to retain the chief
                        restructuring officer and investment banker.
Sale Milestones         The Debtors shall comply with the following sale and restructuring
                        milestones:
Fed. R. Bankr. P.
4001(c)(1)(B)              1. The Debtors shall have filed on the petition date a motion to approve
                              bidding procedures (which motion and procedures shall be in form
Term Sheet, at 8-9            and substance acceptable to the DIP Agent and DIP Lenders);
                           2. no later than twenty-five (25) days after the petition date, entry of an
                              order of the Bankruptcy Court approving bidding and sale procedures
                              which order and procedures shall be in form and substance
                              acceptable to the DIP Agent and DIP Lenders and shall include,


                                               10
                Case 19-11689-JTD     Doc 15     Filed 07/30/19     Page 11 of 112




Material Provision                   Summary Description of Material Provision
                               among other provisions, a ruling that in connection with the sale of
                               Debtors’ assets, the DIP Agent and DIP Lenders are entitled to credit
                               bid the full amount of their pre-petition claims under Section 363(k)
                               of the Bankruptcy Code;
                           3. no later than fifty-five (55) days after the petition date, the Debtors
                              shall have conducted an auction (if there are competing bids) and, if
                              there is only one bidder, the Debtors shall have sought approval of
                              the Bankruptcy Court to consummate the sale;
                           4. no later than fifty-eight (58) days after the petition date, the Debtors
                              shall have obtained an order from the Bankruptcy Court authorizing a
                              sale of the Debtors’ assets, free and clear of all liens, claims,
                              encumbrances and other interests;
                           5. within sixty (60) days after the petition date, the Debtors shall have
                              consummated the sale and remitted the net proceeds thereof to the
                              DIP Agent.
DIP Financing           The DIP Facility shall mature upon the earliest of: (w) September 28, 2019,
Maturity Dates          (x) the date of consummation of a sale of all or substantially all of the assets
                        of the Debtors pursuant to Section 363 of the Bankruptcy Code, (y) the
Fed. R. Bankr. P.       effective date of any plan, or (z) termination by the DIP Agent (acting at the
4001(c)(1)(B)           direction of DIP Lenders constituting more than 50% of the then outstanding
                        loans and commitments with respect to the DIP Facility (the “Required DIP
Interim Order, ¶¶ 1,    Lenders”, provided that at all times there are two or more DIP Lenders that
5                       are not affiliates of each other, Required DIP Lenders will require two such
                        DIP Lenders)) following the occurrence of an event of default (the “Maturity
                        Date”).
Interest Rate           The DIP Facility shall accrue interest at a rate equal to LIBOR + 8.50 % per
                        annum, which shall be payable monthly in cash on the last business day of
Fed. R. Bankr. P.       each calendar month. Default rate shall be an incremental 2% per annum.
4001(c)(1)(B)

Term Sheet, at 4

Fees                    Agency Fee. Same as under the Prepetition First Lien Credit Agreement;
                        $100,000 per annum (which shall be fully earned upon entry of the Interim
Fed. R. Bankr. P.       Order but payable on the Maturity Date).
4001(c)(1)(B)
                        Closing Fee. 2.5% of the commitments of the DIP Facility approved by the
Term Sheet, at 4        Court which shall be fully earned upon entry of the Interim DIP Order but
                        payable on the Maturity Date.

Events of Default       Upon the occurrence of any of the following Events of Default (or Maturity
                        Date), the obligations shall accelerate and become immediately due and
Interim Order, ¶ 3(f)


                                               11
               Case 19-11689-JTD     Doc 15     Filed 07/30/19    Page 12 of 112




Material Provision                  Summary Description of Material Provision
Fed. R. Bankr. P.       payable and enforceable by the DIP Agent without further Court approval:
4001(c)(1)(B)(v), (x)      1. Any payment default by the Debtors under the DIP Facility.
Interim Order, ¶ 5,        2. Any breach of, or failure to achieve or adhere to a covenant,
Term Sheet, at 12-14          representation, warranty or milestone under the DIP Facility.
                           3. Any misrepresentation or omission by a Debtor in or with respect to
                              the DIP Facility in any respect; provided that with respect to any
                              representation by the Debtor relating to compliance with health care
                              laws or regulations, the Debtors’ representation shall be solely that
                              the Debtors have not knowingly committed any violation of such
                              laws or regulations.
                           4. Any Debtor’s failure to comply with any requirement of the Interim
                              DIP Order or Final DIP Order; provided that with respect to any
                              representation by the Debtor relating to compliance with health care
                              laws or regulations, the Debtors’ representation shall be solely that
                              the Debtors have not knowingly committed any violations of such
                              laws or regulations.
                           5. Any variance of ten percent (10%) or more with respect to projected
                              receipts and disbursements on a line item basis as reflected in the
                              Budget, measured on a rolling two week basis; provided, however,
                              that the 10% variance shall not apply to the payment of the DIP
                              Agent’s expenses, including professional fees and costs.
                           6. A failure by the Debtors, (a) within twenty-two (22) days after the
                              petition date to have obtained an order of the Bankruptcy Court, or a
                              stipulation among the Debtors and CMS, each in form and substance
                              acceptable to the DIP Agent and DIP Lenders, directing CMS to pay
                              or resume (as applicable) post-petition reimbursements arising under
                              the Debtors’ pre-petition Medicare participation agreement(s)
                              without deduction, offset or withholding of any amount, and,
                              thereafter (b) to maintain continuous and full participation in
                              Medicare and to receive regular reimbursements from CMS under its
                              Medicare participation agreement(s) without deduction, offset or
                              withholding of any amount.
                           7. A failure by the Debtors, (a) within thirty (30) days after the petition
                              date to have executed a written settlement or other agreement
                              resolving all civil and criminal claims alleged by the United States
                              Department of Justice and CMS (the “DOJ Settlement”), such
                              settlement and resolution shall (i) be upon terms and conditions
                              acceptable to the DIP Agent and DIP Lenders; and (ii) be subject
                              only to Bankruptcy Court approval;



                                              12
               Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 13 of 112




Material Provision                  Summary Description of Material Provision
                          8. Subject to entry of the Final DIP Order, in the event that DIP Lenders
                             and DIP Agent decide to file a Chapter 11 plan as contemplated
                             hereby, a failure by the Debtors to actively cooperate and support the
                             DIP Agent and DIP Lenders in the formulation, drafting, filing,
                             prosecution and consummation of the plan (and documents related
                             thereto);
                          9. If at any time either the Debtors’ investment banker or the DIP Agent
                             and DIP Lenders reasonably conclude that no qualified parties are
                             interested in purchasing all or substantially all of the Debtors’ assets
                             in one or more transactions on terms satisfactory to the DIP Agent
                             and DIP Lenders prior to the Maturity Date.
                          10. The granting, creation or approval of any lien on Collateral pari
                              passu or senior to the DIP Liens granted to the DIP Agent.
                          11. Dismissal of any of the bankruptcy cases or any successor case with
                              respect to any Debtor or conversion of any Debtor bankruptcy case to
                              a Chapter 7 case or the sale of substantially all of the assets of any
                              Debtor without the advance written consent of the DIP Agent.
                          12. Any material adverse change in the business of the Debtors.
                          13. Failure of the Debtors to obtain extension of the time to the largest
                              extent permitted by the Bankruptcy Code to assume or reject
                              executory contracts and unexpired leases.
                          14. Termination or expiration of any Debtor’s exclusive right to file a
                              plan in the bankruptcy case.
                          15. Appointment of a chapter 11 trustee or examiner with expanded
                              powers or other person with expanded powers in any of the
                              bankruptcy cases.
                          16. Granting of relief from the automatic stay to permit foreclosure on
                              assets of any Debtor with a value in excess of $100,000.
                          17. Reversal, vacation or stay of the effectiveness of the Final DIP Order.
                          18. Failure of any of the DIP Liens or DIP Superpriority Claims to be
                              valid, perfected and enforceable in all respects.
                          19. Any failure of the board to adhere to the Approval Protocol.
                       Upon the declaration of an Event of Default, the Debtors shall have five days
                       to cure such default or seek relief from the Court.

Security and           The liens securing all borrowings by the Debtors and other obligations of the


                                             13
               Case 19-11689-JTD    Doc 15     Filed 07/30/19      Page 14 of 112




Material Provision                  Summary Description of Material Provision
Priority Status        Debtors under the DIP Facility and loan documentation (and all guaranties)
                       shall, subject to the Carve Out (as defined below) at all times:
Fed. R. Bankr. P.
                          a. pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled to
4001(c)(1)(B)(i)
                             joint and several superpriority administrative expense claim status in
                             the Chapter 11 Cases (the “DIP Superpriority Claims”);
Interim Order, ¶ 8,
Term Sheet, at 9-10       b. pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by
                             a perfected first priority lien on all property of the Debtors’ estates in
                             the Chapter 11 Cases that is not subject to valid, perfected and non-
                             avoidable liens as of the commencement of the Case, excluding
                             claims and causes of action under sections 502(d), 544, 545, 547,
                             548, 549 and 550 of the Bankruptcy Code (collectively, “Avoidance
                             Actions”); provided, however, upon entry of the Final DIP Order,
                             liens in favor of the DIP Agent and DIP Lenders shall attach to and
                             be perfected in any proceeds of Avoidance Actions;
                          c. pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by
                             a perfected junior lien on all property of the Debtors’ estates in the
                             Chapter 11 Cases, that is subject to valid, perfected and non-
                             avoidable liens in existence at the time of the commencement of the
                             Chapter 11 Cases or to valid liens in existence at the time of such
                             commencement that are perfected subsequent to such commencement
                             as permitted by Section 546(b) of the Bankruptcy Code, (other than
                             property that is subject to the existing liens that secure obligations
                             under the agreements referred to in clause (d) hereof, which liens
                             shall be primed by the liens to be granted to the DIP Agent, for the
                             benefit of itself and the DIP Lenders as described in such clause);
                             and
                          d. pursuant to Section 364(d)(1) of the Bankruptcy Code, be secured by
                             a perfected first priority, senior priming lien on all of the property
                             (such property, together with the property described in clauses (c)
                             and (d) above, the “DIP Collateral”) of the Debtors’ estates in the
                             Chapter 11 Cases (including, without limitation, inventory, accounts
                             receivable, general intangibles, chattel paper, owned real estate, real
                             property leaseholds, fixtures and machinery and equipment, deposit
                             accounts, patents, copyrights, trademarks, tradenames, rights under
                             license agreements, and other intellectual property and capital stock
                             of subsidiaries) that is subject to the existing liens that secure the
                             obligations of any other lenders under or in connection with any
                             existing credit agreement and related documents and agreements and
                             all of which existing liens (the “Primed Liens”) shall be primed by
                             and made subject and subordinate to the perfected first priority senior
                             liens to be granted to the DIP Agent, for the benefit of itself and the
                             DIP Lenders, which senior priming liens in favor of the DIP Agent
                             shall also prime any liens granted after the commencement of the


                                              14
                  Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 15 of 112




Material Provision                     Summary Description of Material Provision
                                 Chapter 11 Cases to provide adequate protection in respect of any of
                                 the Primed Liens, subject, in each case, only to the Carve Out
                                 (clauses (b), (c) and (d) collectively, the “DIP Liens”).
                          All of the liens described above shall be effective and perfected as of the
                          date the Bankruptcy Court enters an Interim DIP Order or the Final DIP
                          Order, as the case may be, and without the necessity of the execution of
                          mortgages, security agreements, pledge agreements, financing statements or
                          other agreements, in each case subject to the terms and conditions set forth in
                          the Interim DIP Order or the DIP Order, as the case may be.
Validity of               The Debtors’ acknowledgements and stipulations set forth in Paragraph E of
Prepetition Liens         the Interim Order shall be binding upon entry of the Interim Order. Such
                          findings include:
Fed. R. Bankr.
4001(c)(B)(iii)           (a) all of the Prepetition Senior Obligations and Prepetition Second Lien
                          Obligations constitute legal, valid, binding, and non-avoidable obligations of
Local Rule 4001-          the Debtors and are unconditionally owing by the Debtors to the Prepetition
2(a)(i)(B)                Secured Parties and Prepetition Second Lien Parties, as applicable, and are
                          not subject to any avoidance, reductions, set-off, offset, recharacterization,
Interim Order, ¶          subordination (whether equitable, contractual, or otherwise), counterclaims,
                          cross-claims, defenses or any other challenges under the Bankruptcy Code or
                          any applicable law or regulation by any person or entity


                          (b) The Prepetition Senior Liens and the Prepetition Second Liens constitute
                          valid, binding, enforceable, non-avoidable and perfected liens on all or
                          substantially all of the Debtors’ assets with priority over any and all other
                          liens (other than Permitted Liens, as defined in the Prepetition First Lien
                          Loan Documents) and are not subject to any challenge or defense, including,
                          without limitation, respectively, avoidance, reductions, recharacterization,
                          subordination (whether equitable, contractual or otherwise), claims,
                          counterclaims, cross-claims, offsets, defenses or any other challenges under
                          the Bankruptcy Code or any applicable law or regulation by any person or
                          entity.
Cash Collateral           The Debtors will be permitted to use cash collateral in such amounts and for
                          such purposes at such times as set forth in the Budget, subject to the
Fed. R. Bankr. P.         adequate protection provisions provided in the Term Sheet and Interim
4001(b)(1)(B)             Order.

L.R. 4001-2(a)(ii)

Interim Order, ¶ 2,
Term Sheet, at 9.
Adequate                  The Prepetition Secured Parties shall be granted adequate protection in the
Protection                form of (i) replacement liens (junior only to the DIP Liens and the Carve


                                                 15
               Case 19-11689-JTD     Doc 15     Filed 07/30/19     Page 16 of 112




Material Provision                   Summary Description of Material Provision
                        Out), including proceeds of all amounts owed to the company by CMS and
Fed. R. Bankr. P.       liens on the proceeds of Avoidance Actions, but with respect to liens on the
4001(b)(1)(B)(iv),      proceeds of Avoidance Actions only upon entry of a Final DIP Order, to the
(c)(1)(B)(ii)           extent of any post-petition diminution in the value of the prepetition
                        collateral securing the claims of the Prepetition Secured Parties (including
L.R. 4001-2(a)(ii)      the amount by which the Prepetition Secured Parties are subordinated to
                        amounts outstanding under the DIP Facility) (“Senior Replacement Liens”)
Interim order, ¶¶ 12,   and (ii) monthly reimbursement of professional fees and expenses, including
13, Term Sheet, at      fees and expenses of counsel.
11-12                   The Prepetition Second Lien Lenders shall be granted adequate protection in
                        the form of replacement liens (junior only to the DIP Liens, the Senior
                        Replacement Liens and the Carve Out) on the same collateral supporting the
                        Senior Replacement Liens to the extent of any post-petition diminution in the
                        value of the collateral securing the claims of the Prepetition Secured Parties.

Waiver of 506(c)        506(c) Waiver. The DIP Agent, the DIP Lenders, the Prepetition First Lien
and 552(b)              Administrative Agent, and the Prepetition Secured Parties will each receive
                        subject to entry of the Final Order in the case of the Prepetition Secured
Fed. R. Bankr. P.       Parties, a waiver of the provisions of section 506(c) of the Bankruptcy Code.
4001(c)(1)(B)(x)
                        Equities of the Case Waiver. Subject to entry of a Final Order, the
Local Rule              Prepetition Secured Parties shall each be entitled to all of the rights and
4001(a)(i)(C),(H)       benefits of section 552(b) of the Bankruptcy Code. No person may assert an
                        “equities of the case” claim under section 552(b) of the Bankruptcy Code
Interim Order, ¶ 19,    against the Prepetition Secured Parties with respect to proceeds, product,
21                      offspring or profits of any of the DIP Collateral or the Prepetition Collateral

Carveout                The “Carve Out” means the sum of: (i) all fees required to be paid to the
                        Clerk of the Court and to the Office of the United States Trustee under
Fed. R. Bankr. P.       section 1930(a) of title 28 of the United States Code and section 3717 of title
4001(c)(1)(B)           31 of the United States Code, (ii) all unpaid professional fees and
                        disbursements incurred by the Debtors and any statutory committees
Local Rule 4002-        appointed in these Chapter 11 Cases prior to the occurrence of an Event of
2(a)(i)(F)              Default and notice thereof delivered to the Debtors, but only to the extent
                        allowed by the Court at any time and only to the extent of amounts included
Interim Order, ¶ 11     in the Budget, provided, however, that notwithstanding the foregoing, with
                        respect to SSG Advisors, LLC (“SSG”), the Carve Out shall include such
                        transaction fees as may be agreed to by the Debtors, SSG, the DIP Agent and
                        the DIP Lenders. On a weekly basis, the budgeted fees for professionals
                        shall be placed in escrow and released to each professional upon approval of
                        the Court, and (iii) at any time after the occurrence of an Event of Default
                        and notice thereof delivered to the Borrower, to the extent allowed at any
                        time, whether before or after delivery of such notice, whether by interim
                        order, procedural order or otherwise, the payment of accrued and unpaid
                        professional fees, costs and expenses (collectively, the “Professional Fees”)


                                               16
               Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 17 of 112




Material Provision                  Summary Description of Material Provision
                       incurred by persons or firms retained by the Debtors and the committee and
                       allowed by the Court, not in excess of $100,000 for the Debtors’
                       professionals and the committee’s professionals (the “Carve Out Cap”);
                       provided, further, that the Carve Out shall not be available to pay any such
                       Professional Fees incurred in connection with the initiation or prosecution of
                       any claims, causes of action, adversary proceedings or other litigation
                       against the DIP Agent or the DIP Lenders or the DIP Agent or the DIP
                       Lenders’ professionals and nothing herein shall impair the right of any party
                       to object to the reasonableness of any such fees or expenses to be paid by the
                       Debtors’ estates.
Indemnification        The Debtors shall pay (a) all out-of-pocket expenses of the DIP Agent
                       associated with the arrangement of the DIP Facility and the preparation,
Fed. R. Bankr. P.      execution, delivery and administration of the Definitive Documentation and
4001(c)(1)(B)(ix)      any amendment or waiver with respect thereto (including the fees,
                       disbursements and other charges of counsels and financial advisors), (b) all
                       out-of-pocket expenses of the DIP Agent and the DIP Lenders (including the
Term Sheet, at 14      reasonable fees, disbursements and other charges of counsels and financial
                       advisors) in connection with the enforcement of the Definitive
                       Documentation and (c) all other out-of-pocket expenses of the Prepetition
                       Secured Parties (including, without limitation, the on-going monitoring of
                       the Chapter 11 Cases, including attendance at hearings or other proceedings
                       and the on-going review of documents filed with the Bankruptcy Court and
                       the preparation of any and all pleadings).

                       The DIP Agent and the DIP Lenders (and their affiliates and their respective
                       officers, directors, employees, partners, members, counsel, professionals,
                       advisors and agents) will have no liability for, and will be indemnified and
                       held harmless against, any losses, claims, damages, liabilities or expenses
                       incurred in respect of the financing contemplated hereby or the use or the
                       proposed use of proceeds thereof, except to the extent they are found by a
                       final, non-appealable judgment of a court to arise from the gross negligence
                       or willful misconduct of the indemnified party.
Right to File Plan     Subject to the entry of the Final DIP Order, at any time following entry of
                       the Final DIP Order, the DIP Agent and DIP Lenders may propose a Chapter
Fed. R. Bankr. P.      11 plan for one or more of the Debtors whereby, among other terms, claims
4001(c)(1)(B)(v)       arising under the Prepetition First Lien Credit Agreement will be reduced to
                       $50 million and satisfied by (i) the creation of a new year secured term loan
Term Sheet, at 8.      facility, and (ii) the issuance of new equity interests in the reorganized
                       Debtors to the holders of such claims. Under the Final DIP Order, the
                       Debtors’ rights under Section 1121(b) of the Bankruptcy Code shall be
                       modified to allow the DIP Agent and DIP Lenders to propose and prosecute
                       such plan.

Modification of the    The automatic stay provisions of section 362 of the Bankruptcy Code are, to


                                              17
                 Case 19-11689-JTD      Doc 15     Filed 07/30/19     Page 18 of 112




Material Provision                      Summary Description of Material Provision
Automatic Stay             the extent applicable, vacated and modified without further application or
                           motion to, or order from, the Court, to the extent necessary to effectuate the
Fed. R. Bankr. P.          terms of the Interim Order.
4001(c)(1)(B)(iv)

Interim Order, ¶ 18

Releases                   The Debtors, on behalf of themselves and their estates (including any
                           successor trustee or other estate representative in these Chapter 11 Cases or
Fed. R. Bankr. P.          any Successor Case) forever and irrevocably (a) release, discharge, and
4001(c)(1)(B)(viii)        acquit the DIP Agent, the DIP Lenders, the Prepetition First Lien
                           Administrative Agent, the Prepetition Secured Parties and each of their
Interim Order, ¶ 17        respective former, current or future officers, employees, directors, agents,
                           representatives, owners, members, partners, financial advisors, legal
                           advisors, shareholders, managers, consultants, accountants, attorneys,
                           affiliates, and predecessors in interest (collectively, the “Releasees”) of and
                           from any and all claims, demands, liabilities, responsibilities, disputes,
                           remedies, causes of action, indebtedness, and obligations, of every type,
                           including, without limitation, any claims arising from any actions relating to
                           any aspect of the relationship between the DIP Agent, the DIP Lenders, the
                           Prepetition First Lien Administrative Agent or the Prepetition Secured
                           Parties, on the one hand, and the Debtors and their affiliates, on the other
                           hand, including any equitable subordination claims or defenses, with respect
                           to or relating to the Prepetition Senior Obligations, the Prepetition Senior
                           Liens, the Prepetition First Lien Loan Documents, the DIP Facility, the DIP
                           Liens, the DIP Loan Documents, any and all claims and causes of action
                           arising under title 11 of the United States Code, and any and all claims
                           regarding the validity, priority, perfection or avoidability of the liens or
                           secured claims of the Prepetition First Lien Administrative Agent and the
                           Prepetition Secured Parties; and (b) waive any and all defenses (including,
                           without limitation, offsets and counterclaims of any nature or kind) as to the
                           validity, perfection, priority, enforceability and non-avoidability of the
                           Prepetition Senior Obligations and the Prepetition Senior Liens.

        REQUEST FOR APPROVAL OF PROPOSED POST-PETITION FINANCING

           20.    The Debtors’ continuing viability, ability to maximize the value of their estates

  for the benefit of their creditors, and their ability to pursue the sale of their assets as going

  concerns depends heavily upon the expeditious approval of the DIP Facility and the related

  actions requested herein.




                                                  18
              Case 19-11689-JTD               Doc 15        Filed 07/30/19         Page 19 of 112



        21.      Section 364 of the Bankruptcy Code distinguishes among (a) obtaining unsecured

credit in the ordinary course of business, (b) obtaining unsecured credit out of the ordinary

course of business and (c) obtaining credit with specialized priority or with security. If a debtor

in possession cannot obtain postpetition credit on an unsecured basis, pursuant to Section 364(c)

of the Bankruptcy Code,6 a court may authorize a debtor in possession to obtain credit or incur

debt, repayment of which is entitled to superpriority administrative expense status or is secured

by a senior lien on unencumbered property or a junior lien on encumbered property, or

combination of the foregoing. Pursuant to section 364(d) of the Bankruptcy Code,7 a court may

authorize a debtor in possession to obtain credit or incur debt secured by a senior or equal lien on

property of the estate that is already subject to a lien.

        22.      As a condition to entering into the DIP Facility and obtaining the Debtors’ needed

liquidity, the Debtors must obtain authorization, pursuant to sections 364(c) and (d) of the

Bankruptcy Code, to grant (a) the DIP Lenders automatically perfected security interests in and

liens upon all of the DIP Collateral and (b) allowed superpriority administrative expense claims

to the DIP Agent and the DIP Lenders.



6
        Section 364(c) of the Bankruptcy Code provides as follows:
                 If the trustee is unable to obtain unsecured credit allowable under section 503(b)(1) of this title as
                           an administrative expense, the court, after notice and a hearing, may authorize the
                           obtaining of credit or the incurring of debt—
                 (1) with priority over any or all administrative expenses of the kind specified in section 503 (b) or
                           507 (b) of this title;
                 (2) secured by a lien on property of the estate that is not otherwise subject to a lien; or
                 (3) secured by a junior lien on property of the estate that is subject to a lien.
        11 U.S.C. § 364(c).
7
        Section 364(d) of the Bankruptcy Code provides as follows:
                 (1) The court, after notice and a hearing, may authorize the obtaining of credit or the incurring of
                           debt secured by a senior or equal lien on property of the estate that is subject to a lien
                           only if—
                 (A) the trustee is unable to obtain such credit otherwise; and
                 (B) there is adequate protection of the interest of the holder of the lien on the property of the estate
                           on which such senior or equal lien is proposed to be granted.
        11 U.S.C. § 364(d).


                                                          19
               Case 19-11689-JTD       Doc 15     Filed 07/30/19    Page 20 of 112



A.       Approval Under Section 364(c) of the Bankruptcy Code

         23.    The statutory requirement for obtaining postpetition credit under section 364(c) of

the Bankruptcy Code is a finding, made after notice and hearing, that the debtors in possession

are “unable to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code

as an administrative expense.” See In re Garland Corp., 6 B.R. 456, 461 (B.A.P. 1st Cir. 1980)

(secured credit under section 364(c)(2) is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr.

S.D.N.Y. 1990) (noting that “although a debtor is not required to seek credit from every possible

source, a debtor must show that it has made a reasonable effort to seek other sources of credit

available under section 364(a) & (b)”); In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D.

Pa. 1987) (debtor seeking secured credit under section 364(c) of the Bankruptcy Code must

prove that it was unable to obtain unsecured credit pursuant to section 364(b) of the Bankruptcy

Code).

B.       The Debtors Were Unable to Obtain Necessary Post-Petition Financing on an
         Unsecured Basis under 11 U.S.C. § 364(a) or (b).

         24.    As set forth in the First Day Declarations, the Debtors could not have obtained a

working capital facility of the type and magnitude required in these cases on an unsecured basis.

         25.    To show that the credit required is not obtainable on an unsecured basis, a debtor

need only demonstrate “by good faith effort that credit was not available without” the protections

of section 364(c) of the Bankruptcy Code. Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In re

Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). Thus, “[t]he statute imposes no duty to

seek credit from every possible lender before concluding that such credit is unavailable.” Id. at

1088; see also Ames, 115 B.R. at 40 (holding that debtor made a reasonable effort to secure

financing where it approached four lending institutions, was rejected by two, and selected the



                                                20
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 21 of 112



least onerous financing option from the remaining two lenders). Moreover, where few lenders

are likely to be able and willing to extend the necessary credit to the debtor, “it would be

unrealistic and unnecessary to require [the debtor] to conduct an exhaustive search for

financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom.

Anchor Savings Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989).

       26.      Other than the proposed DIP Facility, there are no viable financing alternatives

available to the Debtors under the circumstances. For a number of reasons, including the current

state of the financial markets, the nature and state of the Debtors’ business operations, the

immediacy of the Debtors’ financing needs, and the liens of the DIP Lenders on the Prepetition

Collateral, the Debtors are convinced that other than the proposed DIP Facility they would be

entirely unable to obtain financing to address their urgent liquidity needs.

       27.     Moreover, as noted above, virtually all of the Debtors’ assets are encumbered by

liens and security interests granted to the DIP Lenders. Thus, even if alternative debtor in

possession financing were available on favorable terms and conditions and could be

consummated in a time frame required to address the Debtors’ immediate liquidity needs,

obtaining such financing would likely result in a difficult and protracted priming contest with the

DIP Agent and the DIP Lenders, the results of which could not be predicted with certainty. Any

uncertainty occasioned by protracted financing litigation would be extremely damaging to the

Debtors, immediately jeopardizing their chapter 11 cases at the outset.

C.     Approval of Priming Liens

       28.     If a debtor in possession is unable to obtain credit under the provisions of section

364(c) of the Bankruptcy Code, the debtor in possession may obtain credit secured by a senior or

equal lien on property of the estate that is already subject to a lien, commonly referred to as a

“priming lien.” 11 U.S.C. § 364(d). Section 364(d) of the Bankruptcy Code, which governs the


                                                 21
                Case 19-11689-JTD        Doc 15     Filed 07/30/19      Page 22 of 112



incurrence of postpetition debt secured by priming liens, provides that the court, after notice and

hearing, may authorize the debtor in possession to obtain credit or incur debt secured by a senior

or equal lien on property of the estate that is subject to a lien only if –

                 (A) the trustee is unable to obtain such credit otherwise; and

                 (B) there is adequate protection of the interest of the holder of the
                 lien on the property of the estate on which such senior or equal lien
                 is proposed to be granted.

11 U.S.C. § 364(d)(1).

          29.    As discussed above, there is a lack of financing available to the Debtors in light of

the circumstances. Accordingly, and given the state of the credit markets, the Debtors have

concluded that financing comparable to that provided by the DIP Lenders under the DIP Facility

is currently unobtainable without the priming of the Prepetition Liens. See In re Utah 7000,

L.L.C., 2008 WL 2654919, *2 (Bankr. D. Utah July 3, 2008) (finding debtor unable to obtain

financing without priming of Pre-Petition liens); In re Mosello, 195 B.R. 277, 287 (Bankr.

S.D.N.Y. 1996) (same); In re 495 Central Park Ave. Corp., 136 B.R. 626, 630-31 (Bankr.

S.D.N.Y. 1992) (same); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986)

(same).

          30.    It should be noted that the only liens that are being primed are the prepetition

liens of the Prepetition Lenders, who consent to the priming of such liens.                 In these

circumstances, the Debtors, in the exercise of their considered business judgment and in

consultation with their professional advisors, have determined that the financing provided by the

DIP Facility is the most favorable under the circumstances and provides the Debtors necessary

liquidity to maintain the going concern value of their business pending the conclusion of the

Debtors’ proposed sale process.




                                                   22
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 23 of 112



D.     The Loans Under the Post-Petition Financing are Necessary to Preserve Assets of
       the Debtors’ Estates

       31.     It cannot reasonably be disputed that the Debtors have an immediate need for

access to a working capital facility. Without the DIP Facility, the Debtors will be unable to

pursue a going-concern sale of substantially all of their assets, resulting in irreparable harm to the

Debtors’ estates. Further, the DIP Facility is essential so that the Debtors can immediately instill

their employees, suppliers and customers with confidence in the Debtors’ ability to meet their

obligations to these important stakeholders. If this Motion is denied or delayed, that confidence

may be destroyed, and the success of these chapter 11 cases might be irreparably damaged.

Absent such confidence, the Debtors will not have the resources or support necessary to maintain

operations and preserve their value as a going concern. The Debtors’ need for access to the DIP

Facility is, therefore, immediate.

E.     Application of the Business Judgment Standard

       32.     After appropriate and extensive investigations and analysis, and robust, good

faith, and arm’s length negotiations, the Debtors concluded that the proposed DIP Facility and

the use of cash collateral is the best alternative available in the circumstances of these cases.

Bankruptcy courts routinely defer to a debtor’s business judgment on most business decisions,

including the decision to borrow money, unless such decision is arbitrary and capricious. See In

re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (noting that the interim

loan, receivables facility and asset based facility were approved because they “reflect[ed] sound

and prudent business judgment on behalf of TWA . . . [were] reasonable under the circumstances

and in the best interest of TWA and its creditors”); In re TM Carlton House Partners, LTD, 91

B.R. 349, 357 (Bankr. E.D. Pa. 1988) (holding that due to the debtor’s distinct awareness of its

own financial needs, the court would not second-guess its business judgment to put aside cash to



                                                 23
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 24 of 112



effectuate a refinancing of its debts); cf. Group of Institutional Investors v. Chicago Mil. St. P. &

Pac. Ry., 318 U.S. 523, 550 (1943) (holding that decisions regarding the rejection or assumption

of a lease is left to the business judgment of the debtor); In re Simasko Prod. Co., 47 B.R. 444,

449 (D. Colo. 1985) (“Business judgments should be left to the board room and not to this

Court.”); In re Lifeguard Indus. Inc., 37 B.R. 3, 17 (Bankr. S.D. Ohio 1983) (same); In re

Curlew Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981) (holding that courts generally

will not second-guess a debtor in possession’s business decisions when those decisions involve

“a business judgment made in good faith, upon a reasonable basis, and within the scope of his

authority under the Code”). In fact, “[m]ore exacting scrutiny would slow the administration of

the Debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s provision for

private control of administration of the estate, and threaten the court’s ability to control a case

impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

       33.     The terms of the DIP Facility are in the best interests of the Debtors’ estates.

Accordingly, the Debtors should be granted authority to enter into the DIP Facility and obtain

funds from the DIP Lenders on the secured, administrative “superpriority” basis described above,

pursuant to sections 364(c) and (d) of the Bankruptcy Code.

                      REQUEST FOR USE OF CASH COLLATERAL

       34.     The Debtors will require the ability to use cash and the proceeds of existing

accounts receivable and inventory to maintain the operation of their business and preserve their

value as going concerns. These essential assets, however, constitute part of the Prepetition

Collateral, and the Prepetition Lenders are entitled to adequate protection of their respective

interests in the Prepetition Collateral pursuant to section 363(c)(2) of the Bankruptcy Code.

       35.     Section 363(c)(2) of the Bankruptcy Code provides that:




                                                 24
             Case 19-11689-JTD           Doc 15    Filed 07/30/19     Page 25 of 112



               (2) The trustee may not use, sell, or lease cash collateral under
               paragraph (1) of this subsection unless—

                         (A) each entity that has an interest in such cash collateral
                         consents; or

                         (B) the court, after notice and a hearing, authorized such
                         use, sale, or lease in accordance with the provisions of this
                         section.

11 U.S.C. § 363(c)(2).

       36.     In the instant cases, the Prepetition Lenders have consented to the Debtors’ use of

the Cash Collateral, and such use is essential to the preservation of the Debtors’ estates.

Accordingly, the Court should approve the Debtors’ use of Cash Collateral under section

363(c)(2) of the Bankruptcy Code.

                          APPROVAL OF ADEQUATE PROTECTION

       37.     In exchange for the Debtors’ use of the Prepetition Collateral, including the Cash

Collateral, and the priming of the Prepetition Liens, the Prepetition Lenders are entitled to

receive adequate protection pursuant to sections 361, 363, and 364 of the Bankruptcy Code, for

any diminution in the value of each of its respective interests in the Prepetition Collateral

(including the Cash Collateral) resulting from the Debtors’ use, sale, or lease (or other decline in

value) of such collateral, the imposition of the automatic stay, the priming of the Prepetition

Liens on the Prepetition Collateral, and the subordination to the Carve Out (collectively, and

solely to the extent of any such diminution in value, the “Diminution in Value”).

       38.     The Debtors propose to provide the Prepetition Lenders with adequate protection

in accordance with sections 361, 363, and 364 of the Bankruptcy Code. To that end, the Debtors,

and the Prepetition Lenders have negotiated, and the Debtors request the Court approve, as of the

Petition Date, certain protections of the Prepetition Lenders’ interests in the Prepetition

Collateral from any diminution in value of each of their respective interests in the Prepetition


                                                  25
              Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 26 of 112



Collateral.   Such adequate protection, as described more fully in the Interim Order, is

summarized below.

               (i)     The Prepetition Secured Parties shall be granted adequate protection in the
                       form of (i) replacement liens (junior only to the DIP Liens and the Carve
                       Out), including proceeds of all amounts owed to the company by CMS
                       and liens on the proceeds of Avoidance Actions, but with respect to liens
                       on the proceeds of Avoidance Actions only upon entry of a Final DIP
                       Order, to the extent of any post-petition diminution in the value of the
                       prepetition collateral securing the claims of the Prepetition Secured Parties
                       (including the amount by which the Prepetition Secured Parties are
                       subordinated to amounts outstanding under the DIP Facility) (“Senior
                       Replacement Liens”) and (ii) monthly reimbursement of professional fees
                       and expenses, including fees and expenses of counsel; and

               (ii)    The Prepetition Second Lien Parties shall be granted adequate protection
                       in the form of replacement liens (junior only to the DIP Liens, the Senior
                       Replacement Liens and the Carve Out) on the same collateral supporting
                       the Senior Replacement Liens to the extent of any post-petition diminution
                       in the value of the collateral securing the claims of the Prepetition Secured
                       Parties.

        39.    The Debtors believe that the proposed adequate protection is fair and reasonable.

The Prepetition Lenders have agreed that the adequate protection summarized above and

provided for in the Interim Order is sufficient to allow the Debtors to use their Cash Collateral.

Furthermore, the priming of the Prepetition Liens will enable the Debtors to obtain postpetition

financing offered by the DIP Facility. As a result, the Prepetition Lenders consent to such

priming liens and are entitled to receive adequate protection of their interest in their respective

interests in the Prepetition Collateral. However, nothing herein or in the Interim Order shall

affect or impair the Prepetition Lenders’ rights to seek additional adequate protection of its

interests.

        40.    Accordingly, based on the foregoing, the Debtors respectfully request that the

Court authorize the Debtors to provide certain adequate protections in accordance with the terms

set forth in the Interim Order.



                                                26
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 27 of 112



               THE DEBTORS SHOULD BE PERMITTED TO MAKE
         INTERIM BORROWINGS UNDER THE POST-PETITION FINANCING

       41.       This Court is empowered to conduct a preliminary expedited hearing on this

Motion and authorize the Interim Order. Specifically, Bankruptcy Rule 4001(c) governs the

procedures for securing authorization to obtain debtor in possession financing and provides, in

relevant part:

                 The court may commence a final hearing on a motion for authority
                 to obtain credit no earlier than 14 days after service of the motion.
                 If the motion so requests, the court may conduct a hearing before
                 such 14 day period expires, but the court may authorize the
                 obtaining of credit only to the extent necessary to avoid immediate
                 and irreparable harm to the estate pending a final hearing.

Fed. R. Bankr. P. 4001(c).

       42.       Pending the Final Hearing, the Debtors require $3,574,000 under the DIP Facility

for, inter alia, ongoing liquidity, payment of vital services and other working capital needs. It is

essential that the Debtors immediately stabilize their operations and resume paying for ordinary,

postpetition operating expenses in order to preserve the value of the Debtors’ estates for the

benefit of all of the Debtors’ creditors and equity holders. Additionally, without the liquidity

provided by the ability to access the postpetition financing as needed in the interim period,

suppliers, vendors and employees may begin to doubt the ability of the Debtors to pay

administrative expenses as they come due—a potential death knell to these cases.

       43.       Consequently, if interim relief is not obtained, the Debtors, their estates, their

creditors and equity holders, their business, their employees, and their assets will suffer

immediate and irreparable harm.

       44.       Bankruptcy Rule 4001(c) permits a court to approve a debtor’s request for

financing during the 14-day period following the filing of a motion requesting authorization to

obtain Post-Petition financing “only to the extent necessary to avoid immediate and irreparable


                                                  27
             Case 19-11689-JTD         Doc 15      Filed 07/30/19     Page 28 of 112



harm to the estate pending a final hearing.” Bankruptcy Rule 4001(c)(2). The Debtors’ current

financial distress and need for post-petition liquidity, provides ample evidence to support the

conclusion that the Debtors will avoid immediate and irreparable harm only if the Court

authorizes the relief requested by this Motion.

       45.     Given the immediate and irreparable harm to be suffered by the Debtors absent

interim relief, the Debtors respectfully request that the Court schedule and conduct a preliminary

hearing on the Motion and (a) authorize the Debtors, from the entry of the Interim Order until the

Final Hearing, to obtain credit under the terms contained in the Term Sheet and Interim Order

and to utilize Cash Collateral, and (b) schedule the Final Hearing.

                                         GOOD FAITH

       46.     The Debtors submit that the terms and conditions of the DIP Facility, and the fees

paid and to be paid thereunder, are the best available to the Debtors under the circumstances. As

stated above, the Debtors and the DIP Agent negotiated the terms and conditions of the DIP

Facility and the use of Cash Collateral in good faith and at arm’s length. Moreover, the Debtors’

decision to enter into the DIP Facility was an exercise of the Debtors’ prudent business

judgment. Therefore, the DIP Lenders should be accorded the benefits of section 364(e) of the

Bankruptcy Code to the extent any or all of the provisions of the DIP Facility, or any interim or

final order of this Court pertaining thereto, are hereafter modified, vacated, stayed or terminated

by subsequent order of this or any other court.

             REQUEST FOR MODIFICATION OF THE AUTOMATIC STAY

       47.     The Interim Order contemplates a modification of the automatic stay established

pursuant to section 362 of the Bankruptcy Code, to the extent necessary, to permit the Prepetition

Secured Parties and the DIP Agent to exercise all rights and remedies provided for in the

Prepetition First Lien Credit Agreement, Prepetition Second Lien Promissory Note, the DIP


                                                  28
             Case 19-11689-JTD          Doc 15    Filed 07/30/19     Page 29 of 112



Documents, the Interim Order and the Final Order, and to take various actions without further

order of or application to the Court.

       48.     Stay modification provisions of this type are customary features of postpetition

debtor in possession financing facilities and, in the Debtors’ business judgment, are reasonable

under the circumstances. Accordingly, the Court should modify the automatic stay to the extent

contemplated by the Interim Order.

     REQUEST TO WAIVE BANKRUPTCY RULES 6003(B), 6004(A), AND 6004(H)

       49.     In order to successfully implement the foregoing, the Debtors respectfully request

that the Court waive the notice requirements provided for by Bankruptcy Rule 6004(a), the

twenty-one day stay provided for by Bankruptcy Rule 6003(b), and the fourteen-day stay

provided for by Bankruptcy Rule 6004(h). The Debtors believe, for the reasons set forth above,

that ample justification exists for the Court to waive Bankruptcy Rule 6003(b), 6004(a), and

6004(h).

                              REQUEST FOR FINAL HEARING

       50.     Pursuant to Bankruptcy Rule 4001(c)(2), the Debtors request the Court to set a

date for the Final Hearing that is no later than 21 days from the Petition Date.

                                             NOTICE

       51.     Notice of this Motion will be provided to: (i) the Office of the United States

Trustee; (ii) the Internal Revenue Service; (iii) the Securities and Exchange Commission; (iv) the

Delaware Secretary of State; (v) the Delaware Secretary of the Treasury; (vi) the Debtors’ thirty

(30) largest unsecured creditors; (vii) counsel to Monroe Capital Management Advisors, as

administrative agent to the postpetition lenders; (viii) counsel to Riverside Strategic Capital

Fund; (ix) counsel to Silverpoint Capital; (x) the United States Department of Health and Human

Services and the Centers for Medicare and Medicaid Services; and (xi) all parties requesting


                                                 29
              Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 30 of 112



notice pursuant to Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon

will be served in accordance with Rule 9013-1(m) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware. In light of the

nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.

                                     NO PRIOR REQUEST

        52.     No prior request for the relief sought in the Motion has been made to this Court or

any other court.

        WHEREFORE, the Debtors respectfully request that the Court (i) enter an order

substantially in the form of the Interim Order annexed hereto as Exhibit C; (ii) schedule the Final

Hearing, (iii) after the Final Hearing, enter a Final Order substantially in the form of the Interim

Order and as filed with the Court prior to the Final Hearing; and (iv) grant such other and further

relief as is just and proper.




                                                30
           Case 19-11689-JTD   Doc 15    Filed 07/30/19   Page 31 of 112



Dated: July 30, 2019             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware

                                 /s/ Derek C. Abbott
                                 Derek C. Abbott (No. 3376)
                                 Curtis S. Miller (No. 4583)
                                 Daniel B. Butz (No. 4227)
                                 Tamara K. Mann (No. 5643)
                                 Matthew O. Talmo (No. 6333)
                                 Paige Topper (No. 6470)
                                 1201 N. Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 dabbott@mnat.com
                                 cmiller@mnat.com
                                 dbutz@mnat.com
                                 tmann@mnat.com
                                 mtalmo@mnat.com
                                 ptopper@mnat.com

                                 Proposed Counsel to the Debtors and
                                 Debtors in Possession




                                        31
Case 19-11689-JTD   Doc 15   Filed 07/30/19   Page 32 of 112



                      EXHIBIT A

                     TERM SHEET
            Case 19-11689-JTD      Doc 15     Filed 07/30/19     Page 33 of 112




                         TRUE HEALTH DIAGNOSTICS LLC

                       Debtor-in-Possession Financing Term Sheet
                                     July 30, 2019


Borrower:                 True Health Diagnostics LLC, a Delaware limited liability company
                          (the “Borrower”), a debtor and debtor-in-possession under Chapter
                          11 of the United States Bankruptcy Code.

Guarantors:               Same as under that certain Credit Agreement, dated as of January
                          26, 2017, by and among the Borrower, True Health Group LLC, a
                          Delaware limited liability company (“Holdings”), the other
                          subsidiaries of Holdings from time to time party thereto, the various
                          financial institutions from time to time party thereto, as lenders, and
                          the Prepetition First Lien Administrative Agent (as defined below)
                          (together with such lenders, “Prepetition Secured Parties”) (as
                          amended, restated, amended and restated, supplemented or
                          otherwise modified from time to time prior to the date hereof, the
                          “Prepetition First Lien Credit Agreement”) and THG Holdings
                          LLC, a Delaware limited liability company (“Parent”), each of
                          which is a debtor and debtor-in-possession under Chapter 11 of the
                          United States Bankruptcy Code (together with the Borrower,
                          collectively, the “Debtors”, and each individually, a “Debtor”). The
                          obligations of the Debtors under the DIP Facility shall be joint and
                          several. The guaranty provisions set forth in Annex B hereto are
                          hereby incorporated herein by reference.

DIP Facility:             The DIP Facility shall consist of a new money senior secured,
                          superpriority, priming debtor-in-possession delayed draw term loan
                          (the “DIP Loan”) in a principal amount not to exceed $7,847,000
                          million to be funded as set forth below (“DIP Facility”).

DIP Lenders:              Certain of the Prepetition Secured Parties as set forth on Annex C
                          hereto (from and after consummation of the DIP Facility, the “DIP
                          Lenders”).

Administrative Agent      Monroe Capital Management Advisors, LLC (“DIP Agent”).

Term/Maturity:            The DIP Facility shall mature upon the earliest of: (w) September
                          28, 2019, (x) the date of consummation of a sale of all or
                          substantially all of the assets of the Debtors pursuant to Section 363
                          of the Bankruptcy Code, (y) the effective date of any plan, or (z)
                          termination by the DIP Agent (acting at the direction of DIP
                          Lenders constituting more than 50% of the then outstanding loans



                                             1
            Case 19-11689-JTD      Doc 15     Filed 07/30/19     Page 34 of 112



                          and commitments with respect to the DIP Facility (the “Required
                          DIP Lenders”, provided that at all times there are two or more DIP
                          Lenders that are not affiliates of each other, Required DIP Lenders
                          will require two such DIP Lenders)) following the occurrence of an
                          event of default (the “Maturity Date”).

Amortization:             None.

Security:                 Subject to the Carve-Out, the DIP Facility shall be secured by a
                          Bankruptcy Court-approved superpriority, priming lien on
                          substantially all assets of the Debtors;    provided, however, liens
                          against the proceeds of Avoidance Actions (as defined below) shall
                          be subject to the entry of the Final DIP Order.

Use of Proceeds:          The DIP Facility shall be used to fund amounts set forth in the post-
                          petition budget (which shall be subject to approval by the DIP
                          Agent and DIP Lenders, the “Approved Budget”), including: (a) the
                          payment of all accrued and budgeted administrative expenses prior
                          to the Maturity Date, (b) upon consummation of a sale of all or
                          substantially all of the Debtors’ assets for a cash price greater than
                          the DIP Loan amount, a post-sale budget in the amount of $200,000
                          to conduct an orderly wind down of the Debtors’ estates, and (c)
                          customary transaction fees and expenses (including accrued and
                          unpaid expenses of DIP Agent and DIP Lenders) (collectively, the
                          “Permitted Uses”); provided, however, except for the post-sale
                          wind down budget of $200,000 described in (b) above, in no event
                          will the DIP Lenders be obligated to advance more than the
                          amounts set forth in the “Funding” line item of the Approved
                          Budget through the Maturity Date.

DIP Facility Covenants:   Notwithstanding anything set forth herein to the contrary, including
                          under the Section titled “Certain Documentation Matters,” the
                          negative covenants shall be as set forth on Annex A hereto, which
                          is incorporated herein by reference, and for the avoidance of doubt,
                          the negative covenants set forth in Section 11 of the Prepetition
                          First Lien Credit Agreement shall not apply.
                          The affirmative covenants shall be as set forth in the Prepetition
                          First Lien Credit Agreement, provided, however, that (x)
                          affirmative covenants 10.1.3 and 10.1.10 shall not apply, (y)
                          affirmative covenant 10.4(d) shall be subject to Bankruptcy Court
                          approval or otherwise in accordance with applicable law, provided
                          that this covenant shall not apply to 2018 and 2019 personal
                          property taxes from the City of Richmond, and (z) permitted uses as
                          provided in affirmative covenant 10.6 shall include (and be limited
                          to) the Permitted Uses; and provided further, however, that with
                          respect to any representation by the Debtors relating to compliance



                                             2
Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 35 of 112



            with health care laws or regulations, the Debtors’ representation
            shall be solely that the Debtors have not knowingly committed any
            violation of such laws or regulations.
            In addition, the following affirmative covenants shall apply:
            (1) on Tuesday of each week, the Debtors shall furnish the DIP
            Agent and DIP Lenders a detailed actual-to-budget variance report
            reflecting the Debtors’ receipts, disbursements on a line item basis
            and financial performance for the previous weekly period, in form
            and substance acceptable to the Required DIP Lenders; provided
            that if the week begins with a federal holiday the variance report
            shall be provided to the DIP Agent and DIP Lenders on the second
            day following the federal holiday,
            (2) continue to retain a chief restructuring officer acceptable to the
            DIP Agent and DIP Lenders with such duties and scope of authority
            as may be acceptable to the DIP Agent and DIP Lenders,
            (3) pass and maintain a resolution of the board requiring the
            recommendation of the chief restructuring officer before any
            material decisions of any of the Debtors may become effective (the
            “Approval Protocol”) including without limitation the following
            matters: (i) the administration and conduct of the Chapter 11
            proceedings, (ii) the direction and control of the prosecution and/or
            settlement of actions against the Centers for Medicare & Medicaid
            Services (“CMS”) including an action to compel or cause the
            continuation, commencement or resumption of funding by CMS,
            (iii) to resolve claims asserted by the Department of Justice against
            the Debtors, and (iv) the direction, control, approval and
            consummation of any sale of material assets of the Debtors.
            Notwithstanding the foregoing, (x) with respect to the non-
            economic aspects of any settlement of criminal matters by or on
            behalf of the Debtors such chief restructuring officer
            recommendation or approval shall not be required and (y) the rights
            of the Subordinated Lenders or any of their affiliates as holders of
            claims and/or of equity security interests shall be preserved without
            prejudice and be exercisable as permitted by applicable law or
            agreement,
            (5) continue to maintain appointment of an investment banker, on
            terms and conditions reasonably acceptable to the DIP Agent and
            DIP Lenders, for the purposes of conducting a sale process for the
            sale of the Borrower’s business as a going concern in accordance
            with the sale milestones set forth herein,
            (6) in good faith, file and prosecute any actions or proceedings as
            may be reasonably necessary to compel CMS to resume
            reimbursements to the Debtors during the pendency of the Chapter



                               3
            Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 36 of 112



                        11 case, and
                        (7) afford the DIP Agent and DIP Lenders reasonable access to the
                        chief restructuring officer, the board and investment banker as and
                        when reasonably requested for such information, updates and other
                        purposes as the DIP Agent and DIP Lenders may reasonably
                        determine; provided that, without limiting the forgoing, each of the
                        chief restructuring officer and the investment banker will hold
                        required status calls with the DIP Agent and the DIP Lenders no
                        less frequently than weekly.

Interest Rate:          The DIP Facility shall accrue interest at a rate equal to LIBOR +
                        8.50 % per annum, which shall be payable monthly in cash on the
                        last business day of each calendar month. Default rate shall be an
                        incremental 2% per annum.

Agency Fee:             Same as under the Prepetition First Lien Credit Agreement;
                        $100,000 per annum (which shall be fully earned upon entry of the
                        Interim DIP Order but payable on the Maturity Date).

Closing Fee:            2.5% of the commitments of the DIP Facility approved by the
                        United States Bankruptcy Court for the District of Delaware (the
                        “Bankruptcy Court”) which shall be fully earned upon entry of the
                        Interim DIP Order but payable on the Maturity Date.

Mandatory               Usual and customary for loans of this nature, including (i) 100% of
Prepayments:            the net cash proceeds from the incurrence of indebtedness (other
                        than all permitted indebtedness to be agreed); and (ii) 100% of the
                        net cash proceeds of any sale or other disposition of any Collateral
                        or other assets of the Debtors.

Definitive              This term sheet shall be subject to the negotiation and execution of
Documentation:          customary definitive documentation, including, without limitation,
                        a credit agreement for the Final DIP Order, the Approved Budget
                        and appropriate orders of the Bankruptcy Court as is customary for
                        a senior secured, priming debtor-in-possession financing.

Conditions Precedent:   As conditions precedent to the DIP Lender’s obligation to fund the
                        DIP Facility or any part thereof:
                        (1) the entry by the Bankruptcy Court of :
                             (a) no later than two (2) days after the petition date, an interim
                        order (the “Interim DIP Order”), in form and substance acceptable
                        to the DIP Agent and DIP Lenders in their sole discretion, inter
                        alia, approving the DIP Facility on an interim basis, and
                        authorizing the Debtors to grant the DIP Agent, for the benefit of
                        itself and the DIP Lenders, valid, duly perfected priming senior
                        priority liens and superiority administrative expense claims and


                                           4
Case 19-11689-JTD    Doc 15    Filed 07/30/19     Page 37 of 112



            such interim period shall last no more than twenty-one (21) days
            following the petition date, and
                 (b) no later than twenty-two (22) days following the petition
            date, a final order of the Bankruptcy Court, in form and substance
            acceptable to the DIP Agent in its sole discretion, approving the
            Definitive Documentation, and, inter alia, authorizing the Debtors
            to enter into the Definitive Documentation and granting the DIP
            Agent, for the benefit of itself and the DIP Lenders, valid, duly
            perfected priming senior priority liens as set forth herein and
            superiority administrative expense claims as set forth herein on a
            final basis (the “Final DIP Order” and together with the Interim DIP
            Order, the “DIP Orders”);
            (2) within one day after the entry of the Final DIP Order, the
            Definitive Documentation shall have been entered into consistent
            with this Debtor-in-Possession Financing Term Sheet in form and
            substance acceptable to the DIP Agent in its sole discretion;
            (3) all conditions precedent to the funding of the DIP Facility shall
            have been satisfied;
            (4) no later than twenty-two (22) days following the petition date,
            the Debtors shall have obtained an order of the Bankruptcy Court,
            or a stipulation among the Debtors and CMS, each in form and
            substance acceptable to the DIP Agent and DIP Lenders, directing
            CMS to continue payment of, or to resume post-petition
            reimbursements arising under the Debtors’ pre-petition Medicare
            participation agreement(s) without deduction, offset or withholding
            of any kind or amount;
            (5) within 30 days of the petition date, the Debtors shall have
            obtained approval of the Bankruptcy Court to retain the chief
            restructuring officer, having such duties and authority as may be
            acceptable to the DIP Agent and DIP Lenders including, without
            limitation, the broadest possible authority consistent with that of a
            chief executive officer, to direct the filing and prosecution of a
            Chapter 11 proceeding, to direct and control the prosecution and/or
            settlement of actions against CMS, to compel continuation or cause
            the commencement of funding by CMS, to resolve the claims of the
            Department of Justice against the Debtors, and to direct, control and
            consummate the sale of the Debtors’ business as going concern in
            accordance with the sale milestones set forth herein;
            (6) within 30 days of the petition date, the Debtors shall have
            obtained approval of the Bankruptcy Court to retain the investment
            banker retained prepetition for the purposes of conducting a sale
            process for the sale of the Debtors’ business as a going concern;
            (7) prior to the petition date, True Health Diagnostics LLC shall



                               5
          Case 19-11689-JTD    Doc 15     Filed 07/30/19      Page 38 of 112



                      have delivered WARN Act notices to their employees as required
                      by law (such notices shall have been furnished to counsel for the
                      DIP Agent and DIP Lenders for comment before distribution); and
                      (8) satisfaction of such other terms, conditions, and milestones as
                      may be agreed or as otherwise set forth herein.


Borrowing Mechanics   Borrowing mechanics shall be consistent with the borrowing of
                      revolving loans under the Prepetition First Lien Credit Agreement,
                      provided that:
                         (1) Once repaid, DIP Loans may not be reborrowed.
                         (2) No more than $3,574,000 of DIP Loans shall be available
                             for borrowing prior to entry of the Final DIP order.
                         (3) Borrowing requests for DIP Loans may not be submitted
                             more than once per calendar week and all borrowing
                             requests shall be made in accordance with the Approved
                             Budget in effect at such time.
                         (4) Provided that with respect to any representation by the
                             Debtors relating to compliance with health care laws or
                             regulations, the Debtors’ representation shall be solely that
                             the Debtors have not knowingly committed any violation of
                             such laws or regulations.
                         (5) The following representations in the Prepetition First Lien
                             Credit Agreement shall be modified as follows:
                              (a) 9.2 and 9.3 shall be subject to entry of the DIP Orders.
                              (b) 9.5 shall be replaced in its entirety with the following
                              language: “Since June 30, 2019, there has been no material
                              adverse change in the financial condition, operations, assets,
                              business, or properties of the Loan Parties and their
                              Subsidiaries, taken as a whole; provided that, for purposes
                              of this Agreement, “Material Adverse Effect” means (a) a
                              material adverse change in or a material adverse effect
                              upon, the financial condition, operations, assets, business, or
                              properties of the Loan Parties taken as a whole, (b) a
                              material impairment of the ability of any Loan Party to
                              perform any of the Obligations under any Loan Document,
                              (c) a material adverse effect upon any substantial portion of
                              the Collateral under the Collateral Documents or upon the
                              legality, validity, binding effect or enforceability against any
                              Loan Party of any Loan Document, or (d) a material
                              impairment of the ability of Administrative Agent to enforce
                              or collect any Obligations or to realize upon any Collateral
                              except for such effect that results or resulted from the


                                         6
Case 19-11689-JTD    Doc 15      Filed 07/30/19       Page 39 of 112



                    commencement of the Chapter 11 Cases and the events that
                    customarily and reasonably result from events leading up to
                    and following the commencement of the Chapter 11 Cases.”
                    (c) 9.6 shall be limited to post-petition liabilities.
                    (c) the term “liens” used in 9.7 and 9.32 shall not include
                    the liens granted pursuant to this Debtor-in-Possession
                    Financing Term Sheet, the Definitive Documentation, or the
                    DIP Orders.
                    (e) 9.13 shall be subject to approval of the Bankruptcy Court
                    or otherwise in accordance with applicable law provided
                    that this representation shall not apply to 2018 and 2019
                    personal property taxes from the City of Richmond.
                    (d) 9.14 shall be inapplicable.
                    (d) the representation with respect to the WARN Act or
                    similar state law in section 9.23 shall be inapplicable.
                    (d) 9.24 shall be inapplicable.
                    (e) 9.27 shall be made solely with respect to the liens
                    granted pursuant to this Debtor-in-Possession Financing
                    Term Sheet, the Definitive Documentation, or the DIP
                    Orders.
                    (f) the reference to Closing Date in 12.1 shall refer to the
                    Closing Date in the Prepetition First Lien Credit Agreement.
               (6) Borrower shall give written notice in form and substance
                   acceptable to the DIP Agent of each proposed borrowing not
                   later than 10:00 a.m. (Chicago time) three business days
                   prior to the proposed date of that borrowing (provided,
                   however, with respect to the proposed borrowing of a DIP
                   Loan on the Closing Date, such notice shall be given not
                   later than 10:00 a.m. (Chicago Time) one business day prior
                   to the proposed date of that borrowing). Each such notice
                   will be effective upon receipt by DIP Agent, will be
                   irrevocable, and must specify the date and amount of
                   borrowing. On the requested borrowing date, each DIP
                   Lender shall provide DIP Agent with immediately available
                   funds, to the account specified by the DIP Agent covering
                   that DIP Lender’s pro rata share of that borrowing so long
                   as the applicable DIP Lender has not received written notice
                   that the conditions precedent set forth herein with respect to
                   that borrowing have not been satisfied. After DIP Agent’s
                   receipt of the proceeds of the applicable DIP Loans from the
                   DIP Lenders, DIP Agent shall make the proceeds of those
                   DIP Loans available to Borrower on the applicable



                                7
           Case 19-11689-JTD    Doc 15    Filed 07/30/19     Page 40 of 112



                               borrowing date by transferring to Borrower immediately
                               available funds equal to the proceeds received by DIP
                               Agent.

Sale/Restructuring     The Debtors shall comply with the following sale and restructuring
Milestones             milestones:
                          1. Debtors shall have filed on the petition date a motion to
                             approve bidding procedures (which motion and procedures
                             shall be in form and substance acceptable to the DIP Agent
                             and DIP Lenders);
                          2. no later than twenty-five (25) days after the petition date,
                             entry of an order of the Bankruptcy Court approving bidding
                             and sale procedures which order and procedures shall be in
                             form and substance acceptable to the DIP Agent and DIP
                             Lenders and shall include, among other provisions, a ruling
                             that in connection with the sale of Debtors’ assets, the DIP
                             Agent and DIP Lenders are entitled to credit bid the full
                             amount of their pre-petition claims under Section 363(k) of
                             the Bankruptcy Code;
                          3. no later than fifty-five (55) days after the petition date, the
                             Debtors shall have conducted an auction (if there are
                             competing bids) and, if there is only one bidder, the Debtors
                             shall have sought approval of the Bankruptcy Court to
                             consummate the sale;
                          4. no later than fifty-eight (58) days after the petition date, the
                             Debtors shall have obtained an order from the Bankruptcy
                             Court authorizing a sale of the Debtors’ assets, free and
                             clear of all liens, claims, encumbrances and other interests;
                          5. within sixty (60) days after the petition date, the Debtors
                             shall have consummated the sale and remitted the net
                             proceeds thereof to the DIP Agent.
                          6. Subject to the entry of the Final DIP Order, at any time
                             following entry of the Final DIP Order, the DIP Agent and
                             DIP Lenders may propose a Chapter 11 plan for one or more
                             of the Debtors whereby, among other terms, claims arising
                             under the Prepetition First Lien Credit Agreement will be
                             reduced to $50 million and satisfied by (i) the creation of a
                             new secured term loan facility, and (ii) the issuance of new
                             equity interests in the reorganized Debtors to the holders of
                             such claims. Under the Final DIP Order, the Debtors’ rights
                             under Section 1121(b) of the Bankruptcy Code shall be
                             modified to allow the DIP Agent and DIP Lenders to
                             propose and prosecute such plan.



                                         8
            Case 19-11689-JTD    Doc 15     Filed 07/30/19    Page 41 of 112



Use of Cash Collateral   The Debtors will be permitted to use cash collateral in such
                         amounts and for such purposes at such times as set forth in the
                         Approved Budget, subject to the adequate protection provisions as
                         described below.



Priority and Liens:      (1)     The liens securing all borrowings by the Debtors and other
                         obligations of the Debtors under the DIP Facility and loan
                         documentation (and all guaranties) shall, subject to the Carve-Out
                         (as defined below) at all times:
                            a.     pursuant to Section 364(c)(1) of the Bankruptcy Code,
                                   be entitled to joint and several superpriority
                                   administrative expense claim status in the Chapter 11
                                   Cases (the “DIP Superpriority Claims”);
                            b.     pursuant to Section 364(c)(2) of the Bankruptcy Code,
                                   be secured by a perfected first priority lien on all
                                   property of the Debtors’ estates in the Chapter 11 Cases
                                   that is not subject to valid, perfected and non-avoidable
                                   liens as of the commencement of the Chapter 11 Cases,
                                   excluding claims and causes of action under sections
                                   502(d), 544, 545, 547, 548, 549 and 550 of the
                                   Bankruptcy Code (collectively, “Avoidance Actions”);
                                   provided, however, upon entry of the Final DIP Order,
                                   liens in favor of the DIP Agent and DIP Lenders shall
                                   attach to and be perfected in any proceeds of Avoidance
                                   Actions;
                            c.     pursuant to Section 364(c)(3) of the Bankruptcy Code,
                                   be secured by a perfected junior lien on all property of
                                   the Debtors’ estates in the Chapter 11 Cases, that is
                                   subject to valid, perfected and non-avoidable liens in
                                   existence at the time of the commencement of the
                                   Chapter 11 Cases or to valid liens in existence at the
                                   time of such commencement that are perfected
                                   subsequent to such commencement as permitted by
                                   Section 546(b) of the Bankruptcy Code, (other than
                                   property that is subject to the existing liens that secure
                                   obligations under the agreements referred to in clause
                                   (d) hereof, which liens shall be primed by the liens to be
                                   granted to the DIP Agent, for the benefit of itself and the
                                   DIP Lenders, as described in such clause); and
                            d.     pursuant to Section 364(d)(1) of the Bankruptcy Code,
                                   be secured by a perfected first priority, senior priming
                                   lien on all of the property (such property, together with
                                   the property described in clauses (c) and (d) above, the


                                           9
Case 19-11689-JTD   Doc 15     Filed 07/30/19     Page 42 of 112



                      “Collateral”) of the Debtors’ estates in the Chapter 11
                      Cases (including, without limitation, inventory, accounts
                      receivable, general intangibles, chattel paper, owned real
                      estate, real property leaseholds, fixtures and machinery
                      and equipment, deposit accounts, patents, copyrights,
                      trademarks, tradenames, rights under license
                      agreements, and other intellectual property and capital
                      stock of subsidiaries) that is subject to the existing liens
                      that secure the obligations of any other lenders under or
                      in connection with any existing credit agreement and
                      related documents and agreements and all of which
                      existing liens (the “Primed Liens”) shall be primed by
                      and made subject and subordinate to the perfected first
                      priority senior liens to be granted to the DIP Agent, for
                      the benefit of itself and the DIP Lenders, which senior
                      priming liens in favor of the DIP Agent shall also prime
                      any liens granted after the commencement of the
                      Chapter 11 Cases to provide adequate protection in
                      respect of any of the Primed Liens, subject, in each case,
                      only to the Carve Out (clauses (b), (c) and (d)
                      collectively, the “DIP Liens”).
               For purposes hereof, the term “Carve Out” shall mean the sum
               of: (i) all fees required to be paid to the Clerk of the Bankruptcy
               Court and to the Office of the United States Trustee under
               section 1930(a) of title 28 of the United States Code and section
               3717 of title 31 of the United States Code, (ii) all unpaid
               professional fees and disbursements incurred by the Debtors
               and any statutory committees appointed in the Chapter 11 Cases
               prior to the occurrence of an Event of Default and notice thereof
               delivered to the Debtors but only to the extent allowed by the
               Bankruptcy Court at any time and only to the extent of amounts
               included in the Approved Budget; provided, however, that
               notwithstanding the foregoing, with respect to SSG Advisors,
               LLC (“SSG”), the Carve Out shall include such transaction fees
               as may be agreed to by the Debtors, SSG, the DIP Agent, and
               the DIP Lenders. On a weekly basis, the budgeted fees for
               professionals shall be placed in escrow and released to each
               professional upon approval of the Bankruptcy Court, and (iii) at
               any time after the occurrence of an Event of Default and notice
               thereof delivered to the Borrower, to the extent allowed at any
               time, whether before or after delivery of such notice, whether
               by interim order, procedural order or otherwise, the payment of
               accrued and unpaid professional fees, costs and expenses
               (collectively, the “Professional Fees”) incurred by persons or
               firms retained by the Debtors and the committee and allowed by
               the Bankruptcy Court, not in excess of $100,000 for the


                              10
           Case 19-11689-JTD    Doc 15    Filed 07/30/19     Page 43 of 112



                          Debtors’ professionals and the committee’s professionals (the
                          “Carve Out Cap”); provided, further, that the Carve Out shall
                          not be available to pay any such Professional Fees incurred in
                          connection with the initiation or prosecution of any claims,
                          causes of action, adversary proceedings or other litigation
                          against the DIP Agent or the DIP Lenders or the DIP Agent or
                          the DIP Lenders’ professionals and nothing herein shall impair
                          the right of any party to object to the reasonableness of any such
                          fees or expenses to be paid by the Debtors’ estates.
                          For purposes hereof, the term “Chapter 11 Cases” shall have the
                          meaning set forth in the Interim DIP Order.
                       (2) All of the liens described above shall be effective and perfected
                       as of the date the Bankruptcy Court enters an Interim DIP Order or
                       the Final DIP Order, as the case may be, and without the necessity
                       of the execution of mortgages, security agreements, pledge
                       agreements, financing statements or other agreements, in each case
                       subject to the terms and conditions set forth in the Interim DIP
                       Order or the DIP Order, as the case may be.

Adequate Protection    (1) Prepetition Secured Parties shall be granted adequate protection
                       in the form of (i) replacement liens (junior only to the DIP Liens
                       and the Carve-Out), including proceeds of all amounts owed to the
                       company by CMS and liens on the proceeds of Avoidance Actions,
                       but with respect to liens on the proceeds of Avoidance Actions only
                       upon entry of a Final DIP Order, to the extent of any post-petition
                       diminution in the value of the prepetition collateral securing the
                       claims of the Prepetition Secured Parties (including the amount by
                       which the Prepetition Secured Parties are subordinated to amounts
                       outstanding under the DIP Facility) (“Senior Replacement Liens”)
                       and (ii) monthly reimbursement of professional fees and expenses,
                       including fees and expenses of counsel.


                       (2) The lenders under that certain Amended and Restated Second
                       Lien Promissory Note, dated as of November 21, 2018, by and
                       among the Borrower, Holdings, the other subsidiaries of Holdings
                       from time to time party thereto, the lenders party thereto and
                       Riverside Strategic Capital Fund I, L.P., as agent, (as amended,
                       restated, amended and restated, supplemented or otherwise
                       modified from time to time prior to the date hereof, the “Prepetition
                       Second Lien Promissory Note”) shall be granted adequate
                       protection in the form of replacement liens (junior only to the DIP
                       Liens, the Senior Replacement Liens and the Carve-Out) on the
                       same collateral supporting the Senior Replacement Liens to the
                       extent of any post-petition diminution in the value of the collateral



                                         11
           Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 44 of 112



                       securing the claims of the Prepetition Secured Parties.




Event of               The DIP Facility shall be subject to the following events of default:
Default/Termination    1. Any payment default by the Debtors under the DIP Facility.
Events:
                       2. Any breach of, or failure to achieve or adhere to a covenant,
                          representation, warranty or milestone under the DIP Facility.
                       3. Any misrepresentation or omission by a Debtor in or with
                          respect to the DIP Facility in any respect; provided that with
                          respect to any representation by the Debtor relating to
                          compliance with health care laws or regulations, the Debtors’
                          representation shall be solely that the Debtors have not
                          knowingly committed any violation of such laws or regulations.
                       4. Any Debtor’s failure to comply with any requirement of the
                          Interim DIP Order or Final DIP Order; provided that with
                          respect to any representation by the Debtor relating to
                          compliance with health care laws or regulations, the Debtors’
                          representation shall be solely that the Debtors have not
                          knowingly committed any violation of such laws or regulations.
                       5. Any variance of ten percent (10%) or more with respect to
                          projected receipts and disbursements on a line item basis as
                          reflected in the Approved Budget, measured on a rolling two
                          week basis; provided, however, that the 10% variance shall not
                          apply to the payment of the DIP Agent’s expenses, including
                          professional fees and costs.
                       6. A failure by the Debtors, (a) within twenty-two (22) days after
                          the petition date to have obtained an order of the Bankruptcy
                          Court, or a stipulation among the Debtors and CMS, each in
                          form and substance acceptable to the DIP Agent and DIP
                          Lenders, directing CMS to pay or resume (as applicable) post-
                          petition reimbursements arising under the Debtors’ pre-petition
                          Medicare participation agreement(s) without deduction, offset
                          or withholding of any amount, and, thereafter (b) to maintain
                          continuous and full participation in Medicare and to receive
                          regular reimbursements from CMS under its Medicare
                          participation agreement(s) without deduction, offset or
                          withholding of any amount.
                       7. A failure by the Debtors, (a) within thirty (30) days after the


                                         12
Case 19-11689-JTD    Doc 15     Filed 07/30/19     Page 45 of 112



               petition date to have executed a written settlement or other
               agreement resolving all civil and criminal claims alleged by the
               United States Department of Justice and CMS (the “DOJ
               Settlement”), such settlement and resolution shall (i) be upon
               terms and conditions acceptable to the DIP Agent and DIP
               Lenders; and (ii) be subject only to Bankruptcy Court approval.
            8. Subject to entry of the Final DIP Order, in the event that DIP
               Lenders and DIP Agent decide to file a Chapter 11 plan as
               contemplated hereby, a failure by the Debtors to actively
               cooperate and support the DIP Agent and DIP Lenders in the
               formulation, drafting, filing, prosecution and consummation of
               the plan (and documents related thereto).
            9. If at any time either the Debtors’ investment banker or the DIP
               Agent and DIP Lenders reasonably conclude that no qualified
               parties are interested in purchasing all or substantially all of the
               Debtors’ assets in one or more transactions on terms satisfactory
               to the DIP Agent and DIP Lenders prior to the Maturity Date.
            10. The granting, creation or approval of any lien on Collateral pari
                passu or senior to the DIP Liens granted to the DIP Agent.
            11. Dismissal of any of the bankruptcy cases or any successor case
                with respect to any Debtor or conversion of any Debtor
                bankruptcy case to a Chapter 7 case or the sale of substantially
                all of the assets of any Debtor without the advance written
                consent of the DIP Agent.
            12. Any material adverse change in the business of the Debtors.
            13. Failure of the Debtors to obtain extension of the time to the
                largest extent permitted by the Bankruptcy Code to assume or
                reject executory contracts and unexpired leases.
            14. Termination or expiration of any Debtor’s exclusive right to file
                a plan in the bankruptcy case.
            15. Appointment of a chapter 11 trustee or examiner with expanded
                powers or other person with expanded powers in any of the
                bankruptcy cases.
            16. Granting of relief from the automatic stay to permit foreclosure
                on assets of any Debtor with a value in excess of $100,000.
            17. Reversal, vacation or stay of the effectiveness of the Final DIP
                Order.
            18. Failure of any of the DIP Liens or DIP Superpriority Claims to



                              13
           Case 19-11689-JTD     Doc 15    Filed 07/30/19     Page 46 of 112



                           be valid, perfected and enforceable in all respects.
                        19. Any failure of the board to adhere to the Approval Protocol.
                        Upon the occurrence of an Event of Default (or Maturity Date), the
                        obligations shall accelerate and become immediately due and
                        payable and enforceable by the DIP Agent without further
                        Bankruptcy Court approval.

Certain Documentation   Except as otherwise set forth herein, all terms and conditions in the
Matters:                Prepetition First Lien Credit Agreement shall apply and be binding
                        upon the DIP Facility (provided, for the avoidance of doubt, that the
                        Debtors shall not be required to make any representation as to
                        solvency and provided further that with respect to any
                        representation by the Debtor relating to compliance with health care
                        laws or regulations, the Debtors’ representation shall be solely that
                        the Debtors have not knowingly committed any violation of such
                        laws or regulations).

Expenses and            (1) The Debtors shall pay (a) all out-of-pocket expenses of the DIP
Indemnification:        Agent associated with the arrangement of the DIP Facility and the
                        preparation, execution, delivery and administration of the Definitive
                        Documentation and any amendment or waiver with respect thereto
                        (including the fees, disbursements and other charges of counsels
                        and financial advisors), (b) all out-of-pocket expenses of the DIP
                        Agent and the DIP Lenders (including the reasonable fees,
                        disbursements and other charges of counsels and financial advisors)
                        in connection with the enforcement of the Definitive
                        Documentation and (c) all other out-of-pocket expenses of the
                        Prepetition Secured Parties (including, without limitation, the on-
                        going monitoring of the Chapter 11 Cases, including attendance at
                        hearings or other proceedings and the on-going review of
                        documents filed with the Bankruptcy Court and the preparation of
                        any and all pleadings).
                        (2) The DIP Agent and the DIP Lenders (and their affiliates and
                        their respective officers, directors, employees, partners, members,
                        counsel, professionals, advisors and agents) will have no liability
                        for, and will be indemnified and held harmless against, any losses,
                        claims, damages, liabilities or expenses incurred in respect of the
                        financing contemplated hereby or the use or the proposed use of
                        proceeds thereof, except to the extent they are found by a final,
                        non-appealable judgment of a court to arise from the gross
                        negligence or willful misconduct of the indemnified party.

Assignments and         Each DIP Lender shall be permitted to assign all or a portion of its
Participations:         DIP Loan (other than to a Debtor or any of their Affiliates (to be
                        defined in the Definitive Documentation)) with the consent, not to


                                          14
           Case 19-11689-JTD      Doc 15    Filed 07/30/19     Page 47 of 112



                         be unreasonably withheld, of the DIP Agent, unless the DIP Loan is
                         being assigned to an affiliate of a DIP Lender or an approved fund.

Counsel to the DIP       Proskauer Rose LLP.
Lenders and DIP Agent:

Closing Date:            Closing and funding of the DIP Facility to occur as promptly as is
                         practicable after the entry of the Interim DIP Order (the “Closing
                         Date”).

Governing Law and        The Definitive Documentation will provide that the Debtors will
Forum:                   submit to the exclusive jurisdiction and venue of the Bankruptcy
                         Court, or in the event that the Bankruptcy Court does not have or
                         does not exercise jurisdiction, then in any state or federal court of
                         competent jurisdiction in the state, county and city of New York
                         and shall waive any right to trial by jury. New York law and, where
                         applicable, the Bankruptcy Code, shall govern the Definitive
                         Documentation.

DIP Order Governs        To the extent of any inconsistency between this Debtor-in-
                         Possession Financing Term Sheet and the DIP Orders, the terms of
                         the DIP Orders shall govern.




                                           15
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 48 of 112



                                            Annex A
                                       Negative Covenants

        No Debtor shall, unless at any time the Required DIP Lenders expressly consent in
writing, do the following (capitalized terms used herein without definition having the meaning
set forth in the Debtor-in-Possession Financing Term Sheet to which this Annex is attached, or if
not defined therein, the meaning set forth in the Prepetition First Lien Credit Agreement):


        1.1    Debt. Not, and not permit any of the Debtors and their Subsidiaries to, create,
incur, assume, or suffer to exist any Debt, except the following:

               (a)    Obligations under the DIP Facility;

              (b)    Debt incurred in the ordinary course of the Debtor’s post-petition business
       as contemplated by the Approved Budget;

             (c)     Debt consisting of unpaid insurance premiums owning to insurance
       companies and insurance brokers incurred in connection with the financing of insurance
       premiums in the ordinary course of business;

               (d)    the Prepetition First Lien Loans; and

               (e)    the Prepetition Second Lien Loans;

               (f)    other Debt existing immediately prior to the petition date.

        1.2    Liens. Not, and not permit any of the Debtors and their Subsidiaries to, create or
permit to exist any Lien on any of its real or personal properties, assets, or rights of whatsoever
nature (whether now owned or hereafter acquired), except the following:

               (a)   Liens for taxes or other governmental charges not at the time delinquent or
       thereafter payable without penalty or being diligently contested in good faith by
       appropriate proceedings and, in each case, for which it maintains adequate reserves in
       accordance with GAAP and the execution or other enforcement of which is effectively
       stayed;

               (b)     Liens arising in the ordinary course of business (such as (i) Liens of
       carriers, warehousemen, mechanics and materialmen and other similar Liens imposed by
       law and (ii) Liens in the form of deposits or pledges incurred in connection with worker’s
       compensation, unemployment compensation and other types of social security (excluding
       Liens arising under ERISA) or in connection with surety bonds, bids, performance bonds,
       and similar obligations) for sums not overdue or being diligently contested in good faith
       by appropriate proceedings and not involving any advances or borrowed money or the
       deferred purchase price of property or services and, in each case, for which it maintains
       adequate reserves in accordance with GAAP and the execution or other enforcement of
       which is effectively stayed;



                                                16
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 49 of 112



               (c)     Liens arising under the DIP Facility;

               (d)     Liens arising under the Prepetition First Lien Documents;

               (e)     Liens arising under the Prepetition Second Lien Documents; and

               (f)    other Liens existing immediately prior to the petition date on the assets
       subject at such time to those Liens.

        1.3    Restricted Payments. Not, and not permit any of the Debtors and their
Subsidiaries to, (a) make any dividend or distribution to any holders of its Equity Interests; (b)
 purchase or redeem any of its Equity Interests; (c) pay any management fees, management
expenses or indemnities, transaction-based fees, or similar fees to any of its equity holders or any
Affiliate thereof; and (d) make any payment on account of Debt that is not reflected in the
Approved Budget.

       1.4     Modification of Certain Documents .

              (a)     Not permit the organizational documents or governing documents of any
       Debtor to be amended or modified in any way that would reasonably be expected to
       materially adversely affect the interests of the DIP Agent or the DIP Lenders.

               (b)     Not change, or allow any Debtor to change, its state of formation or its
       organizational form, except upon 30 days’ prior notice to DIP Agent (or such shorter
       notice period as is satisfactory to the DIP Agent); provided that such Debtor shall take all
       actions requested by the DIP Agent or the DIP Lenders in their sole discretion to
       maintain a first-priority perfected Lien in favor of DIP Agent (subject to Permitted Liens)
       on substantially all of the assets of such Debtor prior to any such change.

             (c)   Not permit any amendment, modification or change to the Prepetition First
       Lien Documents or the Prepetition Second Lien Documents.

              (d)     Not amend, modify or waive (or make any payment consistent with an
       amendment, modification or waiver of), or apply to the Bankruptcy Court for authority to
       make any amendment, modification or waiver of, any provision of the Interim DIP Order
       or the Final DIP Order without in each case the prior written consent of the DIP Agent
       and the DIP Lenders (in each case, such consent not to be unreasonably withheld,
       conditioned or delayed).

       1.5     Transactions with Affiliates. Not, and not permit any of the Debtors and their
Subsidiaries to, enter into, or cause, suffer, or permit to exist any transaction, arrangement, or
contract with any of its other Affiliates (other than the Debtors), except in the ordinary course of
the Debtor’s post-petition business.

       1.6    Compliance with Laws. Borrower shall not, and shall not permit any of the
Debtors and their Subsidiaries to, knowingly fail to comply with applicable laws, regulations and
executive orders.



                                                17
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 50 of 112



       1.7      Activities of Holdings and Parent.

         1.7.1       Except as may be permitted under the United States Bankruptcy Code, or by
 order of the Bankruptcy Court, Holdings shall not, directly or indirectly, engage in any
 business activities, hold any material assets, grant any Lien, or incur any Debt, other than (a)
 acting as a holding company and transactions incidental thereto; (b) entering into the DIP
 Facility, the Prepetition First Lien Documents and the Prepetition Second Lien Documents and
 the transactions required in the DIP Facility or permitted in the DIP Facility to be performed by
 Holdings; (c) entering into engagement letters and similar agreements with attorneys,
 accountants, and other professionals; (d) issuing Equity Interests and performing its obligations
 under its organizational documents, its governing documents, and agreements with the holders
 of its Equity Interests; and (e) in each case, engaging in activities incidental thereto.

         1.7.2       Except as may be permitted under the United States Bankruptcy Code, or by
 order of the Bankruptcy Court, Parent shall not, directly or indirectly, engage in any business
 activities, hold any material assets, grant any Lien, or incur any Debt, other than (a) acting as a
 holding company and transactions incidental thereto; (b) entering into the DIP Facility, the
 Prepetition First Lien Documents and the Prepetition Second Lien Documents and the
 transactions required in the DIP Facility or permitted in the DIP Facility to be performed by
 Holdings; (c) entering into engagement letters and similar agreements with attorneys,
 accountants, and other professionals; (d) issuing Equity Interests and performing its obligations
 under its organizational documents, its governing documents, and agreements with the holders
 of its Equity Interests; and (e) in each case, engaging in activities incidental thereto.

       1.8     When used in this Annex A the following terms have the following meanings:

         “Obligations” means all obligations (monetary (including post-petition interest, allowed
or not) or otherwise) of any Debtor under the DIP Facility all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.

        “Prepetition First Lien Administrative Agent” means the DIP Agent, in its capacity as
administrative agent under the Prepetition First Lien Credit Agreement, and its permitted sub-
agents, delegates, attorneys-in-fact, successors and assigns in such capacity, including Monroe
Capital LLC.

       “Prepetition First Lien Documents” means the Prepetition First Lien Credit Agreement
and the other “Loan Documents” (as defined in the Prepetition First Lien Credit Agreement).

       “Prepetition First Lien Loans” means the Debt outstanding under the Prepetition First
Lien Credit Agreement on the Closing Date.

       “Prepetition First Lien Obligations” shall have the meaning assigned to the term “Secured
Obligations” in the GCA (as defined in the Prepetition First Lien Credit Agreement).




                                                18
            Case 19-11689-JTD       Doc 15    Filed 07/30/19    Page 51 of 112



        “Prepetition Second Lien Administrative Agent” means Riverside Strategic Capital Fund
I, L.P., in its capacity as administrative agent under the Prepetition Second Lien Promissory
Note, and its permitted successors and assigns in such capacity.

       “Prepetition Second Lien Documents” means the Prepetition Second Lien Promissory
Note and the other “Note Documents” (as defined in the Prepetition Second Lien Promissory
Note).

        “Prepetition Second Lien Loans” means the Indebtedness outstanding under the
Prepetition Second Lien Promissory Note on the Closing Date.

       “Prepetition Second Lien Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the GCA (as defined in the Prepetition Second Lien Promissory Note).




                                             19
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 52 of 112



                                             Annex B
                                             Guaranty

Capitalized terms used herein without definition having the meaning set forth in the Debtor-in-
Possession Financing Term Sheet to which this Annex is attached, or if not defined therein, the
meaning set forth in the Prepetition First Lien Credit Agreement.

       2.1     Guaranty.

                (a)    Each of Parent, Holdings, and the Subsidiary Guarantors (each a
“Guarantor” and collectively, the “Guarantors”) hereby, jointly and severally, unconditionally
and irrevocably, as a primary obligor and not only a surety, guarantees to DIP Agent, for itself
and the ratable benefit of the DIP Lenders, the prompt and complete payment and performance
by the Borrower when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (monetary (including post-petition interest, allowed or not) or otherwise) of the
Borrower under the DIP Facility all in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing, or due or to become
due. The guarantee contained in this Section Error! Reference source not found. is a primary
and original obligation of each Guarantor, is not merely the creation of a surety relationship, and
is an absolute, unconditional, and continuing guaranty of payment and performance which will
remain in full force and effect without respect to future changes in conditions.

               (b)    Notwithstanding any provision of the DIP Facility to the contrary, the
maximum liability of each Guarantor under the DIP Facility will in no event exceed the amount
that can be guaranteed by that Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution established in Section 2.2).

                (c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of that Guarantor under the DIP Facility
without impairing the guaranty contained in this Section Error! Reference source not found. or
affecting the rights and remedies of DIP Agent or any DIP Lender under the DIP Facility.

               (d)    The guaranty contained in this Section Error! Reference source not
found. will remain in full force and effect until Payment in Full of the Secured Obligations.

               (e)     No payment made by Borrower, any of the Guarantors, any other
guarantor, or any other Person or received or collected by DIP Agent or any DIP Lender from
Borrower, any of the Guarantors, any other guarantor, or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations will be deemed to modify, reduce, release,
or otherwise affect the liability of any Guarantor under the DIP Facility, which Guarantor will,
notwithstanding any such payment (other than any payment made by that Guarantor in respect of
the Secured Obligations or any payment received or collected from that Guarantor in respect of
the Secured Obligations), remain liable for the Secured Obligations up to the maximum liability
of that Guarantor under the DIP Facility until Payment in Full of the Secured Obligations.

      2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor has paid more than its proportionate share of any payment made under this


                                                20
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 53 of 112



Agreement, that Guarantor will be entitled to seek and receive contribution from and against any
other Guarantor under the DIP Facility that has not paid its proportionate share of that payment.
Each Guarantor’s right of contribution will be subject to the terms and conditions of Section 2.3.
The provisions of this Section 2.2 in no respect limit the obligations and liabilities of any
Guarantor to DIP Agent and the DIP Lenders, and each Guarantor will remain liable to DIP
Agent and the DIP Lenders for the full amount guaranteed by that Guarantor under the DIP
Facility.

        2.3    No Subrogation. Notwithstanding any payment made by any Guarantor under this
Agreement or any set-off or application of funds of any Guarantor by DIP Agent or any DIP
Lender, no Guarantor is or will be entitled to be subrogated to any of the rights of DIP Agent or
any DIP Lender against Borrower or any other Guarantor or any collateral security or guaranty
or right of offset held by DIP Agent or any DIP Lender for the payment of the Secured
Obligations, and no Guarantor may seek or is or will be entitled to seek any contribution or
reimbursement from Borrower or any other Guarantor in respect of payments made by that
Guarantor under the DIP Facility until Payment in Full of the Secured Obligations. If any amount
is paid to any Guarantor on account of those subrogation rights at any time before Payment in
Full of the Secured Obligations, then that Guarantor shall hold that amount in trust for DIP
Agent and the DIP Lenders, segregated from other funds of that Guarantor, and shall, promptly
upon receipt by that Guarantor, turn that amount over to DIP Agent in the exact form received by
that Guarantor (duly endorsed by that Guarantor to DIP Agent, if required), to be applied against
the Secured Obligations, whether matured or unmatured, in such order as DIP Agent determines,
unless otherwise specified in the DIP Facility.

       2.4     Amendments, etc.

                (a)    Each Guarantor will remain obligated under the DIP Facility
notwithstanding that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, (i) any demand for payment of any of the Secured
Obligations made by DIP Agent or the DIP Lenders may be rescinded by DIP Agent or the DIP
Lenders and any of the Secured Obligations may be continued; (ii) the Secured Obligations, or
the liability of any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived, surrendered,
or released by DIP Agent (or the DIP Lenders, as the case may be); and (iii) the DIP Facility and
any other documents executed and delivered in connection therewith may be amended, modified,
supplemented, or terminated, in whole or in part, as DIP Agent (or the DIP Lenders, as the case
may be) may deem advisable from time to time in accordance with the DIP Facility. Neither DIP
Agent nor any DIP Lender has or will have any obligation to protect, secure, perfect, or insure
any Lien at any time held by it as security for the Secured Obligations or for the guaranty
contained in this Section Error! Reference source not found. or any property subject thereto.

               (b)    DIP Agent or the DIP Lenders may, from time to time, at their sole
discretion and without notice to any Guarantor, take any or all of the following actions: (i) retain
or obtain a security interest in any property to secure any of the Secured Obligations or any
obligation under the DIP Facility; (ii) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to the undersigned, with respect to any of the Secured


                                                21
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 54 of 112



Obligations; (iii) extend or renew any of the Secured Obligations for one or more periods
(whether or not longer than the original period), alter or exchange any of the Secured
Obligations, or release or compromise any obligation of any of Guarantor under the DIP Facility
or any obligation of any nature of any other obligor with respect to any of the Secured
Obligations; (iv) release any guaranty or right of offset or its security interest in, or surrender,
release, or permit any substitution or exchange for, all or any part of any property securing any
of the Secured Obligations or any obligation under the DIP Facility, or extend or renew for one
or more periods (whether or not longer than the original period) or release, compromise, alter, or
exchange any obligations of any nature of any obligor with respect to any such property; and (v)
 resort to any Guarantor (or any of them) for payment of any of the Secured Obligations when
due, whether or not DIP Agent or the DIP Lenders have resorted to any property securing any of
the Secured Obligations or any obligation under this Agreement or have proceeded against any
other Guarantor or any other obligor primarily or secondarily obligated with respect to any of the
Secured Obligations.

       2.5     WAIVERS.

               (a)     Each Guarantor waives, until the Secured Obligations are Paid in Full, to
the furthest extent permitted by applicable law, any and all notice of the creation, renewal,
extension, or accrual of any of the Secured Obligations and notice of or proof of reliance by DIP
Agent or any DIP Lender upon the guaranty contained in this Section Error! Reference source
not found. or acceptance of the guaranty contained in this Section Error! Reference source not
found.. The Secured Obligations, and any of them, will conclusively be deemed to have been
created, contracted, or incurred, or renewed, extended, amended, or waived, in reliance upon the
guaranty contained in this Section Error! Reference source not found., and all dealings
between Borrower and any of the Guarantors, on the one hand, and DIP Agent and the DIP
Lenders, on the other hand, likewise will be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section Error! Reference source
not found.. To the furthest extent permitted by applicable law, each Guarantor waives, until the
Secured Obligations are Paid in Full, to the furthest extent permitted by applicable law, (i)
 diligence, presentment, protest, demand for payment, and notice of default, dishonor, or
nonpayment and all other notices whatsoever to or upon Borrower or any of the Guarantors with
respect to the Secured Obligations; (ii) notice of the existence or creation or non-payment of all
or any of the Secured Obligations; and (iii) all diligence in collection or protection of or
realization upon any Secured Obligations or any security for or guaranty of any Secured
Obligations. Without limiting the generality of any other waiver or other provision set forth in
the guaranty contained in this Section Error! Reference source not found., each Guarantor
waives all rights and defenses that such Guarantor may have if all or part of the Secured
Obligations are secured by real property to the furthest extent permitted by applicable law.

               (b)     The waivers set forth in this Section 2.5 mean, among other things:

                       (i)    that DIP Agent or any DIP Lender may collect from any Guarantor
       without first foreclosing on any real or personal property collateral that may be pledged
       by that Guarantor, Borrower, or any other guarantor;




                                                22
             Case 19-11689-JTD        Doc 15     Filed 07/30/19      Page 55 of 112



                     (ii)    that if DIP Agent or any DIP Lender forecloses on any real
       property collateral that may be pledged by any Guarantor, Borrower, or any other
       guarantor:

                               (A)     the amount of the Secured Obligations or any obligations of
               any guarantor in respect thereof may be reduced only by the price for which that
               collateral is sold at the foreclosure sale, even if the collateral is worth more than
               the sale price; and

                             (B)     DIP Agent may collect from that Guarantor even if DIP
               Agent or any DIP Lender, by foreclosing on the real property collateral, has
               destroyed any right such Guarantor may have to collect from Borrower, any other
               Guarantor or any other guarantor.

               (c)   Each waiver set forth in this Section 2.5 is an unconditional and
irrevocable waiver of any rights and defenses each Guarantor may have if all or part of the
Secured Obligations are secured by real property to the furthest extent permitted under
applicable law.

               (d)   Without limiting the generality of any other waiver or other provision
set forth in the guaranty set forth in this Section Error! Reference source not found., to the
maximum extent permitted by applicable law, each Guarantor waives all rights and
defenses arising out of an election of remedies by DIP Agent or any DIP Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect to security
for the Secured Obligations, has destroyed that Guarantor’s rights of subrogation and
reimbursement against Borrower by the operation of applicable law.

        2.6     Payments. Each Guarantor hereby guarantees that payments under the DIP
Facility will be paid to DIP Agent without set-off or counterclaim in United States dollars at the
office of DIP Agent specified in the definitive documentation for the DIP Facility.

       2.7   Definitions. When used in this Annex B the following terms shall have the
following meanings:

       “Secured Obligations” means, collectively, all obligations (monetary (including post-
       petition interest, allowed or not) or otherwise) of the Guarantors under the DIP Facility
       all in each case howsoever created, arising or evidenced, whether direct or indirect,
       absolute or contingent, now or hereafter existing, or due or to become due.

       “Payment in Full” means (a) the payment in full in cash of all DIP Loans and other
       Secured Obligations, other than contingent indemnification obligations for which no
       claims have been asserted; (b) the termination of all commitments to fund DIP Loans;
       and (c) the release of any claims of the Debtors against DIP Agent and DIP Lenders
       arising on or before the payment date.




                                                23
            Case 19-11689-JTD       Doc 15    Filed 07/30/19    Page 56 of 112



                                         Annex C
                                   DIP Loan Commitments

DIP Lender                                                        DIP Loan Commitment
Monroe Capital Private Credit Fund II LP                              $ 2,052,305.79
Monroe Capital Private Credit Fund II (Unleveraged) LP               $    278,900.19
Monroe Capital Private Credit Fund II-O (Unleveraged Offshore) LP    $    320,092.45
Monroe Private Credit Fund A LP                                       $ 1,893,784.59
Monroe Capital Private Credit Fund I LP                               $ 1,136,270.75
Monroe FCM Direct Loan Fund LP                                       $    227,254.15
Monroe Capital MML CLO 2016-1, Ltd.                                  $    368,992.08
Silver Point Specialty Credit Fund L.P.                               $ 1,098,580.00
Silver Point Select Opportunities Fund A, L.P.                       $    470,820.00




                                             24
Case 19-11689-JTD   Doc 15   Filed 07/30/19   Page 57 of 112



                       EXHIBIT B

                       BUDGET
                                                                                      Case 19-11689-JTD                    Doc 15             Filed 07/30/19            Page 58 of 112
                                                                                                                                                                                                               Draft - Subject to Material Change

True Health Group, LLC
Weekly DIP Forecast                                       7/30/2019
USD ($000s)                                                 Filing

        Month                                             Aug-19           Aug-19          Aug-19         Aug-19         Aug-19         Sep-19         Sep-19        Sep-19         Sep-19
        Week Ending                                          8/2            8/9             8/16           8/23           8/30           9/6           9/13          9/20           9/27
        Fiscal Week #                                        31             32              33             34             35             36             37            38             39
        Forecast Week #                                       1              2               3              4              5              6              7             8              9             Total
        Forecast/Actual                                Forecast        Forecast         Forecast      Forecast       Forecast       Forecast       Forecast      Forecast       Forecast        Forecast

        Collections
 [1]    Total Retail / Patient                        $       1,336 $        1,329 $         1,329 $        1,329 $        1,329 $        1,224 $        1,285 $       1,285 $        1,285     $ 11,731
 [2]    Medicare Escrow Release / (Holdback)                   (441)          (439)           (439)          (439)          (439)          (404)          (424)         (424)          (424)      (3,871)
 [3]    Total Collections                                       895            890             890            890            890            820            861           861            861     $ 7,860

        Disbursements
 [4]    Operating Disbursements
 [5]    Lab Supplies                                  $         419 $          403 $           403 $            446 $        421 $          400 $          400 $           443 $        417     $    3,752
 [6]    Salary, Wage & Benefits                                 180            158             722              158          848            181            740             181          740          3,908
 [7]    Commissions                                             -              -               -                -            174            -              -               -            297            471
 [8]    Draw Log Expenses                                       -              195             -                -            -              -              226             -            184            605
 [9]    Shipping                                                193             93              93               93           94             89             89              89           89            923
 [10]   Occupancy & Insurance Expenses                          384            113             -                -            -              375             77             -            -              949
 [11]   Professional & Legal Fees                                61             61              61               61           61             72             72              72           72            594
 [12]   IT Expense                                               23             23              23               23           23             28             28              28           28            225
 [13]   All Other Operating Expense                              77             72              72               72          222             79             79              79           79            828
 [14]   Total Operating Disbursements                         1,337          1,118           1,375              853        1,842          1,223          1,710             891        1,905         12,254
 [15] Capital Expenditures                            $            14 $           14 $             14 $           14 $           14 $          14 $           14 $          14 $           14          122
 [16] Cash Flow from Operations                       $        (456) $        (241) $         (498) $             24 $      (965) $        (417) $        (862) $          (43) $    (1,058)    $    (4,516)
 [17]   Restructuring Disbursements - Post-petition
 [18]   Utility Deposits                               $           26 $          -   $           -   $          -   $          -   $          -   $          -   $         -   $          -     $        26
 [19]   503(b)(9) Claims                                          -              -               -              -              -              -              -             -              -             -
 [20]   KEIP/KERP                                                 -              -               -              -              -              -              -             -              -             -
 [21]   Critical Vendor/Admin. Priority Claims                    -              -               250            250            -              -              -             -              -             500
 [22]   Wind-Down Costs                                           -              -               -              -              -              -              -             -              -             -
 [23]   US Trustee Fees                                           -              -               -              -              -              -              -             -              -             -
 [24]   Company Professional Fees                                 120            238             238            238            238            156            156           126            126         1,635
 [25]   DIP Lender Professional Fees                               70             88              88             88             88             88             88            70             70           735
 [26]   UCC Professional Fees                                     -              -                44             44             44             44             44            35             35           289
 [27]   Other Professional Fees                                    31             31              31             31            -              -              -             -              -             125
 [28]   Total Restructuring Disbursements - Post-petition         248            356             650            650            369            288            288           231            231         3,310
 [29] Net Cash flow before Debt Service               $        (690) $        (584) $       (1,134) $        (612) $      (1,320) $        (691) $      (1,136) $       (261) $      (1,275)    $    (7,705)
 [30]   Debt Service
 [31]   Interest Expense/Fees                         $            -   $          -    $         -    $         -               22 $           -   $         -   $         -   $          -     $        22
 [32]   Principal Payment                                          -              -              -              -              -               -             -             -              -             -
 [33]   Total Debt Service                            $            -   $          -    $         -    $         -    $          22 $           -   $         -   $         -   $          -     $        22
 [34] Total Disbursements                                     1,599          1,488           2,038          1,516          2,246          1,524          2,011         1,136          2,150         15,708
 [35] Net Cash Flow                                   $        (704) $        (598) $       (1,148) $        (626) $      (1,356) $        (704) $      (1,150) $       (275) $      (1,289)    $    (7,848)
 [36] Cumulative Net Cash Flow                        $        (704) $      (1,301) $       (2,449) $      (3,075) $      (4,431) $      (5,135) $      (6,285) $     (6,559) $      (7,848)

        Cash & Availability
 [37]   Beginning Cash Balance                        $           1 $          500 $           500 $          500 $          500 $          500 $          500 $         500 $          500     $         1
 [38]   Net Cash Flow                                          (704)          (598)         (1,148)          (626)        (1,356)          (704)        (1,150)         (275)        (1,289)         (7,848)
 [39]   Funding                                               1,202            598           1,148            626          1,356            704          1,150           275            789           7,847
 [40]   Ending Cash Balance                           $         500 $          500 $           500 $          500 $          500 $          500 $          500 $         500 $          -       $       -




Private & Confidential                                                                                                                   1 of 1                                                                                       7/29/2019
Case 19-11689-JTD   Doc 15   Filed 07/30/19   Page 59 of 112



                      EXHIBIT C

                    INTERIM ORDER
              Case 19-11689-JTD             Doc 15      Filed 07/30/19        Page 60 of 112



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

THG Holdings LLC, et al.,                                   Case No. 19-11689 (JTD)

                         Debtors.1                          Joint Administration Requested

                                                            Re: D.I. ____

             INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN
          POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
        364(c)(1), 364(c)(3), 364(d)(1), AND 364(e) AND (B) USE CASH COLLATERAL
        PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION
        PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364, AND (III) SCHEDULING
         FINAL HEARING PURSUANT TO BANKRUPTCY RULES 4001(b) AND (c)

         Upon the motion, dated as of July 30, 2019 (the “Motion”)2 of True Health Diagnostics

LLC (“THD”) and its affiliated debtors and debtors-in-possession (collectively with THD, the

“Debtors”), pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1),

and 364(e), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-2, and 9013-1(m) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Local Rules”), seeking entry of (i) an interim order (this

“Interim Order”) and (ii) a final order (the “Final Order”); and the Debtors’ having requested on

the record at the interim hearing on the Motion (the “Interim Hearing”) that the Court enter an

Interim Order, inter alia,:

1
    The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
    Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
    Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
    Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
    is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
2
    Unless otherwise defined, capitalized terms used herein shall have the meaning ascribed to them in the Term
    Sheet (as defined below).
               Case 19-11689-JTD            Doc 15      Filed 07/30/19       Page 61 of 112



         (a)     authorizing the Debtors to obtain secured postpetition financing on a superpriority

basis (the “DIP Facility”) pursuant to the terms and conditions of that certain Debtor-in-

Possession Financing Term Sheet, dated as of July 30, 2019 (the “Term Sheet”), attached to the

Motion as Exhibit A, in the aggregate principal amount of up to $7,847,000;3

         (b)     authorizing the Debtors to execute any other documents, agreements, and

instruments delivered pursuant thereto or executed or filed in connection therewith, all as may be

reasonably requested by the DIP Agent (as the same may be amended, restated, supplemented, or

otherwise modified from time to time, and collectively with the Term Sheet, the “DIP Loan

Documents”);

         (c)     granting to the DIP Agent, for itself and for the benefit of the DIP Lenders first

priority security interests in and liens on all of the DIP Collateral (as defined below) to secure the

DIP Facility and all obligations owing and outstanding thereunder and under the DIP Loan

Documents, as applicable, this Interim Order and the Final Order, as applicable (collectively, and

including all “Obligations” as described in the Term Sheet, the “DIP Obligations”), subject only

to prior payment of the Carve Out (as defined below);

         (d)     granting allowed superpriority administrative expense claims to the DIP Agent

and the DIP Lenders;

         (e)     authorizing the Debtors to use Cash Collateral (as defined below);

         (f)     authorizing the Debtors to grant adequate protection to the Prepetition Secured

Parties and the Prepetition Second Lien Lenders (as defined below);




3
    The “DIP Lenders” shall mean the Prepetition Secured Parties (as defined below) (from and after the
    consummation of the DIP Facility). The Prepetition First Lien Administrative Agent (as defined below) shall
    serve as the “DIP Agent” for and on behalf of the DIP Lenders.



                                                       2
                Case 19-11689-JTD            Doc 15       Filed 07/30/19        Page 62 of 112



         (g)      scheduling a hearing (the “Final Hearing”), pursuant to Bankruptcy Rule

4001(c)(2), to consider entry of the Final Order ((a) through (g) collectively, the “Requested

Relief”);

         and the Interim Hearing having been held on July 31, 2019; and upon all of the pleadings

filed with the Court and the evidence proffered or adduced at the Interim Hearing; and the Court

having heard and resolved or overruled any and all objections to the Requested Relief; and it

appearing that the Requested Relief is in the best interests of the Debtors, their estates, and

creditors; and upon the record herein; and after due deliberation thereon, and good and sufficient

cause appearing therefor:

         IT IS HEREBY FOUND AND DETERMINED THAT:4

         A.       Petition Date. On July 30, 2019 (the “Petition Date”), the Debtors commenced

their chapter 11 cases (these “Chapter 11 Cases”) by filing voluntary petitions for relief under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the District of Delaware (the “Court”). The Debtors are operating their

businesses and managing their affairs as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. As of the date hereof, no trustee, examiner, or official committee

of creditors holding unsecured claims (a “Creditors’ Committee”) has been appointed in any of

these Chapter 11 Cases.

         B.       Jurisdiction; Venue. The Court has jurisdiction over these Chapter 11 Cases, the

Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

Consideration of the DIP constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(D).

The Court is a proper venue of these Chapter 11 Cases and the Requested Relief under 28 U.S.C.

4
    Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
    of fact, as applicable, pursuant to Bankruptcy Rule 7052.



                                                         3
            Case 19-11689-JTD         Doc 15    Filed 07/30/19     Page 63 of 112



§§ 1408 and 1409. The statutory bases for the relief sought herein are sections 105, 361, 362,

363, 364, 503, and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6003, 6004,

and 9014 and the applicable Bankruptcy Local Rules.

       C.     Notice. Proper, timely, adequate, and sufficient notice of the Motion has been

provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy

Local Rules, and no other or further notice of the Motion with respect to the relief requested at

the Interim Hearing or the entry of this Interim Order shall be required. The interim relief

granted herein is necessary to avoid immediate and irreparable harm to the Debtors and their

estates pending a Final Hearing.

       D.     Prepetition Senior Obligations and Senior Liens.

            (i)       For purposes of this Interim Order, (a) the term “Prepetition Senior

       Obligations” shall mean all of the Obligations (as such term is defined in the Prepetition

       Senior Loan Documents (as defined below)), as of the Petition Date, owed to the

       Prepetition First Lien Administrative Agent for the Prepetition Secured Parties, and (b)

       the term “Prepetition Senior Loan Documents” shall mean that certain Credit Agreement,

       dated as of January 26, 2017 (as amended, restated, amended and restated, supplemented

       or otherwise modified from time to time prior to the date hereof, the “Prepetition First

       Lien Credit Agreement”), by and among True Health Diagnostics LLC, as borrower (the

       “Borrower”), True Health Group LLC (“Holdings”), the other subsidiaries of Holdings

       from time to time party thereto, the various financial institutions from time to time party

       thereto, as lenders, and Monroe Capital Management Advisors, LLC, as administrative

       agent (together with its permitted sub-agents, delegates, attorneys-in-fact, successors and

       assigns, including Monroe Capital LLC, the “Prepetition First Lien Administrative




                                                4
     Case 19-11689-JTD         Doc 15     Filed 07/30/19      Page 64 of 112



Agent”) (and together with such lenders, the “Prepetition Secured Parties”) and together

with all agreements, documents, notes, mortgages, security agreements, pledges,

guarantees, subordination agreements, instruments, amendments, fee letters and any other

agreements delivered pursuant thereto or in connection therewith.

    (ii)       To secure the Prepetition Senior Obligations, the Debtors granted to the

Prepetition First Lien Administrative Agent, for the benefit of the Prepetition Secured

Parties, first priority liens upon and senior security interest in (the “Prepetition Senior

Liens”) substantially all of the Debtors’ property and assets (collectively, the “Prepetition

Senior Collateral”) as more particular set forth in certain security documents and

instruments, including but not limited to the (a) Guaranty and Collateral Agreement,

dated as of January 26, 2017, by and among True Health Diagnostics LLC, and each

other person signatory such agreement as a grantor, in favor of the Prepetition First Lien

Administrative Agent; (b) Trademark Security Agreement, dated as of January 26, 2017,

by True Health IP LLC, in favor of the Prepetition First Lien Administrative Agent; (c)

Patent Security Agreement, dated as of January 26, 2017, by True Health IP LLC, in

favor of the Prepetition First Lien Administrative Agent; (d) Copyright Security

Agreement, dated as of January 26, 2017, by True Health IP LLC, in favor of the

Prepetition First Lien Administrative Agent; (e) Limited Guaranty and Pledged

Agreement, dated as of May 18, 2018, by THG Holdings LLC in favor of the Prepetition

First Lien Administrative Agent; and (f) each Control Agreement (as defined in the

Prepetition First Lien Credit Agreement);




                                         5
       Case 19-11689-JTD        Doc 15     Filed 07/30/19    Page 65 of 112



E.       Prepetition Second Lien Obligations and Prepetition Second Liens.

      (i)       For purposes of this Interim Order, the term “Prepetition Second Lien

Obligations” shall mean all of the Obligations (as such term is defined in the Prepetition

Second Lien Promissory Note (as defined below)), as of the Petition Date, owing by the

Debtors to Riverside Strategic Capital Funds I, L.P. as agent for certain lenders under that

certain Amended and Restated Second Lien Promissory Note, dated as of November 21,

2018 (the “Prepetition Second Lien Promissory Note”), by and among the Borrower,

Holdings, the other subsidiaries of Holdings from time to time party thereto, the lenders

party thereto (the “Prepetition Second Lien Lenders”), and Riverside Strategic Capital

Funds I, L.P. as agent (the “Prepetition Second Lien Administrative Agent”).

     (ii)       To secure the Prepetition Second Lien Obligations, the Debtors granted

the Prepetition Second Lien Administrative Agent, for the benefit of itself and the

Prepetition Second Lien Lenders, certain second priority liens (the “Prepetition Second

Liens” and together with the Prepetition Senior Liens, the “Prepetition Liens”) on certain

collateral (the “Prepetition Second Lien Collateral” and together with the Prepetition

Senior Collateral, the “Prepetition Collateral”).

     (iii)      Pursuant to the Intercreditor and Subordination Agreement, dated as of

May 18, 2018, (as amended, restated, supplemented, or otherwise modified from time to

time, the “Intercreditor Agreement”) by and among the Debtors, Holdings, each of the

entities listed as a guarantor thereto, Riverside Strategic Capital Fund I, L.P., and the

other Subordinated Creditors (as defined in the Intercreditor Agreement), and Monroe

Capital Management Advisors, LLC, the Prepetition Second Lien Obligations and the




                                          6
              Case 19-11689-JTD       Doc 15     Filed 07/30/19      Page 66 of 112



       Prepetition Second Liens securing them are junior and subordinate to the Prepetition

       Senior Obligations and the Prepetition Senior Liens securing them.

       F.       Debtors’ Acknowledgements and Stipulations.

The Prepetition Senior Obligations

       In requesting the DIP Facility, and in exchange for and as a material inducement to the

DIP Lenders to agree to provide the DIP Facility, the Debtors acknowledge, represent, stipulate,

and agree, subject to the terms and provisions of Paragraph 15 below that:

             (i)      upon approval of this Interim Order by the Court, the Debtors have

       obtained all authorizations, consents, and approvals required to be obtained from, and

       have made all filings with and given all notices required to be given to, all federal, state,

       and local governmental agencies, authorities and instrumentalities in connection with the

       execution, delivery, validity and enforceability of the DIP Loan Documents and the use

       of Cash Collateral to which any Debtor is a party;

            (ii)      until such time as all DIP Obligations are indefeasibly paid in full in cash,

       the Debtors shall not in any way prime or seek to prime (or otherwise cause to be

       subordinated in any way) the liens and security interests provided to the DIP Agent and

       the DIP Lenders by offering a subsequent lender or any party-in-interest a superior or

       pari passu lien or claim pursuant to section 364(d) of the Bankruptcy Code, or otherwise,

       except with respect to prior payment of the Carve Out;

            (iii)     until such time as all DIP Obligations are indefeasibly paid in full in cash,

       without the written consent of the DIP Agent the Debtors shall not in any way or at any

       time permit to exist an administrative expense claim against the Debtors of any kind of

       nature whatsoever, including, without limitation, claims for any administrative expenses




                                                7
     Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 67 of 112



(a) on account of any break-up fee and expense reimbursement authorized to be paid to

any person or entity, or (b) of the kind specified in, or arising or ordered under sections

105, 326, 328, 503(b), 506(c), 507(a), 507(b), 546(c), 552(b), 726, 1113, and 1114 of the

Bankruptcy Code, that is superior to or pari passu with the DIP Superiority Claim (as

defined below) provided herein, except with respect to prior payment of the Carve Out;

   (iv)        the Debtors have requested that the Prepetition Secured Parties and the

Prepetition Second Lien Lenders consent to, among other things, (a) the Debtors’ use of

Cash Collateral and the other Prepetition Collateral, (b) the incurrence of the DIP

Obligations by the Borrower and the Guarantors’ guarantees of the DIP Obligations

under the DIP Loan Documents, and (c) the Debtors’ granting of the priming DIP Liens

in connection therewith. The Prepetition First Lien Administrative Agent, the Prepetition

Secured Parties, the Prepetition Second Lien Administrative Agent, and the Prepetition

Second Lien Lenders are entitled, pursuant to sections 361, 363(e), and 364(d)(1) of the

Bankruptcy Code, to adequate protection of their respective interests in the Prepetition

Collateral, including the Cash Collateral (x) in exchange for their consent to allow the

Debtors’ use of such Prepetition Collateral, including the Cash Collateral, and (y) for any

diminution resulting from the sale, lease, or use by the Debtors (or other decline in value)

of Cash Collateral and any other Prepetition Collateral, the priming of the Prepetition

Liens by the DIP Agent and DIP Lenders pursuant to this Interim Order, the imposition

of the automatic stay pursuant to section 362 of the Bankruptcy Code, or otherwise;

    (v)        as of the Petition Date, (a) the aggregate principal amount of the

Prepetition Senior Obligations of not less than $121,592,378.29, plus accrued and unpaid

interest of not less than $1,067,881.75, together with premiums, costs, expenses, fees




                                         8
     Case 19-11689-JTD          Doc 15       Filed 07/30/19   Page 68 of 112



(including attorneys’ fees), indemnities, reimbursement obligations and other charges and

Obligations owed by the Debtors are due and payable under the Prepetition First Lien

Credit Agreement; (b) all of the Prepetition Senior Obligations constitute legal, valid,

binding, and non-avoidable obligations of the Debtors and are unconditionally owing by

the Debtors to the Prepetition Secured Parties, and (c) the Prepetition Senior Obligations

are not subject to any avoidance, reductions, set-off, offset, recharacterization,

subordination (whether equitable, contractual, or otherwise), counterclaims, cross-claims,

defenses or any other challenges under the Bankruptcy Code or any applicable law or

regulation by any person or entity, except as set forth in Paragraph 15 below;

    (vi)       The Prepetition Senior Liens constitute valid, binding, enforceable, non-

avoidable and perfected liens on all or substantially all of the Debtors’ assets with priority

over any and all other liens (other than Permitted Liens, as defined in the Prepetition First

Lien Loan Documents) and are not subject to any challenge or defense, including,

without limitation, respectively, avoidance, reductions, recharacterization, subordination

(whether equitable, contractual or otherwise), claims, counterclaims, cross-claims,

offsets, defenses or any other challenges under the Bankruptcy Code or any applicable

law or regulation by any person or entity;

   (vii)       any payments made on account of the Prepetition Senior Obligations prior

to the Petition Date were (a) payments out of the Prepetition Collateral, and/or (b) made

in the ordinary course of business, and did not diminish any property otherwise available

for distribution to unsecured creditors;

  (viii)       the Debtors and their estates have no claims, objections, challenges,

causes of action, and/or choses in action, including without limitation, avoidance claims




                                           9
     Case 19-11689-JTD         Doc 15     Filed 07/30/19      Page 69 of 112



under chapter 5 of the Bankruptcy Code and applicable non-bankruptcy law, against the

Prepetition First Lien Administrative Agent, and of the Prepetition Secured Parties, or

any affiliates, agents, attorneys, advisors, professionals, officers, directors, or employees

of the Prepetition First Lien Administrative Agent, or any of the Prepetition Secured

Parties arising out of, based upon or related to the Prepetition First Lien Loan

Documents, or the Prepetition Senior Obligations;

    (ix)       all of the Debtors’ cash, including the cash in their deposit accounts,

wherever located, whether as original collateral or proceeds of other Prepetition

Collateral constitutes Cash Collateral of the Prepetition Secured Parties;

    (x)        none of the DIP Agent, DIP Lenders, Prepetition First Lien Administrative

Agent, or the Prepetition Secured Parties is a control person or insider of the Debtors, nor

owes any fiduciary obligation to the Debtors, by virtue of or with respect to any of the

actions taken by them in respect of or in connection with the DIP Loan or the Prepetition

Senior Obligations;

    (xi)       the Prepetition First Lien Administrative Agent (on behalf of itself and the

Prepetition Secured Parties) and the Prepetition Second Lien Administrative Agent (on

behalf of itself and the Prepetition Second Lien Lenders) are parties to the Intercreditor

Agreement, which sets forth subordination and other provisions governing the relative

priorities and rights of the Prepetition Senior Obligations and the Prepetition Senior

Liens, on the one hand, and the Prepetition Second Lien Obligations and the Prepetition

Second Liens, on the other hand. The Debtors admit, stipulate, and agree that the

Intercreditor Agreement was entered into in good faith and is fair and reasonable to the

parties thereto and enforceable in accordance with the terms thereof.




                                         10
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 70 of 112



The Prepetition Second Lien Obligations

       In exchange for the agreement by the Prepetition Second Lien Lenders to the priming of

their liens and claims in connection with the DIP Facility, the Debtors acknowledge, represent,

stipulate, and agree, subject to the terms and provisions of Paragraph 15 below that:

            (i)       as of the Petition Date, (a) the aggregate principal amount of the

       Prepetition Second Lien Obligations of not less than approximately $60,300,000, together

       with interest (including default interest) thereon, premiums, costs, expenses, fees

       (including attorneys’ fees), indemnities, reimbursement obligations and other charges and

       Obligations owed by the Debtors are due and payable under the Prepetition Second Lien

       Promissory Note; (b) all of the Prepetition Second Lien Obligations constitute legal,

       valid, binding, and non-avoidable obligations of the Debtors and are unconditionally

       owing by the Debtors to the Prepetition Second Lien Lenders, and (c) the Prepetition

       Second Lien Obligations are not subject to any avoidance, reductions, set-off, offset,

       recharacterization, subordination (whether equitable, contractual, or otherwise),

       counterclaims, cross-claims, defenses or any other challenges under the Bankruptcy Code

       or any applicable law or regulation by any person or entity, except as set forth in

       Paragraph 15 below;

            (ii)      The Prepetition Second Liens constitute valid, binding, enforceable, non-

       avoidable and perfected second priority liens on all or substantially all of the Debtors’

       assets with priority over any and all other liens (other than Permitted Liens, as defined in

       the Prepetition First Lien Loan Documents) and are not subject to any challenge or

       defense,    including,   without    limitation,   respectively,   avoidance,     reductions,

       recharacterization, subordination (whether equitable, contractual or otherwise), claims,




                                                11
              Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 71 of 112



       counterclaims, cross-claims, offsets, defenses or any other challenges under the

       Bankruptcy Code or any applicable law or regulation by any person or entity; and

            (iii)      the Debtors and their estates have no claims, objections, challenges,

       causes of action, and/or choses in action, including without limitation, avoidance claims

       under chapter 5 of the Bankruptcy Code and applicable non-bankruptcy law, against the

       Prepetition Second Lien Administrative Agent, and of the Prepetition Second Lien

       Lenders, or any affiliates, agents, attorneys, advisors, professionals, officers, directors, or

       employees of the Prepetition Second Lien Administrative Agent, or any of the Prepetition

       Second Lien Lenders arising out of, based upon or related to the Prepetition Second Lien

       Promissory Note.

       G.       Cash Collateral. For purposes of this Interim Order, the term “Cash Collateral”

shall mean and include all “cash collateral,” as defined in section 363 of the Bankruptcy Code, in

or on which the DIP Agent, the Prepetition Secured Parties, or the Prepetition Second Lien

Lenders have a lien, security interest, or other interest (including, without limitation, any

adequate protection liens or security interests) whether existing on the Petition Date, arising

pursuant to this Interim Order, or otherwise and shall include, without limitation:

             (i)       all cash proceeds arising from the collection, sale, lease or other

disposition, use or conversion of any real or personal property, including insurance policies

(including, without limitation, policies for the benefit of directors and officers of the Debtors), in

or on which the Prepetition Secured Parties or the Prepetition Second Lien Lenders have a lien or

a replacement lien, whether as part of the Prepetition Collateral or pursuant to an order of the

Court or applicable law or otherwise, and whether such property has been converted to cash,

existed as of the commencement of these Chapter 11 Cases, or arose or was generated thereafter;




                                                 12
              Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 72 of 112



            (ii)       all of the respective deposits, refund claims, and rights in retainers of the

Debtors on which the Prepetition Secured Parties or the Prepetition Second Lien Lenders have a

lien or replacement lien, whether as part of the Prepetition Collateral or pursuant to an order of

the Court or applicable law or otherwise; and

            (iii)      the proceeds of any sale of DIP Collateral or Prepetition Collateral in

connection with any sale consummated prior to entry of the Final Order.

       H.       Adequate Protection. The Prepetition Secured Parties and the Prepetition Second

Lien Lenders are each entitled, pursuant to sections 361, 363(e), and 364(d)(1) of the Bankruptcy

Code, to adequate protection of their respective interests in the Prepetition Collateral, including

the Cash Collateral, in exchange for the Debtors’ use of such Prepetition Collateral, to the extent

of the diminution in value, if any, of the Prepetition Collateral, including, without limitation, any

diminution in value resulting from (i) the sale, lease, or use by the Debtors (or other decline in

value) of the Cash Collateral and any other Prepetition Collateral, (ii) the priming of the

Prepetition Liens on and in the Prepetition Collateral by the DIP Agent or the DIP Lenders, (iii)

the subordination of the Prepetition Senior Obligations and the Prepetition Second Lien

Obligations to the Carve Out, or (iv) the imposition of the automatic stay pursuant to section 362

of the Bankruptcy Code.

       I.       Purpose and Necessity of Financing. The Debtors require the financing described

in the Requested Relief to (i) permit the continuation of their businesses and preserve their going

concern value, (ii) satisfy payroll obligations and other working capital and general corporate

purposes of the Debtors consistent with the terms set forth in the DIP Loan Documents and the

Approved Budget (as defined below), and (iii) pay fees and expenses related to the DIP Loan

Documents and the Chapter 11 Cases. If the Debtors do not obtain authorization to borrow




                                                 13
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 73 of 112



under the Term Sheet (and, upon entry of a Final Order, the DIP Credit Agreement), they will

suffer immediate and irreparable harm. The Debtors are unable to obtain adequate unsecured

credit allowable as an administrative expense under section 503 of the Bankruptcy Code, or other

sufficient financing under sections 364(c) or (d) of the Bankruptcy Code, on more favorable

terms than those set forth in the DIP Loan Documents, based on the totality of the circumstances.

A loan facility in the amount provided by the DIP Loan Documents is not available to the

Debtors without granting the DIP Agent, for the benefit of the DIP Lenders, superpriority claims,

liens, and security interests, pursuant to section 364(c)(1), 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, as provided in this Interim Order and the DIP Loan Documents. After

considering all alternatives, the Debtors have concluded, in the exercise of their sound business

judgment, that the DIP Facility represents the best financing available to them at this time.

       J.      Willingness to Provide Financing. The DIP Lenders have indicated a willingness

to provide financing to the Debtors subject to the entry of this Interim Order, and conditioned

upon the entry of the Final Order, including findings that such financing is essential to the

Debtors’ estates, the DIP Lenders are extending credit to the Debtors as set forth in the DIP

Facility in good faith, and that the claims, superpriority claims, security interests, liens, rights,

and other protections granted to the DIP Lenders and DIP Agent will have the protections

provided in section 364(e) of the Bankruptcy Code and will not be affected by any subsequent

reversal, modification, vacatur, amendment, reargument, or reconsideration of this Interim Order,

the Final Order, or any other order.

       K.      Good Cause Shown. Good cause has been shown for entry of this Interim Order.

The ability of the Debtors to obtain sufficient working capital and liquidity under the DIP Loan

Documents is vital to the Debtors’ estates and creditors. The liquidity to be provided under the




                                                 14
              Case 19-11689-JTD          Doc 15     Filed 07/30/19      Page 74 of 112



DIP Loan Documents will enable the Debtors to continue to operate their businesses in the

ordinary course, preserve the value of the Debtors’ assets and pursue a restructuring transaction.

Among other things, entry of this Interim Order is necessary to maximize the value of the

Debtors’ assets and to avoid immediate and irreparable harm to the Debtors and their estates,

and, accordingly, is in the best interests of, the Debtors, their estates, and their creditors.

        L.      Sections 506(c) and 552(b) Waivers. In light of (i) the DIP Agent’s and the DIP

Lenders’ agreement to permit their DIP Liens and DIP Superpriority Claim to be subject to prior

payment of the Carve Out, and in exchange for and as a material inducement to the DIP Agent

and DIP Lenders to agree to provide the DIP Facility and (ii) the agreement of the Prepetition

First Lien Administrative Agent, the Prepetition Secured Parties, the Prepetition Second Lien

Lenders, and the Prepetition Second Lien Administrative Agent to permit their Prepetition Liens

to be subject to prior payment of the Carve Out, the DIP Liens, and the DIP Superpriority Claim

and to permit the use of their Cash Collateral for payments made in accordance with the

Approved Budget and the terms of this Interim Order, the DIP Agent, the DIP Lenders, the

Prepetition First Lien Administrative Agent, and the Prepetition Secured Parties are each entitled

to (a) subject to entry of the Final Order, a waiver of any “equities of the case” claims under

section 552(b) of the Bankruptcy Code and (b) subject to entry of the Final Order in the case of

the Prepetition First Lien Administrative Agent and Prepetition Secured Parties, a waiver of the

provisions of section 506(c) of the Bankruptcy Code.

        M.      Good Faith.      The terms of the DIP Loan Documents, including, without

limitation, the interest rates and fees applicable, and intangible factors relevant thereto, are more

favorable to the Debtors than those available from alternative sources. Based upon the record

before the Court, the DIP Loan Documents have been negotiated in good faith and at arm’s-




                                                   15
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 75 of 112



length among the Debtors, the DIP Lenders, and the DIP Agent under no duress, and without

undue influence, in respect of all actions taken by them in connection with or related in any way

to negotiating, implementing, documenting, or obtaining the requisite approvals of the DIP

Facility, and the use of Cash Collateral, including in respect of the granting of the DIP Liens, any

challenges or objections to the DIP Facility or the use of Cash Collateral, and all documents

related to any and all transactions contemplated by the foregoing. Any DIP Obligations and

other financial accommodations made to the Debtors by the DIP Agent and the DIP Lenders

pursuant to the DIP Loan Documents and this Interim Order shall be deemed to have been

extended by the DIP Agent and the DIP Lenders in good faith, as that term is used in section

364(e) of the Bankruptcy Code, and the DIP Agent and the DIP Lenders shall be entitled to all

protections afforded thereby.

       N.      Fair Consideration and Reasonably Equivalent Value. All of the Debtors have

received and will receive fair and reasonable consideration in exchange for access to the DIP

Facility and all other financial accommodations provided under the DIP Loan Documents and

this Interim Order. The terms of the DIP Loan Documents are fair and reasonable, reflect the

Debtors’ exercise of prudent judgment consistent with their fiduciary duties, and are supported

by reasonably equivalent value and fair consideration.

       O.      Immediate Entry of Interim Order. The Debtors have requested immediate entry

of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and Bankruptcy

Local Rule 4001-2(b). The permission granted herein to enter into the DIP Loan Documents and

to obtain funds thereunder is necessary to avoid immediate and irreparable harm to the Debtors.

This Court concludes that entry of this Interim Order is in the best interests of the Debtors’

respective estates and creditors as its implementation will, among other things, allow for access




                                                16
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 76 of 112



to the financing necessary for the continued flow of supplies and services to the Debtors

necessary to sustain the operation of the Debtors’ existing businesses and further enhance the

Debtors’ prospects for a successful reorganization or sale of substantially all of their assets.

       Based upon the foregoing findings, acknowledgements, and conclusions, and upon the

record made before this Court at the Interim Hearing, and good and sufficient cause appearing

therefor;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      Disposition. The relief requested by the Debtors on the record at the Interim

Hearing is granted on the terms set forth in this Interim Order. Any objection to the interim

relief sought by the Debtors that has not previously been withdrawn or resolved is hereby

overruled on its merits. The term of this Interim Order, the DIP Loan Documents, and the use of

Cash Collateral authorized hereunder shall expire, and the DIP Facility made pursuant to this

Interim Order and the DIP Loan Documents will mature, and together with all interest thereon

and any other obligations accruing under the DIP Loan Documents, will become due and payable

(unless such obligations become due and payable earlier pursuant to the terms of the DIP Loan

Documents and this Interim Order by way of acceleration or otherwise) on the earlier of (a)

twenty-two (22) days after the Petition Date if a Final DIP Order has not been entered prior to

such date, or (b) termination of the DIP Facility by the DIP Agent following the occurrence of an

Event of Default.

    AUTHORIZATION FOR DIP FINANCING AND USE OF CASH COLLATERAL

       2.      Authorization For DIP Financing And Use of Cash Collateral.

             (i)       The Debtors are hereby authorized, on an interim basis, to incur DIP

Obligations immediately subject to the terms of this Interim Order, the Approved Budget, and




                                                 17
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 77 of 112



the DIP Loan Documents, in the aggregate principal amount of up to $3,574,000. Available

financing under the DIP Loan Documents shall, on an interim basis, be made to fund, strictly in

accordance with the Approved Budget, working capital and general corporate requirements of

the Debtors, bankruptcy-related costs and expenses (including interest, fees, and expenses in

accordance with this Interim Order or the DIP Loan Documents), and any other amounts

required or allowed to be paid in accordance with this Interim Order, but only as and to the

extent authorized by the Approved Budget and the DIP Loan Documents.

            (ii)      The Debtors are authorized to use Cash Collateral subject to and in

accordance with the terms, conditions, and limitations set forth in this Interim Order, the

Approved Budget (and permitted variances as set forth in the DIP Loan Documents) and the DIP

Loan Documents, without further approval by the Court.

           (iii)      The Debtors have delivered to the DIP Agent and DIP Lenders a budget

that sets forth projected cash receipts and cash disbursements (by line item) on a weekly basis for

the time period from and including the Petition Date through September 28, 2019, a copy of

which is attached hereto as Exhibit A (the “Approved Budget”). The Approved Budget shall at

all times be in form and substance acceptable to the DIP Agent and the DIP Lenders, and

approved in writing by the DIP Agent and the DIP Lenders in their sole and absolute discretion.

The Debtors shall provide updates to the Approved Budget and financial reporting with respect

to the Debtors in accordance with the terms of the DIP Loan Documents and shall provide copies

of updates to the Approved Budget to the U.S. Trustee and counsel for any Creditors’

Committee. Funds borrowed under the DIP Loan Documents and Cash Collateral used under

this Interim Order shall be used by the Debtors in accordance with the DIP Loan Documents and

this Interim Order. The consent of the DIP Agent, and DIP Lenders to any Approved Budget




                                                18
             Case 19-11689-JTD         Doc 15     Filed 07/30/19   Page 78 of 112



shall not be construed as a commitment to provide the DIP Facility or, to the extent permitted by

Paragraph 11 below, to permit the use of Cash Collateral after the occurrence of a Termination

Event under this Interim Order, regardless of whether the aggregate funds shown on the

Approved Budget have been expended.

           (iv)        Any amendments, supplements, or modifications to the Approved Budget

must be consented to in writing by the DIP Agent and the DIP Lenders in their sole discretion

prior to the implementation thereof and shall not require further notice, hearing, or court order;

provided, however that notice of any such amendment, supplement, or modification shall be

provided to the U.S. Trustee and counsel to the Creditors’ Committee.

            (v)        The DIP Agent and the DIP Lenders (i) may assume the Debtors will

comply with the Approved Budget, and (ii) shall have no duty to monitor such compliance. All

advances and extensions of credit shall be based upon the terms and conditions of the DIP Loan

Documents, as the same may be adjusted from time to time. Subject to the terms and conditions

of this Interim Order, the DIP Agent and the DIP Lenders shall have the right but not the

obligation to extend credit independent of any Approved Budget line item restrictions on loan

availability set forth in the DIP Loan Documents, and all such DIP Obligations shall be entitled

to the benefits and protections of this Interim Order.

           (vi)        To the extent any court order is entered directing disgorgement of any

payments made by the Debtors to the Prepetition First Lien Administrative Agent or the

Prepetition Secured Parties either prior to or after the Petition Date, 100% of the proceeds

recovered by the Debtors’ estates in connection with such order(s) directing disgorgement shall

be applied first to repayment of the DIP Obligations, until the DIP Obligations are indefeasibly




                                                 19
               Case 19-11689-JTD            Doc 15      Filed 07/30/19       Page 79 of 112



paid in full in cash, and then to repayment of claims in accordance with the priority scheme set

forth in the Bankruptcy Code.

            (vii)         The Prepetition Second Lien Lenders and the Prepetition Second Lien

Administrative Agent have consented, and are deemed to have consented pursuant to Section

2.3(A) of the Intercreditor Agreement, to the terms and provisions of the DIP Facility and the

DIP Loan Documents. Nothing in this Interim Order shall limit, abridge, waive, diminish,

impair, or otherwise affect the relative rights and obligations of the parties to the Intercreditor

Agreement.

         3. Authority to Execute and Deliver Necessary Documents.

               (i)        Each of the Debtors is authorized to negotiate, prepare, enter into, and

deliver the DIP Loan Documents, in each case including any amendments thereto and borrow

money under the DIP Facility, on an interim basis, in accordance with the terms of this Interim

Order and the DIP Loan Documents. Each of the Debtors is further authorized and directed to

negotiate, prepare, enter into and deliver any UCC financing statements, pledge and security

agreements, mortgages or deeds of trust, or similar documents or agreements encumbering all of

the DIP Collateral and securing all of the Debtors’ obligations under the DIP Loan Documents,

each as may be reasonably requested by the DIP Agent, for itself or on behalf of the DIP

Lenders, or the DIP Lenders. The Prepetition Liens shall be deemed continuing liens to secure

(i) the DIP Obligations, and (ii) the Prepetition Senior Obligations and the Prepetition Second

Lien Obligations in accordance with the priorities set forth in this Interim Order. All Prepetition

First Lien Loan Documents5 and Prepetition Second Lien Documents6 evidencing the grant,



5
    The term “Prepetition First Lien Loan Documents” shall mean the Prepetition First Lien Credit Agreement and
    the other “Loan Documents” (as defined in the Prepetition First Lien Credit Agreement).



                                                      20
               Case 19-11689-JTD            Doc 15      Filed 07/30/19       Page 80 of 112



priority and perfection of the Prepetition Liens on Prepetition Collateral shall (x) remain in full

force and effect and continue to secure the Prepetition Senior Obligations and the Prepetition

Second Lien Obligations, (y) be deemed, upon entry of this Order, to secure, mutatis mutandis,

the DIP Obligations for the benefit of the DIP Agent and the DIP Lenders, and (z) inure also to

the benefit of, and shall be exercisable exclusively by, the DIP Agent, until all of the DIP

Obligations have been indefeasibly paid in full, at which time exclusive control shall

automatically revert to the Prepetition First Lien Administrative Agent.

              (ii)        Each of the Debtors is further authorized to (i) perform all of its

obligations under the DIP Loan Documents, and such other agreements as may be required by

the DIP Loan Documents to give effect to the terms of the financing provided for therein and in

this Interim Order, and (ii) perform all acts required under the DIP Loan Documents and this

Interim Order.

         4.      Valid and Binding Obligations. All obligations under the DIP Loan Documents

shall constitute valid and binding obligations of each of the Debtors, enforceable against each of

them, each of their estates, and each of their successors and assigns, jointly and severally,

including, without limitation, any trustee or other estate representative appointed in the Chapter

11 Cases or any Successor Case (as defined below), in accordance with their terms and the terms

of this Interim Order, and no obligation, payment, transfer, or grant of a lien or security interest

under the DIP Loan Documents or this Interim Order shall be stayed, restrained, voidable, or

recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under section 502(d) of the Bankruptcy Code) or subject to any avoidance, reduction,

set off, offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

6
    The term “Prepetition Second Lien Documents” shall mean the Prepetition Second Lien Promissory Note and the
    other “Note Documents” (as defined in the Prepetition Second Lien Promissory Note).



                                                      21
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 81 of 112



counterclaims, cross-claims, defenses, or any other challenges under the Bankruptcy Code or any

applicable law or regulation by any person or entity. The DIP Obligations include all loans and

any other indebtedness or obligations, contingent or absolute, now existing or hereafter arising,

which may from time to time be or become owing by the Debtors to the DIP Lenders and the

DIP Agent under the DIP Loan Documents, including without limitation all principal, interest,

costs, fees, expenses and other amounts owed pursuant to the DIP Loan Documents.

       5.      Termination of DIP Loan Documents. Notwithstanding anything in this Interim

Order to the contrary, the term of this Interim Order and the DIP Loan Documents shall expire,

and the DIP Facility made pursuant to this Interim Order and the DIP Loan Documents will

mature, and together with all interest thereon and any other obligations accruing under the DIP

Loan Documents, will become due and payable (unless such obligations become due and payable

earlier pursuant to the terms of the DIP Loan Documents and this Interim Order by way of

acceleration or otherwise) on the date that is the earliest of: (a) twenty-two (22) days after the

Petition Date if a Final DIP Order has not been entered prior to such date, (b) September 28,

2019, (c) the date of consummation of a sale of all or substantially all of the assets of the Debtors

pursuant to section 363 of the Bankruptcy Code, (c) the occurrence of the effective date of any

confirmed plan of reorganization in the Chapter 11 Cases, or (b) termination of the DIP Facility

by the DIP Agent following the occurrence of an Event of Default.

       6.      Authorization for Payment of DIP Financing Fees and Expenses. All fees paid

and payable, and all costs and/or expenses reimbursed or reimbursable (including, without

limitation, all fees, costs and expenses referred to in the DIP Loan Documents) by the Debtors to

the DIP Agent are hereby approved. The Debtors are hereby authorized and directed to pay all

such fees, costs, and expenses in accordance with the terms of the DIP Loan Documents and this




                                                 22
             Case 19-11689-JTD         Doc 15     Filed 07/30/19      Page 82 of 112



Interim Order, without any requirement that any party or their counsel file any further

application or other pleading, notice, or document with the Court for approval or payment of

such fees, costs, or expenses. Notwithstanding anything to the contrary herein, the fees, costs,

and expenses of the DIP Agent and DIP Lenders, whether incurred prior to or after the Petition

Date, including, without limitation, all fees referred to in the DIP Loan Documents and all

attorneys’ fees and expenses, shall be deemed fully earned, non-refundable, and irrevocable as of

the date of this Interim Order, except with respect to reimbursement of professional fees and

expenses, which shall be subject to the fee review procedures set forth below in Paragraph 6(i)

and (ii) below.

             (i)       The payment of the fees, expenses and disbursements set forth in this

paragraph of this Interim Order shall be made within ten (10) days after the receipt by the

Debtors, the Committee, and the U.S. Trustee (the “Review Period”) of invoices thereof (the

“Invoiced Fees”) (subject in all respects to applicable privilege or work product doctrines),

including a summary description of the services provided and the expenses incurred by the

applicable professional arising before or after the Petition Date, as applicable; provided,

however, that any such invoice (i) may be redacted to protect privileged, confidential or

proprietary information and (ii) shall not be required to contain individual time detail.

            (ii)       The Debtors, the Committee and the U.S. Trustee may preserve their right

to dispute the reasonableness of any portion of the Invoiced Fees (the “Disputed Invoiced Fees”)

if, within the Review Period, the Debtors, the Committee or the U.S. Trustee files with the Court

a motion or other pleading, on at least ten (10) calendar days prior written notice to the DIP

Agent of any hearing on such motion or other pleading, which must contain a specific basis for

the objection to the Disputed Invoiced Fees and quantification of the disputed amount of the fees




                                                 23
             Case 19-11689-JTD         Doc 15      Filed 07/30/19     Page 83 of 112



and expenses invoiced. The Debtors’ payment of the Invoiced Fees (other than any Disputed

Invoiced Fees pending resolution of such dispute by the parties or disposition by the Court) shall

not be delayed based on any objections thereto, and the relevant professional shall only be

required to disgorge amounts objected to upon being “so ordered” pursuant to a final non-

appealable order of this Court. Failure to object with specificity or to quantify the disputed

amount of the invoice subject to such objection will constitute a waiver of any objection to such

invoice. None of the Invoiced Fees shall be subject to Court approval or required to be

maintained in any specific format, and no recipient of any payment on account thereof shall be

required to file with respect thereto any interim or final fee application with the Court.

       7.      Amendments, Consents, Waivers, and Modifications. The Debtors may enter into

any amendments, consents, waivers, or modifications to the DIP Loan Documents in accordance

with the terms of the DIP Loan Documents without need for further notice and hearing or any

order of this Court; provided, however, that any material amendment, waiver, or modification

shall require Court approval. Copies of all amendments, waivers, modifications, whether or not

material, shall be provided by the Debtors to counsel to the Creditors’ Committee and the U.S.

Trustee.

                     DIP LIENS AND DIP SUPERPRIORITY CLAIMS

       8. DIP Liens & Priority.

               (a)     To secure the DIP Obligations and other obligations of the Debtors under

the DIP Facility and DIP Loan Documents, the DIP Agent is hereby granted for the benefit of

itself and the DIP Lenders, pursuant to and in accordance with sections 361, 362, 364(c)(2),

364(c)(3), and 364(d) of the Bankruptcy Code, subject to the Carve Out at all times, valid,

enforceable, and fully perfected (i) first priority liens on all property of the Debtors’ estates in




                                                 24
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 84 of 112



these Chapter 11 Cases that is not subject to valid, perfect, and non-avoidable liens as of the

Petition Date, excluding claims and causes of action under sections 502(d), 544, 545, 547, 548,

549, and 550 of the Bankruptcy Code (collectively, “Avoidance Actions”); provided, however,

upon entry of the Final Order, liens in favor of the DIP Agent and DIP Lenders shall attach to

and be perfected in any proceeds of Avoidance Actions; (ii) junior liens on all property of the

Debtors’ estates in these Chapter 11 Cases, that is subject to valid, perfected, and non-avoidable

liens in existence as of the Petition Date or to valid liens in existence at the time of the Petition

Date that are perfected subsequent to the Petition Date as permitted by Section 546(b) of the

Bankruptcy Code, other than property that is subject to the existing liens that secure obligations

under the agreements referred to in subsection (iii) below, which liens shall be primed by the

liens to be granted to the DIP Lender as described therein; (iii) first priority, senior priming liens

on all of the property (such property, together with the property described in subsections (i) and

(ii) above, the “DIP Collateral”) of the Debtors’ estates in these Chapter 11 Cases (including,

without limitation, inventory, accounts receivable, general intangibles, chattel paper, owned real

estate, real property leaseholds, fixtures and machinery and equipment fixtures and machinery

and equipment, deposit accounts, patents, copyrights, trademarks, tradenames, rights under

license agreements, and other intellectual property and capital stock of subsidiaries) that is

subject to the existing liens that secure the obligations of any other lenders under or in

connection with any existing credit agreement and related documents and agreements and all of

which existing liens (the “Primed Liens”) shall be primed by and made subject and subordinate

to the perfected first priority senior liens to be granted to the DIP Agent, for the benefit of itself

and the DIP Lenders, which senior priming liens in favor of the DIP Agent shall also prime any

liens granted after the Petition Date to provide adequate protection in respect of any of the




                                                 25
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 85 of 112



Primed Liens, subject, in each case, only to the Carve Out (subsections (i), (ii), and (iii)

collectively, the “DIP Liens”).

               (b)     The DIP Liens shall be effective immediately upon the entry of this

Interim Order and shall not at any time be made subject or subordinated to, or made pari passu

with, any other lien, security interest or claim existing as of the Petition Date, or created under

sections 363 or 364(d) of the Bankruptcy Code or otherwise, other than prior payment of the

Carve Out.

               (c)     The DIP Liens shall be and hereby are deemed fully perfected liens and

security interest, effective and perfected upon the date of this Interim Order, without the

necessity of execution by the Debtors of mortgages, security agreements, pledge agreements,

financing agreements, financing statements, account control agreements, or any other agreements

or instruments, such that no additional actions need by taken by the DIP Agent or the DIP

Lenders to perfect such interests. Any provision of any lease, loan document, easement, use

agreement, proofer, covenant, license, contract, organizational document, or other instrument or

agreement that requires the consent or approval of one or more landlords, licensors or other

parties, or requires the payment of any fees or obligations to any governmental entity, non-

governmental entity or any other person, in order for any of the Debtors to pledge, grant,

mortgage, sell, assign, or otherwise transfer any fee or leasehold interest or the proceeds thereof

or other collateral, is and shall be deemed to be inconsistent with the provisions of the

Bankruptcy Code, and shall have no force or effect with respect to the transactions granting the

DIP Agent, for the benefit of itself and the DIP Lenders, a security interest in such fee, leasehold,

or other interest or other collateral or the proceeds of any assignment, sale, or other transfer

thereof, by any of the Debtors in favor of the DIP Agent, for the benefit of itself and the DIP




                                                 26
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 86 of 112



Lenders, in accordance with the terms of the DIP Credit Agreement and the other DIP Loan

Documents.

       9.      DIP Lenders’ Superpriority Claim. The DIP Agent, for the benefit of itself and

the DIP Lenders, is hereby granted an allowed superpriority administrative expense claim (the

“DIP Superpriority Claim”) pursuant to section 364(c)(1) of the Bankruptcy Code in each of the

Chapter 11 Cases and in any successor case(s) under the Bankruptcy Code (including any case or

cases under chapter 7 of the Bankruptcy Code, the “Successor Case(s)”) for all DIP Obligations,

having priority over any and all other claims against the Debtors, now existing or hereafter

arising, of any kind whatsoever, including, without limitation, all administrative expenses of the

kinds specified in or arising or ordered under sections 105(a), 326, 328, 330, 331, 503(a), 503(b),

506(c) (subject to entry of a Final Order), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114

and any other provision of the Bankruptcy Code or otherwise, whether or not such expenses or

claims may become secured by a judgment lien or other non-consensual lien, levy or attachment,

which allowed DIP Superpriority Claim shall be payable from and have recourse to all

prepetition and postpetition property of the Debtors and all proceeds thereof including, without

limitation, any proceeds or property recovered in connection with the pursuit of Avoidance

Actions. The DIP Superpriority Claim granted in this paragraph shall be subject and subordinate

in priority of payment only to prior payment of the Carve Out. Except as set forth in this Interim

Order, without the written consent of the DIP Agent, no other superpriority claims shall be

granted or allowed in these Chapter 11 Cases or in any Successor Case and the DIP Superpriority

Claim shall be senior in all respects to any superpriority claims granted in these Chapter 11

Cases including, without limitation, on account of any break-up fee or expense reimbursement

that may be granted by the Court in connection with the sale of the Debtors’ assets.




                                                27
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 87 of 112



       10.     Survival of DIP Liens and DIP Superpriority Claim.           The DIP Liens, DIP

Superpriority Claim, and other rights and remedies granted under this Interim Order to the DIP

Agent, for the benefit of itself and the DIP Lenders, shall continue in this and any Successor

Case(s) and shall be valid and enforceable against any trustee appointed in any or all of the

Debtors’ Chapter 11 Cases and/or upon the dismissal of any or all of the Debtors’ Chapter 11

Cases or any Successor Case(s) and such liens and security interests shall maintain their priority

as provided in this Interim Order until all of the DIP Obligations have been indefeasibly paid in

full in cash and the DIP Lenders’ commitments have been terminated in accordance with the DIP

Loan Documents.

       11.     Carve Out. As used in this Interim Order, the “Carve Out” means the sum of: (i)

all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code and section 3717 of title 31 of

the United States Code, (ii) all unpaid professional fees and disbursements incurred by the

Debtors and any statutory committees appointed in these Chapter 11 Cases prior to the

occurrence of an Event of Default and notice thereof delivered to the Debtors, but only to the

extent allowed by the Court at any time and only to the extent of amounts included in the

Approved Budget, provided, however, that notwithstanding the foregoing, with respect to SSG

Advisors, LLC (“SSG”), the Carve Out shall include such transaction fees as may be agreed to

by the Debtors, SSG, the DIP Agent, and the DIP Lenders. On a weekly basis, the budgeted fees

for professionals shall be placed in escrow and released to each professional upon approval of

the Court, and (iii) at any time after the occurrence of an Event of Default and notice thereof

delivered to the Borrower, to the extent allowed at any time, whether before or after delivery of

such notice, whether by interim order, procedural order or otherwise, the payment of accrued and




                                                28
                 Case 19-11689-JTD     Doc 15     Filed 07/30/19   Page 88 of 112



unpaid professional fees, costs and expenses (collectively, the “Professional Fees”) incurred by

persons or firms retained by the Debtors and the committee and allowed by the Court, not in

excess of $100,000 for the Debtors’ professionals and the committee’s professionals (the “Carve

Out Cap”); provided, further, that the Carve Out shall not be available to pay any such

Professional Fees incurred in connection with the initiation or prosecution of any claims, causes

of action, adversary proceedings or other litigation against the DIP Agent or the DIP Lenders or

the DIP Agent or the DIP Lenders’ professionals and nothing herein shall impair the right of any

party to object to the reasonableness of any such fees or expenses to be paid by the Debtors’

estates.

                                  ADEQUATE PROTECTION

           12.    Adequate Protection for Prepetition Secured Parties. Pursuant to sections 361,

363(e), and 364(d) of the Bankruptcy Code, as adequate protection for any diminution in the

value of the Prepetition Collateral resulting from, among other things: (i) the incurrence of the

DIP Obligations secured by a priming DIP Lien, (ii) the use of Cash Collateral, (iii) the

imposition of the automatic stay, (iv) the agreement of the Prepetition First Lien Administrative

Agent and Prepetition Secured Parties to subordinate their right to receive payment from the

proceeds of the Prepetition Collateral to the prior payment of the Carve Out, or (v) otherwise

(collectively, the “Prepetition Senior Lender Diminution Claim”), the Prepetition First Lien

Administrative Agent and the Prepetition Secured Parties are hereby granted (in each case

subject to the DIP Liens, the DIP Superpriority Claim, the Senior Replacement Liens, and prior

payment of the Carve Out) the following (collectively, the “Prepetition Senior Lender Adequate

Protection Obligations”):




                                                29
             Case 19-11689-JTD        Doc 15     Filed 07/30/19    Page 89 of 112



               (a)    Subject to paragraph 15 of this Order, to secure the Prepetition Senior

Lender Diminution Claim, the Prepetition First Lien Administrative Agent, for itself and for the

benefit of the Prepetition Secured Parties, is hereby granted (effective and perfected upon the

date of this Interim Order and without the necessity of execution by the Debtors of mortgages,

security agreements, pledge agreements, financing statements, and other agreements or

instruments) valid, perfected, postpetition security interests and liens (the “Senior Replacement

Liens”) in and on all of the DIP Collateral, including proceeds of all amounts owed to the

Debtors by CMS and, upon entry of a Final DIP Order, proceeds of Avoidance Actions;

provided, however, that the Senior Replacement Liens shall only be and remain subject and

subordinate to (i) the DIP Liens and/or payment of any DIP Obligations on account thereof, and

(ii) prior payment of the Carve Out.       The Senior Replacement Liens shall be valid and

enforceable against any trustee or other estate representative appointed in the Chapter 11 Cases

or any Successor Case, upon the conversion of any of the Chapter 11 Cases to a case under

chapter 7 of the Bankruptcy Code (or in any other Successor Case), and/or upon the dismissal of

any of the Chapter 11 Cases or any Successor Case.

               (b)    Fees and Expenses. Pursuant to paragraph 6 of this Order, as further

adequate protection for the Prepetition Senior Lender Diminution Claim, the Prepetition First

Lien Administrative Agent and the Prepetition Secured Parties shall receive monthly

reimbursement of professional fees and expenses, including fees and expenses of counsel.

       13.     Adequate Protection for Prepetition Second Lien Lenders. Subject to paragraph

15 of this Order, as adequate protection for any diminution in the value of the Prepetition Second

Lien Administrative Agent’s interest in the Prepetition Second Lien Collateral (the “Prepetition

Second Lien Diminution Claim”), the Prepetition Second Lien Administrative Agent and the




                                               30
              Case 19-11689-JTD       Doc 15     Filed 07/30/19     Page 90 of 112



Prepetition Second Lien Lenders are hereby granted (in each case subject to the DIP Liens, the

DIP Superpriority Claim, the Senior Replacement Liens and prior payment of the Carve Out) the

following (the “Prepetition Second Lien Adequate Protection Obligations”):

               (a)    To secure the Prepetition Second Lien Diminution Claim, the Prepetition

Second Lien Administrative Agent, for itself and for the benefit of the Prepetition Second Lien

Lenders, is hereby granted (effective and perfected upon the date of this Interim Order and

without the necessity of execution by the Debtors of mortgages, security agreements, pledge

agreements, financing statements, and other agreements or instruments) valid, perfected,

postpetition security interests and liens (the “Junior Replacement Liens” and together with the

Senior Replacement Liens, the “Replacement Liens”) in and on all of the DIP Collateral;

provided, however, that the Junior Replacement Liens shall only be and remain subject and

subordinate to (i) the DIP Liens and/or payment of any DIP Obligations on account thereof, (ii)

the Senior Replacement Liens, and (iii) prior payment of the Carve Out.                The Junior

Replacement Liens shall be valid and enforceable against any trustee or other estate

representative appointed in the Chapter 11 Cases or any Successor Case, upon the conversion of

any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code (or in any other

Successor Case), and/or upon the dismissal of any of the Chapter 11 Cases or any Successor

Case.

                            RESTRICTION ON USE OF FUNDS

        14.    Notwithstanding anything in this Interim Order or the DIP Loan Documents to the

contrary, no proceeds of the DIP Facility, any DIP Collateral or Prepetition Collateral (including,

without limitation, Cash Collateral) or any portion of the Carve Out may be used to pay any

claims for services rendered by any professionals retained by the Debtors, any creditor or party




                                                31
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 91 of 112



in interest, a Creditors’ Committee, any trustee appointed under these Chapter 11 Cases or any

Successor Cases, or any other party to (a) request authorization to obtain postpetition loans or

other financial accommodations pursuant to section 364(c) or (d) of the Bankruptcy Code or

otherwise, other than from the DIP Agent or DIP Lenders, unless the proceeds of such loans or

accommodations are or will be sufficient, and will be used, to indefeasibly pay in full in cash all

DIP Obligations, the Prepetition Senior Obligations, and Prepetition Senior Lender Adequate

Protection Obligations, or (b) investigate (except as set forth in Paragraph 15 below), assert, join,

commence, support or prosecute any action or claim, counter-claim, action, proceeding,

application, motion, objection, defense, or other contested matter seeking any order, judgment,

determination or similar relief against, or adverse to the interests of, in any capacity, the DIP

Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent, or the Prepetition

Secured Parties, or any of their respective officers, directors, employees, agents, attorneys,

affiliates, assigns, or successors, with respect to any transaction, occurrence, omission, or action,

including, without limitation, (i) any Avoidance Actions or other actions arising under chapter 5

of the Bankruptcy Code; (ii) any action relating to any act, omission or aspect of the relationship

between or among any of the DIP Agent, the DIP Lenders, the Prepetition First Lien

Administrative Agent, and the Prepetition Secured Parties, on the one hand, and the Debtors or

any of their affiliates, on the other; (iii) any action with respect to the validity and extent of the

DIP Obligations or the Prepetition Senior Obligations, or the validity, extent, and priority of the

DIP Liens, the Prepetition Senior Liens or the Replacement Liens; (iv) any action seeking to

invalidate, set aside, avoid or subordinate, in whole or in part, the DIP Liens, the Prepetition

Senior Liens or the Senior Replacement Liens; (v) any action that has the effect of preventing,

hindering or delaying (whether directly or indirectly) the DIP Agent, the DIP Lenders, the




                                                 32
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 92 of 112



Prepetition First Lien Administrative Agent, or the Prepetition Secured Parties in respect of the

enforcement of their liens and security interests in the DIP Collateral, Cash Collateral or the

Prepetition Collateral; (vi) pay any Claim of a Creditor (as such terms are defined in the

Bankruptcy Code) inconsistent with the Budget without the prior written consent of the DIP

Agent, and the Prepetition First Lien Administrative Agent; and/or (vii) use or seek to use Cash

Collateral or sell or otherwise dispose of DIP Collateral, unless otherwise permitted hereby or by

the DIP Loan Documents. Notwithstanding the foregoing, up to $35,000 in the aggregate of the

DIP Facility, DIP Collateral, Cash Collateral, Prepetition Collateral and Carve Out may be used

by a Creditors’ Committee to investigate the Prepetition Senior Obligations, or the Prepetition

Senior Liens and/or claims against the Releasees prior to the expiration of the Challenge Period

(as each is defined below).

       15.     Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

               (a)     The Debtors’ acknowledgements and stipulations set forth in Paragraph E

above (the “Debtors’ Stipulations”) shall be binding upon the Debtors in all circumstances upon

entry of this Interim Order.

               (b)     The Debtors’ Stipulations shall also be binding upon each other party in

interest, including any Creditors’ Committee unless such Creditors’ Committee or any other

party in interest having standing, including any Chapter 11 trustee (or if the Chapter 11 Cases are

converted to cases under chapter 7 prior to the expiration of the Challenge Period (as defined

below), the chapter 7 trustee in such Successor Case(s)): (a) commences a Challenge (as defined

below) by (x) with respect to a Creditors’ Committee, sixty (60) calendar days from the

formation of a Creditors’ Committee, and (y) with respect to other parties in interest with

requisite standing other than the Debtors or a Creditors’ Committee, seventy five (75) calendar




                                                33
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 93 of 112



days following the date of entry of the Interim Order (such time period established by clauses (x)

and (y), shall be referred to as the “Challenge Period”) and (b) obtains a final, non-appealable

order in favor of such party in interest sustaining any such Challenge in any such timely-filed

contested matter, adversary proceeding, or other action.

               (c)    A “Challenge” means with respect to any party with requisite standing (A)

an adversary proceeding challenging or otherwise objecting to the admissions, stipulations,

findings, or releases included in the Debtors’ Stipulations, or (B) an adversary proceeding

against any or all of the Prepetition First Lien Administrative Agent, or the Prepetition Secured

Parties in connection with or related to the Prepetition Senior Obligations, or the actions or

inactions of any of the Prepetition First Lien Administrative Agent, or the Prepetition Secured

Parties arising out of or related to the Prepetition Senior Obligations or otherwise, including,

without limitation, any claim against the Prepetition First Lien Administrative Agent, any or all

of the Prepetition Secured Parties in the nature of a “lender liability” cause of action, setoff,

counterclaim, or defense to the Prepetition Senior Obligations (including, but not limited to,

those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the Bankruptcy Code ((A) and

(B) collectively, the “Challenges” and, each individually, a “Challenge”). Nothing in this Order

shall be deemed to provide automatic standing to any party in interest.

               (d)    With respect to any party interest that (i) fails to raise a proper Challenge

within the Challenge Period or (y) raises a proper Challenge within the Challenge Period which

is fully and finally adjudicated in favor of Prepetition First Lien Administrative Agent, or the

Prepetition Secured Parties, as applicable, then for all purposes in these Chapter 11 Cases and

any Successor Case(s), (i) all payments made to or for the benefit of the Prepetition First Lien

Administrative Agent, or the Prepetition Secured Parties, as applicable, pursuant to, or otherwise




                                               34
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 94 of 112



authorized by, this Interim Order or otherwise (whether made prior to, on, or after the Petition

Date) shall be indefeasible and not be subject to counterclaim, set-off, subordination,

recharacterization, defense, or avoidance, (ii) any and all such Challenges by any party in interest

(including, without limitation, a Creditors’ Committee, any chapter 11 trustee, and/or any

examiner or other estate representative appointed in the Chapter 11 Cases, and any chapter 7

trustee and/or examiner or other estate representative appointed in any Successor Case) shall be

deemed to be forever released, waived, and barred, (iii) the Prepetition Senior Obligations shall

be deemed to be a fully allowed and fully secured claim within the meaning of section 506 of the

Bankruptcy Code, not subject to counterclaim, setoff, subordination, recharacterization,

reduction, defense or avoidance, (iv) any and all pre-petition claims or causes of action against

the Prepetition First Lien Administrative Agent, or the Prepetition Secured Parties, as applicable,

relating in any way to the Debtors shall be forever waived and released by the Debtors, the

Debtors’ estates and all creditors, interest holders, a Creditors’ Committee and other parties in

interest in the Chapter 11 Cases and any Successor Case and (v) all matters not subject to the

Challenge, including, without limitation, all findings, the Debtors’ Stipulations in Paragraph E,

all waivers, releases set forth herein, affirmations and other stipulations as to the priority, extent

and validity as to the claims, liens and interests of the Prepetition Secured Parties and the

Prepetition First Lien Administrative Agent shall be of full force and effect upon the Debtors,

the Debtors’ estates and all creditors, equity interest holders, a Creditors’ Committee and other

parties in interest in the Chapter 11 Cases and any Successor Case.

       16.     Prohibition on Granting of Additional Liens and Interests. No liens, claims,

interests or priority status, other than the Carve Out, having a lien or administrative priority

superior to or pari passu with that of the DIP Liens, the DIP Superpriority Claim, or the Senior




                                                 35
             Case 19-11689-JTD          Doc 15     Filed 07/30/19     Page 95 of 112



Replacement Liens granted by this Interim Order, shall be granted while any portion of the DIP

Obligations or Prepetition Senior Obligations remain outstanding, or any commitment under the

DIP Loan Documents or Prepetition First Lien Loan Documents remains in effect, without the

prior written consent of the DIP Agent and the Prepetition First Lien Administrative Agent.

       17.     Release. The release, discharge, waivers, settlements, compromises, and

agreements set forth in this Paragraph 17 shall be deemed effective upon entry of the Interim

Order, and subject only to the rights set forth in Paragraph 15 above. The Debtors, on behalf of

themselves and their estates (including any successor trustee or other estate representative in

these Chapter 11 Cases or any Successor Case) forever and irrevocably (a) release, discharge,

and acquit the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent, the

Prepetition Secured Parties and each of their respective former, current or future officers,

employees, directors, agents, representatives, owners, members, partners, financial advisors,

legal advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and

predecessors in interest (collectively, the “Releasees”) of and from any and all claims, demands,

liabilities, responsibilities, disputes, remedies, causes of action, indebtedness, and obligations, of

every type, including, without limitation, any claims arising from any actions relating to any

aspect of the relationship between the DIP Agent, the DIP Lenders, the Prepetition First Lien

Administrative Agent or the Prepetition Secured Parties, on the one hand, and the Debtors and

their affiliates, on the other hand, including any equitable subordination claims or defenses, with

respect to or relating to the Prepetition Senior Obligations, the Prepetition Senior Liens, the

Prepetition First Lien Loan Documents, the DIP Facility, the DIP Liens, the DIP Loan

Documents, any and all claims and causes of action arising under title 11 of the United States

Code, and any and all claims regarding the validity, priority, perfection or avoidability of the




                                                 36
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 96 of 112



liens or secured claims of the Prepetition First Lien Administrative Agent and the Prepetition

Secured Parties; and (b) waive any and all defenses (including, without limitation, offsets and

counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability and

non-avoidability of the Prepetition Senior Obligations and the Prepetition Senior Liens.

                  REMEDIES; MODIFICATION OF AUTOMATIC STAY

       18.     Remedies and Stay Modification.

               (a)     The automatic stay provisions of section 362 of the Bankruptcy Code are,

to the extent applicable, vacated and modified without further application or motion to, or order

from, the Court, to the extent necessary so as to permit the following:

                             i.       whether or not a Default or an Event of Default under the

DIP Loan Documents or a default by any of the Debtors of any of their obligations under this

Interim Order has occurred (A) to require all cash, checks or other collections or proceeds from

DIP Collateral received by any of the Debtors to be deposited in accordance with the

requirements of the DIP Loan Documents or the Prepetition First Lien Credit Agreement, and to

apply any amounts so deposited and other amounts paid to or received by the DIP Agent and the

DIP Lenders under the DIP Loan Documents in accordance with any requirements of the DIP

Loan Documents, (B) the right to file or -record any financing statements, mortgages or other

instruments or other documents to evidence the security interests in and liens upon the DIP

Collateral, (C) the right to charge and collect any interest, fees, costs and other expenses accruing

at any time under the DIP Loan Documents as provided therein, and (D) the right to give the

Debtors any notice provided for in any of the DIP Loan Documents or this Interim Order;

                            ii.       Subject to Paragraph 18(a)(iv) below, the automatic stay

provisions of Section 362 of the Bankruptcy Code are vacated and modified without the need for




                                                 37
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 97 of 112



further Court order to permit the DIP Agent, for itself and on behalf of the DIP Lenders, or the

DIP Lenders, as applicable, upon the occurrence and during the continuance of an Event of

Default, and without any interference from the Debtors or any other party interest, to (I)(A) cease

providing the DIP Facility and/or suspend or terminate the commitments under the DIP Loan

Documents, and (B) declare all DIP Obligations immediate due and payable, and (II) subject to

three (3) business days' prior written notice (which may be delivered by electronic mail) (the

“Remedies Notice Period”) to the Debtors, their counsel, counsel to any Creditors' Committee

and the U.S. Trustee, to exercise all other rights and remedies provided for in the DIP Loan

Documents, this Interim Order or under other applicable bankruptcy and non-bankruptcy law

including, without limitation, the right to (A) in the case of the DIP Agent, take any actions

reasonably calculated to preserve or safeguard the DIP Collateral or to prepare the DIP Collateral

for sale; (B) in the case of the DIP Agent, foreclose or otherwise enforce the DIP Liens on any or

all of the DIP Collateral; (C) set off any amounts held as Cash Collateral (including, without

limitation, in any Cash Collateral account held for the benefit of the DIP Agent and DIP

Lenders); and/or (D) exercise any other default-related rights and remedies under the under the

DIP Loan Documents or this Interim Order. The Remedies Notice Period shall run concurrently

with any notice period provided for under the DIP Loan Documents;

                           iii.       Immediately upon the occurrence of an Event of Default

under the DIP Loan Documents or any of their obligations under this Interim Order, the DIP

Agent, for itself and the benefit of the DIP Lenders, may charge interest at the default rate set

forth in the DIP Loan Documents without being subject to the Remedies Notice Period;

                           iv.        The automatic stay of Section 362(a) of the Bankruptcy

Code, to the extent applicable, shall be deemed terminated without the necessity of any further




                                                38
             Case 19-11689-JTD         Doc 15     Filed 07/30/19   Page 98 of 112



action by the Court in the event that the Debtors, the Creditors' Committee, if any, and/or the

U.S. Trustee have not obtained an order from this Court to the contrary prior to the expiration of

the Remedies Notice Period. During the Remedies Notice Period, the Debtors shall not be

permitted to use any Cash Collateral or any DIP Facility proceeds except to pay expenses

reasonably necessary to preserve the Debtors' going concern value, including without limitation,

compensating employees in accordance with the Approved Budget. The Debtors, a Creditors'

Committee, if any, and/or the U.S. Trustee shall have the burden of proof at any hearing on any

request by them to reimpose or continue the automatic stay of Section 362(a) of the Bankruptcy

Code or to obtain any other injunctive relief;

                            v.        If the DIP Agent and/or DIP Lenders are entitled, and have

elected in accordance with the provisions hereof, to enforce their respective liens or security

interests or exercise any other default-related remedies following expiration of the Remedies

Notice Period, the Debtors shall cooperate with the DIP Agent or the DIP Lenders in connection

with such enforcement by, among other things, (A) providing at all reasonable times access to

the Debtors' premises to representatives or agents of the DIP Agent or the DIP Lenders

(including any collateral liquidator or consultant), (B) providing the DIP Agent or the DIP

Lenders and their representatives or agents, at all reasonable times access to the Debtors' books

and records and any information or documents requested by the DIP Agent or the DIP Lenders or

their respective representatives, (C) performing all other obligations set forth in the DIP Loan

Documents, and (D) taking reasonable steps to safeguard and protect the DIP Collateral, and the

Debtors shall not otherwise interfere with or actively encourage others to interfere with the DIP

Agent's or the DIP Lenders' enforcement of rights;




                                                 39
             Case 19-11689-JTD        Doc 15     Filed 07/30/19    Page 99 of 112



                           vi.       Upon the occurrence and during the continuance of an

Event of Default under the DIP Loan Documents or a violation of the terms of this Interim

Order, the DIP Agent and the DIP Lenders shall have no further obligation to provide financing

under the DIP Loan Documents and the DIP Agent, the DIP Lenders, the Prepetition First Lien

Administrative Agent and the Prepetition Secured Parties shall have no further obligation to

permit the continued use of Cash Collateral;

                          vii.       Upon the occurrence and during the continuance of an

Event of Default under the DIP Loan Documents or a violation of the terms of this Interim

Order, the DIP Lenders may at all times continue to collect and sweep cash as provided herein or

as provided in the DIP Loan Documents or the Prepetition First Lien Loan Documents;

                          viii.      This Court shall retain exclusive jurisdiction to hear and

resolve any disputes and enter any orders required by the provisions of this Interim Order and

relating to the application, re-imposition or continuance of the automatic stay of Section 362(a)

of the Bankruptcy Code or other injunctive relief requested.

                                     MISCELLANEOUS

       19.     Limitation of Section 506(c) Claims. Subject to entry of a Final Order, no costs

or expenses of administration which have been or may be incurred in the Chapter 11 Cases or

any Successor Case at any time shall be surcharged against, and no person may seek to surcharge

any costs or expenses of administration against, the DIP Agent, the DIP Lenders, the Prepetition

First Lien Administrative Agent or the Prepetition Secured Parties, or any of their respective

claims, the Carve Out, or the DIP Collateral, pursuant to sections 105 or 506(c) of the

Bankruptcy Code or otherwise, without the prior written consent, as applicable, of the DIP

Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent, or the Prepetition




                                               40
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 100 of 112



Secured Parties. No action, inaction or acquiescence by the DIP Agent, the DIP Lenders, the

Prepetition First Lien Administrative Agent, or the Prepetition Secured Parties shall be deemed

to be or shall be considered evidence of any alleged consent to a surcharge against the DIP

Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent, or the Prepetition

Secured Parties, any of their respective claims, the Carve Out, or the DIP Collateral.

       20.     No Marshaling. The DIP Agent, the DIP Lenders, the Prepetition First Lien

Administrative Agent, and the Prepetition Secured Parties shall not be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP Collateral

or the Prepetition Collateral. Without limiting the generality of the immediately preceding

sentence, no party shall be entitled, directly or indirectly, to direct the exercise of remedies or

seek (whether by order of this Court or otherwise) to marshal or otherwise control the disposition

of the DIP Collateral or the Prepetition Collateral after an Event of Default under the DIP Loan

Documents, or termination or breach under the DIP Loan Documents.

       21.     Equities of the Case Waiver. Subject to entry of a Final Order, the Prepetition

First Lien Administrative Agent and the Prepetition Secured Parties shall each be entitled to all

of the rights and benefits of section 552(b) of the Bankruptcy Code. No person may assert an

“equities of the case” claim under section 552(b) of the Bankruptcy Code against the Prepetition

First Lien Administrative Agent or the Prepetition Secured Parties with respect to proceeds,

product, offspring or profits of any of the DIP Collateral or the Prepetition Collateral.

       22.     Additional Perfection Measures. The DIP Liens and the Replacement Liens shall

be perfected by operation of law immediately upon entry of this Interim Order. None of the

Debtors, the DIP Agent, the Prepetition First Lien Administrative Agent, the Prepetition Secured

Parties, the Prepetition Second Lien Administrative Agent, or the Prepetition Second Lien




                                                 41
            Case 19-11689-JTD          Doc 15    Filed 07/30/19      Page 101 of 112



Lenders shall be required to enter into or obtain landlord waivers, mortgagee waivers, bailee

waivers, warehouseman waivers or other waiver or consent, or to file or record financing

statements, mortgages, deeds of trust, leasehold mortgages, control agreements, notices of lien or

similar instruments in any jurisdiction (including, but not limited to control agreements relating

to bank accounts, trademark, copyright, trade name or patent assignment filings with the United

States Patent and Trademark Office, Copyright Office or any similar agency with respect to

intellectual property, or filings with any other federal agencies/authorities), or obtain consents

from any licensor or similarly situated party-in-interest, or take any other action in order to

validate and to perfect the DIP Liens or the Replacement Liens.

            (i)        If the DIP Agent, in its sole discretion, chooses to take any action to obtain

consents from any landlord, licensor or other party in interest, to file mortgages, financing

statements, notices of lien or similar instruments, or to otherwise record or perfect such security

interests and liens, the DIP Agent is hereby authorized, but not directed to, take such action or to

request that Debtors take action reasonably requested on its behalf (and Debtors are hereby

authorized to take such action) and:

                       (a)    any such documents or instruments shall be deemed to have been

               recorded and filed as of the time and on the date of entry of this Interim Order;

               and

                       (b)    no defect in any such act shall affect or impair the validity,

               perfection, and enforceability of the liens granted hereunder.

            (ii)       In lieu of obtaining such consents or filing any such mortgages, financing

statements, notices of lien or similar instruments, the DIP Agent may, in its sole discretion,

choose to file a true and complete copy of this Interim Order in any place at which any such




                                                42
             Case 19-11689-JTD         Doc 15    Filed 07/30/19     Page 102 of 112



instruments would or could be filed, together with a description of the DIP Collateral, and such

filing by the DIP Agent shall have the same effect as if such mortgages, deeds of trust, financing

statements, notices of lien or similar instruments had been filed or recorded at the time and on

the date of entry of this Interim Order.

       23.     Application of Collateral Proceeds. To the extent required by this Interim Order

and the DIP Loan Documents, after an Event of Default, the Debtors are hereby authorized and

directed to remit to the DIP Agent or the DIP Lenders, as the case may be, subject to the

payment of the Carve Out, one-hundred percent (100%) of all collections on, and proceeds of,

the DIP Collateral, and the automatic stay provisions of section 362 of the Bankruptcy Code are

hereby modified to permit the DIP Agent or the DIP Lenders to retain and apply all collections,

remittances, and proceeds of the DIP Collateral in accordance with the DIP Loan Documents. In

furtherance of the foregoing, (a) all cash, securities, investment property and other items of any

Debtor deposited with any bank or other financial institution shall be subject to a perfected, first

priority security interest in favor of the DIP Agent (or its designee), (b) upon the expiration of

the Remedies Notice Period, each bank or other financial institution with an account of any

Debtor is hereby authorized and instructed to comply at all times with any instructions originated

by the DIP Agent (or its designee) to such bank or financial institution directing the disposition

of cash, securities, investment property and other items from time to time credited to such

account, without further consent of any Debtor, including, without limitation, any instruction to

send to the DIP Agent (or its designee) by wire transfer (to such account as the DIP Agent (or its

designee) shall specify, or in such other manner as the DIP Agent (or its designee) shall direct)

all such cash, securities, investment property and other items held by it, and (c) any deposit

account control agreement executed and delivered by any bank or other financial institution, any




                                                43
             Case 19-11689-JTD         Doc 15     Filed 07/30/19     Page 103 of 112



Debtor and the Prepetition First Lien Administrative Agent prior to the Petition Date in

connection with the Prepetition First Lien Loan Documents shall establish co-control in favor of

the DIP Agent of any and all accounts subject thereto and any and all cash, securities, investment

property and other items of any Debtor deposited therein to secure the DIP Obligations (provided

that primary control rights shall vest in the DIP Agent), and all rights thereunder in favor of the

Prepetition First Lien Administrative Agent shall inure also to the benefit of, and shall be

exercisable exclusively by, the DIP Agent, until all of the DIP Obligations have been

indefeasibly paid in full, at which time exclusive control shall automatically revert to the

Prepetition First Lien Administrative Agent.

       24.     Access to Collateral. Notwithstanding anything contained herein to the contrary,

and without limiting any other rights or remedies of the DIP Agent or the DIP Lenders contained

in this Interim Order or the DIP Loan Documents, or otherwise available at law or in equity, and

subject to the terms of the DIP Loan Documents, upon three (3) business days’ written notice to

the landlord, lienholder, licensor or other third party owner of any leased or licensed premises or

intellectual property that an Event of Default under the DIP Loan Document or a default by any

of the Debtors of any of their obligations under this Interim Order has occurred and is

continuing, the DIP Agent or the DIP Lenders (i) may, unless otherwise provided in any separate

agreement by and between the applicable landlord or licensor and the DIP Agent or the DIP

Lenders (the terms of which shall be reasonably acceptable to the parties thereto), enter upon any

leased or licensed premises of any of the Debtors for the purpose of exercising any remedy with

respect to DIP Collateral located thereon and (ii) shall be entitled to all of the Debtors’ rights and

privileges as lessee or licensee under the applicable lease or license and to use any and all

trademarks, trade names, copyrights, licenses, patents or any other similar assets of the Debtors,




                                                 44
             Case 19-11689-JTD         Doc 15      Filed 07/30/19     Page 104 of 112



which are owned by or subject to a lien of any third party and which are used by the Debtors in

their businesses, in either the case of subparagraph (i) or (ii) of this paragraph, without

interference from lienholders, landlords or licensors thereunder, subject to such lienholders,

landlords or licensors rights under applicable law. Nothing herein shall require the Debtors, the

DIP Agent or the DIP Lenders to assume any lease or license under section 365(a) of the

Bankruptcy Code as a precondition to the rights afforded to the DIP Agent and the DIP Lenders

in this paragraph, provided, however, that the DIP Lenders shall compensate any counterparty to

a lease, contract, or license for use of such lease, contract, or license on a per diem basis.

       25.     Delivery of Documentation. The Debtors (and/or their legal or financial advisors)

shall deliver to the DIP Agent, counsel to the DIP Agent, and any financial advisors to the DIP

Agent, all financial reports, Approved Budgets, forecasts, and all other legal or financial

documentation, pleadings, and/or filings that are either (i) required to be provided (by the

Debtors and/or their legal or financial advisors) to the DIP Agent, the DIP Lenders, and/or the

DIP Agent’s legal and financial advisors pursuant to the DIP Loan Documents or the Prepetition

First Lien Loan Documents, or (ii) reasonably requested by the DIP Agent and/or the DIP

Lenders (or their legal and financial advisors).

       26.     Access to Books and Records. The Debtors (and/or their legal and financial

advisors) will (a) keep proper books, records and accounts in accordance with GAAP in which

full, true and correct entries shall be made of all dealings and transactions in relation to their

business and activities, (b) cooperate, consult with, and provide to the DIP Agent and the DIP

Lenders all such information as required or allowed under the DIP Loan Documents, the

provisions of this Interim Order or that is afforded to the Committee and/or the Committee's

respective legal or financial advisors, (c) permit, upon two (2) business days' notice and during




                                                   45
             Case 19-11689-JTD        Doc 15      Filed 07/30/19     Page 105 of 112



normal business hours, representatives of the DIP Agent and/or the DIP Lenders to visit and

inspect any of their respective properties, to examine and make abstracts or copies from any of

their respective books and records, to conduct a collateral audit and analysis of their respective

inventory and accounts, to tour the Debtors' business premises and other properties, and to

discuss, and provide advice with respect to, their respective affairs, finances, properties, business

operations and accounts with their respective officers, employees and independent public

accountants as often as may reasonably be desired, and (d) permit representatives of the DIP

Agent and the DIP Lenders to consult with and advise the Debtors' management on matters

concerning the general status of the Debtors' business, financial condition and operations.

       27.     Lenders Not Responsible Persons. In (a) making the decision to provide the DIP

Facility; (b) administering the DIP Facility; (c) extending other financial accommodations to the

Debtors under the DIP Loan Documents; (d) making the decision to make the loans and financial

accommodations under the Prepetition First Lien Loan Documents; (e) administering the loans

and financial accommodations extended under the Prepetition First Lien Loan Documents; (f)

extending other financial accommodations to the Debtors under the Prepetition First Lien Loan

Documents; and (g) making the decision to collect the indebtedness and obligations of the

Debtors, neither the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative

Agent, or the Prepetition Secured Parties, as applicable, shall solely by reason thereof be

considered to (x) owe any fiduciary obligation to the Debtors or any other party with respect to

their exercise of any consent rights afforded them under the DIP Loan Documents or this Interim

Order or (y) be exercising control over any operations of the Debtors or acting in any way as a

responsible person, or as an owner or operator under any applicable law, including without

limitation, any environmental law (including but not limited to the Comprehensive




                                                 46
              Case 19-11689-JTD         Doc 15    Filed 07/30/19    Page 106 of 112



Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq., the Resource

Conservation and Recovery Act, 42 U.S.C. 6901, et seq., as either may be amended from time to

time, or any similar federal or state statute).

        28.     Successors and Assigns. The DIP Loan Documents and the provisions of this

Interim Order shall be binding upon the Debtors, the DIP Agent, the DIP Lenders, the Prepetition

First Lien Administrative Agent, the Prepetition Secured Parties, the Prepetition Second Lien

Administrative Agent, and the Prepetition Second Lien Lenders and each of their respective

successors and assigns, and shall inure to the benefit of the Debtors, the DIP Agent, the DIP

Lenders, the Prepetition First Lien Administrative Agent, the Prepetition Secured Parties, and

each of their respective successors and assigns including, without limitation, any trustee,

examiner with expanded powers, responsible officer, estate administrator or representative, or

similar person appointed in a case for any Debtor under any chapter of the Bankruptcy Code.

The terms and provisions of this Interim Order shall also be binding on all of the Debtors’

creditors, any Creditors’ Committee, equity holders, and all other parties in interest, including,

but not limited to a trustee appointed under chapter 7 or chapter 11 of the Bankruptcy Code.

        29.     Binding Nature of Agreement. Each of the DIP Loan Documents to which any of

the Debtors are or will become a party shall constitute legal, valid, and binding obligations of the

Debtors party thereto, enforceable in accordance with their terms. The DIP Loan Documents

have been or will be properly executed and delivered to the DIP Agent or the DIP Lenders by the

Debtors. Unless otherwise consented to in writing, the rights, remedies, powers, privileges, liens,

and priorities of the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative

Agent, and the Prepetition Secured Parties, as applicable, provided for in this Interim Order, the

DIP Loan Documents, or otherwise shall not be modified, altered or impaired in any manner by




                                                  47
                Case 19-11689-JTD      Doc 15    Filed 07/30/19      Page 107 of 112



any subsequent order (including a confirmation or sale order), by any plan of reorganization or

liquidation in these Chapter 11 Cases, by the dismissal or conversion of these Chapter 11 Cases

or in any subsequent case under the Bankruptcy Code unless and until the DIP Obligations and

the Prepetition Senior Obligations have first been indefeasibly paid in full in cash and completely

satisfied and the commitments terminated in accordance with the DIP Loan Documents and the

Prepetition First Lien Loan Documents.

        30.       Subsequent Reversal or Modification. This Interim Order is entered pursuant to

section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and (c), granting the DIP

Lenders all protections afforded by section 364(e) of the Bankruptcy Code. If any or all of the

provisions of this Interim Order are hereafter reversed, modified, vacated or stayed, that action

will not affect the validity of any obligation, indebtedness or liability incurred hereunder by any

of the Debtors to the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative

Agent, and the Prepetition Secured Parties. Notwithstanding any such reversal, stay,

modification or vacatur, any postpetition indebtedness, obligation or liability incurred by any of

the Debtors to the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent,

or the Prepetition Secured Parties, prior to written notice to the DIP Agent of the effective date of

such action, shall be governed in all respects by the original provisions of this Interim Order, and

the DIP Agent, the DIP Lenders, the Prepetition First Lien Administrative Agent, and the

Prepetition Secured Parties shall be entitled to all the rights, remedies, privileges, and benefits

granted herein and in the DIP Loan Documents with respect to all such indebtedness, obligations

or liability.

        31.       Collateral Rights. If any party who holds a lien or security interest in DIP

Collateral or Prepetition Collateral that is junior and/or subordinate to the DIP Liens, the Senior




                                                 48
                Case 19-11689-JTD      Doc 15     Filed 07/30/19         Page 108 of 112



Replacement Liens or the Prepetition Senior Liens in such DIP Collateral or Prepetition

Collateral receives or is paid the proceeds of such DIP Collateral or Prepetition Collateral prior

to the indefeasible payment in full in cash and the complete satisfaction of (a) all DIP

Obligations under the DIP Loan Documents and termination of the commitment in accordance

with the DIP Loan Documents, and (b) the Prepetition Senior Obligations under the Prepetition

Senior Loan Documents, such junior or subordinate lienholder shall be deemed to have received,

and shall hold, the proceeds of any such DIP Collateral or Prepetition Collateral in trust for the

DIP Lenders and the Prepetition Secured Parties and shall immediately tum over such proceeds

for application by the DIP Agent and the Prepetition First Lien Administrative Agent to repay

the Prepetition Senior Obligations and the DIP Obligations in accordance with the DIP Loan

Documents, the Prepetition First Lien Loan Documents and this Interim Order until indefeasibly

paid in full.

        32.       No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Agent or DIP Lenders, Prepetition First Lien

Administrative Agent, or the Prepetition Secured Parties may have to bring or be heard on any

matter brought before this Court.

        33.       Limits on Lenders’ Liability. Nothing in this Interim Order and subject to

Paragraph 15 or in any of the DIP Loan Documents, the Prepetition First Lien Loan Documents,

or any other documents related to this transaction shall in any way be construed or interpreted to

impose or allow the imposition upon the DIP Agent, the DIP Lenders, the Prepetition First Lien

Administrative Agent, or the Prepetition Secured Parties of any liability for any claims arising

from any and all activities by the Debtors or any of their subsidiaries or affiliates in the operation

of their businesses or in connection with their restructuring efforts.




                                                 49
             Case 19-11689-JTD         Doc 15    Filed 07/30/19      Page 109 of 112



       34. Sale/Conversion/Dismissal.

               (a)        Absent the consent of the DIP Agent and the DIP Lenders, the Debtors

shall not seek or support entry of any order that provides for either the sale of the stock of the

Debtors or the sale of all or substantially all of the assets of the Debtors under section 363 of the

Bankruptcy Code to any party unless, in connection with such event, the proceeds of such sale

are or will be indefeasibly paid to the DIP Agent and DIP Lenders on account of the DIP

Obligations and the commitments under the DIP Loan Documents and this Interim Order are

terminated in accordance therewith on the closing date of such sale.

       35.     Priority of Terms. To the extent of any conflict between or among (a) the express

terms or provisions of any of the DIP Loan Documents, the Motion, the Requested Relief, any

other order of this Court, or any other agreements, on the one hand, and (b) the terms and

provisions of this Interim Order, on the other hand, unless such term or provision herein is

phrased in terms of “as defined in” “as set forth in” or “as more fully described in” the DIP Loan

Documents (or words of similar import), the terms and provisions of this Interim Order shall

govern.

       36.     No Third Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third party, any creditor or any direct, indirect or

incidental beneficiary.

       37.      Survival. Except as otherwise provided herein, (a) the protections afforded under

this Interim Order, and any actions taken pursuant thereto, shall survive the entry of an order (i)

dismissing any of these Chapter 11 Cases or (ii) converting any of these Chapter 11 Cases into a

case pursuant to chapter 7 of the Bankruptcy Code, and (b) the DIP Liens, the Replacement

Liens, and the DIP Superpriority Claim shall continue in these Chapter 11 Cases, in any such




                                                 50
             Case 19-11689-JTD        Doc 15     Filed 07/30/19     Page 110 of 112



successor case or after any such dismissal. The DIP Liens, the Replacement Liens, and the DIP

Superpriority Claim shall maintain their priorities as provided in this Interim Order and the DIP

Loan Documents, and not be modified, altered or impaired in any way by any other financing,

extension of credit, incurrence of indebtedness (except with respect to any additional financing to

be provided by the DIP Agent or the DIP Lenders in accordance with the Final Order), or any

conversion of any of these Chapter 11 Cases into a case pursuant to chapter 7 of the Bankruptcy

Code or dismissal of any of these Chapter 11 Cases, or by any other act or omission.

       38.      Adequate Notice/Scheduling of Final Hearing. The notice given by the Debtors of

the Interim Hearing was given in accordance with Bankruptcy Rules 2002 and 4001, and

Bankruptcy Local Rules 2002-1, 4001-l(a), and 9013-l(m). Such notice was good and sufficient

under the particular circumstances and no other or further notice of the request for the relief

granted at the Interim Hearing is required. The Debtors shall promptly mail copies of this Interim

Order and notice of the Final Hearing to any known party affected by the terms of this Interim

Order and/or Final Order and any other party requesting notice after the entry of this Interim

Order. Any objection to the relief sought at the Final Hearing shall be made in writing setting

forth with particularity the grounds thereof, and filed with the Court and served so as to be

actually received no later than seven (7) days prior to the Final Hearing at 4:00 p.m. (prevailing

Eastern Time) by the following (with electronic copies of any such objection at the time of

service to the email address set forth below): (a) counsel to the Debtors, Morris, Nichols, Arsht

& Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington, DE 19899-1347 (Attn:

Curtis S. Miller (cmiller@mnat.com) and Derek C. Abbot (dabbott@mnat.com)); (b) counsel to

the DIP Agent and Prepetition First Lien Administrative Agent, Proskauer Rose LLP, One

International   Place,   Boston,    MA      02110-2600     (Attn:    Charles    A.     Dale,   Esq.




                                                51
                Case 19-11689-JTD       Doc 15    Filed 07/30/19    Page 111 of 112



(cdale@proskauer.com)); and (c) the Office of the United States Trustee, 844 King Street, Suite

2207, Lockbox 35, Wilmington, DE 19801 (Attn: Jane M. Leamy (Jane.M.Leamy@usdoj.gov)).

The Court shall conduct a Final Hearing on the Requested Relief commencing on __________,

2019 at _________ (prevailing Eastern Time).

          39.     Immediate Binding Effect; Entry of Interim Order. This Interim Order shall not be

stayed and shall be valid and fully effective immediately upon entry, notwithstanding the

possible application of Bankruptcy Rules 6004(h), 7062, and 9014, or otherwise, and the Clerk

of the Court is hereby directed to enter this Interim Order on the Court’s docket in these Chapter

11 Cases.

          40.     Proofs of Claim. Notwithstanding any order of this Court to the contrary, the

Prepetition First Lien Administrative Agent, Prepetition Secured Parties, DIP Agent, and DIP

Lenders hereby are relieved of any obligation or requirement to file proofs of claim in the

Chapter 11 Cases with respect to any Prepetition Senior Obligations, or DIP Obligations and any

other claims or liens granted hereunder or created hereby. Upon approval of this Interim Order,

the Debtors’ Stipulations shall be deemed to constitute a timely filed proof of claim for the

Prepetition First Lien Administrative Agent and the Prepetition Secured Parties, and the

Prepetition First Lien Administrative Agent and the Prepetition Secured Parties shall be treated

under section 502(a) of the Bankruptcy Code as if they each have filed a proof of claim.

Notwithstanding the foregoing, the Prepetition First Lien Administrative Agent and the

Prepetition Secured Parties are hereby authorized and entitled, in their discretion, but not

required, to file (and amend and/or supplement, as they see fit) a proof of claim and/or aggregate

proofs of claim in each of these Chapter 11 Cases or Successor Cases for any claim allowed

herein.




                                                 52
             Case 19-11689-JTD       Doc 15     Filed 07/30/19     Page 112 of 112



       41.     Retention of Jurisdiction. This Court shall retain exclusive jurisdiction over all

matters pertaining to the implementation, interpretation, and enforcement of this Interim Order.

Dated: __________________, 2019
       Wilmington, Delaware


                                             UNITED STATES BANKRUPTCY JUDGE




                                               53
